Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 1 of 90 PageID #: 814



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

TERRICIA A. STEVENSON, as
Guardian ad Litem and Conservator
of MAJESTIC HOWARD, Individually,
and as Guardian of MAJESTIC HOWARD,
JR., and KARISMA STRONG,

               Plaintiff,

vs.                                                                       No. CIV 17-855 JB\LF

CITY OF ALBUQUERQUE,
OFFICER JONATHAN FRANCO,
individually, OFFICER BEN DAFFRON,
individually, OFFICER JOSHUA CHAFIN,
individually, OFFICER SONNY MOLINA,
individually,

               Defendants.

                              MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Officer Franco’s Motion for Summary

Judgment Based on Qualified Immunity, filed January 15, 2020 (Doc. 122)(“MSJ”). The Court

held a hearing on February 19, 2020. See Clerk’s Minutes at 1, filed February 19, 2020 (Doc.

132). The primary issue is whether Defendant Jonathan Franco violated Majestic Howard’s clearly

established rights under the Fourth Amendment to the Constitution of the United States when he

administered a knee strike to Howard’s head while arresting Howard. The Court concludes that,

although Franco violated Howard’s Fourth Amendment rights, the Plaintiff Terricia A. Stevenson,

as guardian ad litem and conservator of Majestic Howard, and guardian of Majestic Howard, Jr.,

and Karisma Strong (“Plaintiffs”), has not demonstrated that those rights are clearly established.

Accordingly, the Court grants the MSJ.
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 2 of 90 PageID #: 815



                                   FACTUAL BACKGROUND

       The Court draws the factual background from the parties’ undisputed material facts in:

(i) the MSJ; (ii) Plaintiffs’ Response in Opposition to Officer Franco’s Motion for Summary

Judgment Based on Qualified Immunity [Doc. 122], filed Jan. 31, 2020 (Doc. 126)(“Response”)1;

and (iii) Officer Franco’s Reply to Plaintiff’s Response to Defendant’s Motion for Summary

Judgment Based on Qualified Immunity, filed February 15, 2020 (Doc. 129)(“Reply”).

       On October 30, 2015, Howard attempted to steal a bait vehicle2 that Defendant City of

Albuquerque owns. See MSJ ¶ 1, at 2 (asserting that, on “October 30, 2015, the Plaintiff attempted

to steal an . . . APD[] bait car”)(citing Incident Report of October 30, 2015, at 2 filed Jan. 15, 2020

(Doc. 122-4)(“Incident Report”).3       With Albuquerque Police Department (“APD”) officers




       1
        The local rules provide that the “Response may set forth additional facts other than those
which respond to the Memorandum which the non-movant contends are material to the resolution
of the motion. Each additional fact must be lettered and must refer with particularity to those
portions of the record upon which the non-movant relies.” D.N.M.LR-Civ. 56.1(b).
       2
         A bait car, also called a hot car, is a vehicle that law enforcement agencies “use to capture
car thieves or thieves who steal items from cars.”                       “Bait Car,” Wikipedia.org,
http://en.wikipedia.org/wiki/Bait—car (last visited February 20, 2020)(footnote omitted). “The
vehicles are modified with audio/video surveillance technology, and can be remotely monitored
and controlled. Those set up to catch car thieves may include GPS tracking. A ‘kill switch’ may
be installed in the vehicle allowing police to remotely disable the engine and lock all doors
remotely, preventing escape.” Bait Car. The Court offers this information solely as background
for the reader’s edification, and does not present these facts as the truth or as facts material to the
issues in this opinion.
       3
         The Plaintiffs purport to dispute the text’s fact. In the Response, the Plaintiffs assert that
they “deny [Franco’s Undisputed Material Fact] No.1”. Response ¶ 1, at 2. The Plaintiffs then
state, however, that they “concede that Mr. Howard was stealing a bait car.” Response ¶ 1, at 2.
The Plaintiffs, accordingly, have not shown a genuine dispute as to whether Howard attempted to
steal a bait car on October 30, 2015. The Court therefore deems the text’s fact undisputed. See
D.N.M.LR-Civ. 56.1(b)(“All material facts set forth in the Memorandum will be deemed
undisputed unless specifically controverted.”).



                                                     -2-
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 3 of 90 PageID #: 816



pursuing, APD Dispatch eventually disabled the bait vehicle on Hazeldine Avenue in Southwest

Albuquerque, New Mexico. See MSJ ¶ 2, at 2 (citing Incident Report at 3).4 Howard exited the


       4
          Franco asserts several facts in the MSJ’s ¶ 2, at 2. Franco asserts that, “[a]fter APD was
able to disable the vehicle,” the Plaintiff hid a firearm and heroin in the vehicle. MSJ ¶ 2, at 2
(citing Incident Report at 3). The Plaintiffs do not controvert specifically this assertion, but argue,
first, that “the facts alleged regarding heroin and weapons are immaterial to the excessive force
analysis because such facts were unknown to Officer Franco at the time of his use of force.”
Response ¶ 2, at 2 (citing Deposition of Officer Jonathan Franco at 22:18-23:8 (taken Sept. 12,
2019), filed Jan. 15, 2020 (Doc. 122-5)(“Franco Depo.”). A materiality issue is not a factual
dispute. See SEC v. Goldstone, No. Civ. 12-0257 JB/GBW, 2015 WL 5138242, at *27 n.95
(D.N.M. Aug. 22, 2015)(Browning, J.). The Court will address materiality in this opinion’s
Analysis section.
         The Plaintiffs also argue that the Incident Report “constitutes inadmissible hearsay.”
Response ¶ 2, at 2. Hearsay is a statement, other than one the declarant made while testifying at
the trial or hearing, offered for the truth of the matter asserted. See Fed. R. Evid. 801. “Hearsay
testimony is generally inadmissible.” United States v. Christy, No. CR 10-1534, 2011 WL
5223024, at *5 (D.N.M. Sept. 21, 2011)(Browning, J.)(citing Fed. R. Evid. 802). As a general
rule, the court cannot rely on evidence that will not be admissible at trial. See Gross v. Burggraf
Constr. Co., 53 F.3d 1531, 1541 (10th Cir. 1995)(“It is well settled in this circuit that we can
consider only admissible evidence in reviewing an order granting summary judgment. Hearsay
testimony cannot be considered because ‘[a] third party’s description of [a witness’] supposed
testimony is not suitable grist for the summary judgment mill.’” (alterations in original)(citations
omitted)(quoting Thomas v. IBM, 48 F.3d 478, 485 (10th Cir. 1995)). The Court can rely,
however, on evidence submitted in a form that would be inadmissible at trial as long as the Court
determines that evidence will be presented in an admissible form:

       This does not mean that evidence must be submitted in “a form that would be
       admissible at trial.” Celotex Corp. v. Catrett, 477 U.S. 317 . . . (1986). Indeed,
       parties may submit affidavits even though affidavits are often inadmissible hearsay
       at trial on the theory that the same facts may ultimately be presented at trial in an
       admissible form. Bryant v. Farmers Ins. Exch., 432 F.3d 1114, 1122 (10th Cir.
       2005). However, “[t]o determine whether genuine issues of material fact make a
       jury trial necessary, a court necessarily may consider only the evidence that would
       be available to the jury” in some form. Argo v. Blue Cross and Blue Shield of Kan.,
       Inc., 452 F.3d 1193, 1199 (10th Cir. 2006)(citing Truck Ins. Exch. v. MagneTek,
       Inc., 360 F.3d 1206, 1216 (10th Cir. 2004)(affirming summary judgment, in light
       of the available evidence, because “[j]ury verdicts may not be based on speculation
       or inadmissible evidence or be contrary to uncontested admissible evidence”)).

Trevizo v. Adams, 455 F.3d 1155, 1160 (10th Cir. 2006)(alterations in original). Rule 803(8) of
the Federal Rules of Evidence excepts from the hearsay rule factual findings from a public office’s
“legally authorized investigation” or “a matter observed while under a legal duty to report.” Fed.


                                                     -3-
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 4 of 90 PageID #: 817




R. Evid. 803(8)(A)(ii)-(iii). Here, APD Detective Phetamphone Pholphiboun wrote the Incident
Report as part of his investigation into Howard’s bait-vehicle theft and subsequent arrest. See
Incident Report at 2.
         “Police reports are generally excludable as hearsay.” Dorato v. Smith, 108 F. Supp. 3d
1064, 1071 n.6 (D.N.M. 2015)(Browning, J.)(citing United States v. Jimenez, 275 F. App’x 433,
438 (5th Cir. 2008)(unpublished)). “In a civil case, police reports may be admissible as public
records under rule 803(8)(A)(ii) of the Federal Rules of Evidence.” Dorato v. Smith, 108 F. Supp.
3d at 1071 n.6 (citing Dortch v. Fowler, 588 F.3d 396, 402 (6th Cir. 2009); Foster v. Gen. Motors
Corp., 20 F.3d 838, 839 (8th Cir. 1994)). Despite rule 803(8)’s exception, rule 805’s prohibition
of hearsay within hearsay still applies, so rule 803(8)(A)(ii) “covers only information that the
officer observed and recorded in the police report, and not information that the officer received
from third parties.” Dorato v. Smith, 108 F. Supp. 3d at 1071 n.6. “It is well established that
entries in a police report which result from the officer’s own observations and knowledge may be
admitted but that statements made by third persons under no business duty to report may not.”
Dorato v. Smith, 108 F. Supp. 3d at 1071 n.6 (citing Walker v. City of Okla. City, 203 F.3d 837,
2000 WL 135166, at *8 (10th Cir. Feb. 7, 2000)(unpublished table opinion)). See Dorato v. Smith,
108 F. Supp. 3d at 1071 n.6 (refusing to admit information in a police report when the Court
deemed unlikely “that the officer observed, first hand” a vehicle’s registration information). The
Court cannot determine, from the Incident Report itself, what information Pholphiboun observed
first-hand. The Incident Report attributes some information to “officers on scene” but does not
attribute the information it contains either to Pholphiboun’s first-hand observations or two other
officers’ reporting. Accordingly, the Court is hesitant to admit the Incident Report under rule
803(8), because the Court cannot determine readily where Pholphiboun relies upon his own
observations and where he relies on other officers’ observations.
         Police reports recording officers’ observations, but not third parties’ statements, may be
admissible under rule 803(6). See Fed. R. Evid. 803(6), advisory committee’s notes (“An
illustration is the police report incorporating information obtained from a bystander: the officer
qualifies as acting in the regular course but the informant does not.”). The central question for
police reports under rule 803(6) is whether the officer gathered the information from those who
have a duty to report, as this duty forms the reports’ trustworthiness. “Under the business duty
requirement, the record is not admissible unless the party reporting the information to the recorder
of the information had a business duty to do so; i.e., was reporting the information in the regular
course of regularly conducted activity.” Stephen A. Saltzburg, et al., Federal Rules of Evidence
Manual § 803.02[7][c] (11th ed. 2015)) Accordingly, “it is well established that although entries
in a police or investigating officer’s report which result from the officer’s own observations and
knowledge may be admitted, statements made to the officer by third parties under no business duty
to report may not.” United States v. Snyder, 787 F.2d 1429, 1439 (10th Cir. 1986)(citing United
States v. Pazsint, 703 F.2d 420, 424 (9th Cir. 1983); Meder v. Everest & Jennings, Inc., 637 F.2d
1182, 1186-87 (8th Cir. 1981); United States v. Yates, 553 F.2d 518, 521 (6th Cir. 1977); United
States v. Smith, 521 F.2d 957, 964 (D.C. Cir. 1975)). See United States v. DeLeon, 316 F. Supp.
3d 1303, 1307 (D.N.M. 2018)(Browning, J.)(“Law-enforcement officials, as part of their ordinary
duties, passed information received from confidential human sources to other officials who, as part
of their ordinary duties, recorded that information,” but stating that the Court lacked “enough
information to determine whether the confidential human sources were acting in the ordinary


                                                   -4-
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 5 of 90 PageID #: 818



vehicle and briefly placed his hands in the air, before fleeing from the officers on foot. See MSJ

¶ 4, at 3 (asserting this fact)(citing Bait Car Video at 2:00).5 Howard placed something into his



course when they provided information to law enforcement”); Maples v. Vollmer, No. CIV 12-
0294, 2013 WL 1681234, at *18 (D.N.M. March 31, 2013)(Browning, J.)(concluding that a “911
call recording appears to fit within 803(6)’s hearsay exception); Lunsford v. Howard, No. CIV 11-
0169 LH/LAM, 2012 WL 13081663, at *6 (D.N.M. March 31, 2012)(Hansen, J.)(admitting 911
calls, police report, and booking records under 803(6)); United States v. Goad, 739 F. Supp. 1459,
1461 (D. Kan. 1990)(Theis, J.)(deeming inadmissible witness statements in a police report).
         The Incident Report’s admissibility, then, hinges on the extent to which it is derived from
sources under a duty to report. There is nothing in the Incident Report that suggests that
Pholphiboun relied on any third-party witnesses in writing the report. Instead, the report derives
from information that “AutoNITe Detectives received” from APD dispatch, as well as responding
officers’ firsthand observations of the incident. Incident Report at 2-3. These sources reported to
Pholphiboun “in the regular course of a regularly conducted activity.” Stephen A. Saltzburg, et
al., Federal Rules of Evidence Manual § 803.02[7][c]. The Incident Report is, accordingly,
potentially admissible under rule 803(6) as a report of a regularly conducted activity. The Court
notes, however, that Franco has not laid the foundation for this exception. See United States v.
Ary, 518 F.3d 775, 786 (10th Cir. 2008)(“The proponent of the document must also lay this
foundation for its admission.”). Franco can establish this foundation with evidence admissible at
trial, however, as Franco discusses APD’s reporting practice in the Franco Depo. See Franco
Depo. at 50:5-21; id. at 53:2-25. The Court concludes that the Incident Report is admissible for
the truth it asserts.
         The Court concludes that the report supports that APD dispatch disabled the vehicle on
Hazeldine Avenue, where it came to a stop. See MSJ ¶ 2, at 2 (citing Incident Report at 2 (stating
that “the vehicle was eventually disabled via dispatch where it came to a slow stop at Hazeldine
and Broadway”)). As the Plaintiffs do not controvert specifically the text’s fact, the Court adopts
the fact as undisputed. See D.N.M.LR-Civ. 56.1(b)(“All material facts set forth in the
Memorandum will be deemed undisputed unless specifically controverted.”).

       5
         Franco asserts as undisputed material fact that the “Plaintiff then runs from the vehicle and
attempts to escape from law enforcement.” MSJ ¶ 4, at 3 (citing Bait Car Video at 2:00). The
Plaintiffs purport to dispute Franco’s proposed fact, arguing that the “Plaintiffs deny [Franco’s
proposed fact]. Mr. Howard exited the car with his hands in the air.” Response ¶ 4, at 2 (citing
Chafin Lapel Video at 2:24-2:26 (taken October 30, 2015), filed October 4, 2019 (Doc. 104-
6)(emphasis in original)). The Plaintiffs, therefore, do not controvert specifically Franco’s
proposed fact that Howard fled from the officers on foot. The record supports Franco’s proposed
fact, so the Court adopts as undisputed that Franco fled from the bait vehicle on foot. See
D.N.M.LR-Civ. 56.1(b). The Plaintiffs’ objection that Howard exited the vehicle with his hands
raised is an additional proposed fact. Although the Plaintiffs do not letter these facts as D.N.M.LR-
Civ. 56.1(b) requires, see D.N.M.LR-Civ. 56.1(b)(“The Response may set forth additional facts
other than those which respond to the Memorandum which the non-movant contends are material
to the resolution of the Motion. Each additional fact must be lettered and must refer with


                                                    -5-
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 6 of 90 PageID #: 819



mouth before fleeing. See MSJ ¶ 3, at 3 (citing Bait Car Video at 2:42); Response ¶ 3, at 3 (stating

that the Plaintiffs “admit[] Undisputed Fact No. 3”). Officers pursued Howard on foot, with Franco

closest to Howard. See MSJ ¶ 6, at 3 (asserting that Franco reached Howard before the other

officers)(citing Franco Depo. at 40:2-6).6

        Just as Franco was closing, Franco shouted “Stop or you’ll get shot!,” and Howard stopped

and sat or knelt. See Response ¶ 5, at 2 (citing Franco Lapel Video at 7:08-7:13).7 Less than two



particularity to those portions of the record on which the non-movant relies.”), the Court, to be fair
to the Plaintiffs -- the non-movants -- construes it as additional material facts for the MSJ’s
purposes. In the Reply, Franco does not controvert the Plaintiffs’ assertion in the Response that
Howard raised his hands as he exited the vehicle. Instead, Franco asserts that the Plaintiffs
“attempt[] to create a material dispute of fact by claiming that [Howard] exited the vehicle with
his hands in the air. However, [Howard] then runs from the vehicle and attempts to escape from
law enforcement. Thus, the Plaintiff[s] failed to create a material dispute[.]” Reply ¶ 4, at 3.
Franco does not posit that Howard did not raise his hands, and so does not controvert specifically
the Plaintiffs’ proposed fact. See D.N.M.LR-Civ. 56.1(b) (“All material facts set forth in the
Response will be deemed undisputed unless specifically controverted.”). The Court modifies
slightly the proposed fact, however, to better reflect what the record can support and for clarity.
The Court adds only that Howard raises his hands briefly before fleeing, as the portion of the
record which the Plaintiffs cite shows that Howard raised his hands for fewer than four seconds
before turning and fleeing from the officers. See Chafin Lapel Video at 2:23-2:27.

        6
         Franco and the Plaintiffs imply the text’s fact rather than assert it, but the text’s fact forms
the basis of the parties’ proposed facts. Franco describes Howard’s flight and the officers’ ensuing
efforts to arrest him, see MSJ ¶¶ 5-6, at 3, and the Plaintiffs describe Franco catching up to Howard
before the other officers, see MSJ ¶ 5, at 2. Although the parties do not assert specifically as
proposed fact that the officers pursued Howard on foot, with Franco closest behind Howard, the
Court, to be generous to the parties, concludes that the parties considered this fact material, because
the parties’ proposed facts imply that the officers so acted, and the record supports that they so
acted. See Franco Depo. at 40:2-6; Franco Lapel Video at 7:00-7:13 (taken October 30, 2015),
filed Oct. 4, 2019 (Doc. 104-7).

        7
         Franco contends that Howard “attempted to jump over a wall and was grabbed before he
could jump over the wall and then landed on the pavement.” MSJ ¶ 5, at 3 (citing Jones Lapel
Video (taken Oct. 30, 2015, filed October 4, 2019 (Doc. 104-5)). The Plaintiffs purport to dispute
Franco’s assertion and argue that Howard “turns around and lowers to the ground into a kneeling
position.” Response ¶ 5, at 2 (citing Franco Lapel Video at 7:08-7:13). Although the Plaintiffs do
not letter this fact as D.N.M.LR-Civ. 56.1(b) requires, the Court, to be fair to the Plaintiffs, as non-
movants, construes it as an additional material fact for the MSJ’s purposes. Accordingly, Franco


                                                      -6-
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 7 of 90 PageID #: 820



seconds after Howard stopped running, Franco reached Howard and immediately struck Howard’s

face, and Howard went from a sitting or a kneeling position to a lying position. See MSJ ¶ 6, at 3

(citing Franco Depo. at 40:2-6); Response ¶ 5, at 2 (citing Franco Lapel Video at 7:08-7:13).8



cites his deposition testimony, and the Plaintiffs cite the Franco Lapel Video. In the Reply, Franco
asserts that he “agrees that the video speaks for itself.” Reply ¶ 5, at 3.
        The Court may rely upon video evidence and disregard one party’s factual assertion where
the video evidence “‘blatantly contradict[]’” that party’s assertion such “‘that no reasonable jury
could believe it.’” York v. City of Las Cruces, 523 F.3d 1205, 1210 (10th Cir. 2008)(quoting Scott
v. Harris, 550 U.S. 372, 380 (2007)). After reviewing carefully the Franco Lapel Video, and
drawing all reasonable inferences in the Plaintiffs’ favor, the Court concludes that the Franco Lapel
Video shows that Howard did not attempt to climb a fence, but rather sat down as Franco was
closing in behind him. See Lymon v. Aramark Corp., 728 F. Supp. 2d 1222, 1249 (D.N.M.
2010)(Browning, J.), aff’d, 499 F. App’x 771 (10th Cir. 2012)(citing Rhoads v. Miller, 352 F.
App’x 289 (10th Cir. 2009)(Tymkovich, J.)(unpublished)(noting that, when a court resolves a
blatant contradiction in the record, the court’s resolution must rely on more than other witnesses’
testimony)).

       8
         Franco asserts that he “arrived at the scene and attempted to apprehend the Plaintiff, but
instead was able to grab the Plaintiff and then ran past him.” MSJ ¶ 6, at 3. The Plaintiffs purport
to dispute the text’s fact, but the Plaintiffs’ factual contentions do not pertain to whether Franco’s
momentum carried him past Howard, and that Franco made contact with Howard. See Response
¶¶ 5-6. In responding to the MSJ’s paragraph 6, the Plaintiffs refer the Court to their denial of the
MSJ’s paragraph 5. In that denial, the Plaintiffs do not address whether Franco ran past Howard.
As the Franco Lapel Video shows Franco’s momentum carrying him past Howard, the Court
deems that fact undisputed. See D.N.M.LR-Civ. 56.1(b).
        The Plaintiffs then refer to an interview that APD Internal Affairs Detective Jim Jury
conducted of Franco, in which Jury opines that the Franco Lapel Video shows that Franco “‘is
either pushed to the ground by Officer Franco or assumes a fetal position on his own as the other
officers arrive.’” Response ¶ 5, at 2 (quoting APD Internal Affairs Report by Detective Jim Jury
Filed Under Seal at 3, filed January 31, 2020 (Doc. 127-1)(“Jury Report”)). Franco does not
object, under the best-evidence rule, to the Plaintiffs’ use of Jury’s commentary on the Franco
Lapel Video to prove that Howard sat down before Franco reached him. See Reply ¶ 6, at 3. Had
Franco objected, the Court likely would not rely on the Jury Report. The best-evidence rule states:
“To prove the content of a writing, recording, or photograph, the original writing, recording, or
photograph is required.” Fed. R. Evid. 1002. Because the Plaintiffs cite to a portion of the record
in which Jury is summarizing the contents of the Franco Lapel Video to prove what the Franco
Lapel Video shows, had Franco objected, the Court would conclude that rule 1002 precludes its
reliance on the Jury Report to determine what the Franco Lapel Video shows. Because Franco did
not object, however, the Court relies upon its independent impression of what the Franco Lapel
Video shows as well as Jury’s assessment. As shown in the text’s fact, the Court’s assessment and
Jury’s assessment are similar.


                                                    -7-
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 8 of 90 PageID #: 821



When Howard was prone, several officers surrounded him immediately, and Howard’s right hand

was pinned underneath his body such that the officers could not see his hand. See MSJ ¶ 7, at 3

(citing Franco Depo. at 41:16-19); Response ¶¶ 7, 14 at 3, 5 (citing Jones Lapel Video at 2:20-




         Although the Plaintiffs did not initially controvert Franco’s assertion, the Plaintiffs later
requested that the Court “clarify the record” to reflect their belief that the Franco Lapel Video,
“when played in slow motion,” shows Franco striking Howard’s face. Motion to Clarify Record
at 2, filed Feb. 25, 2020 (Doc. 134). As to the parties’ assertions regarding how Howard came to
be lying down, the Court is presented with contradictory testimony. Compare Franco Depo. at
40:24-41:3 (stating that, when Franco grabbed Howard, “he was standing on his two feet” and that,
when Franco “got a clear visual” on Howard, “he was on his stomach”), with Affidavit of Majestic
Howard ¶¶ 6-7, at 1 (taken Nov. 4, 2019), filed November 4, 2019 (Doc. 107-28)(“Howard
Aff.”)(stating “I decided to stop and got on my knees. I never resisted arrest . . . . The police
started beating me”). At the summary judgment stage, the Court cannot decide issues of
credibility. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Further, the Franco
Lapel Video shows, in the Court’s view, that Franco punched Howard in the face, which brought
Howard to the ground. As to the parties’ proposed facts on this point, the video evidence does not
“blatantly contradict[]” any party’s assertion such that “no reasonable jury could believe” one
party’s version. Scott v. Harris, 550 U.S. at 380. The Court, having reviewed the record, concludes
that there is a genuine dispute as to what kind of force Franco exerted that brought Howard to a
lying position. Accordingly, in the light most favorable to the Plaintiffs, the Court concludes that
the Franco Lapel Video shows Franco striking Howard’s face just as Howard surrendered. The
Court will address the dispute’s materiality in the Analysis section.



                                                    -8-
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 9 of 90 PageID #: 822



2:26).9 Franco viewed his inability to see Howard’s hand as a potential threat to his and other

officers’ safety. See MSJ ¶ 7, at 3 (citing Franco Depo. at 52:13-24).10

       Franco “weighs 220 pounds and is fit.” MSJ ¶ 7, at 3 (citing Franco Depo. at 39:7-18);

Response ¶ 8, at 3 (admitting this fact).11 As officers shouted for Howard to yield his right hand,


       9
         Franco asserts that Howard “refused to give the officers his hands and kept them under his
body.” MSJ ¶ 7, at 3 (citing Franco Depo. at 41:16-19 (stating that Franco did not see Howard
carrying any weapons, but asserting that “officers were giving [Howard] commands over and over
to give -- for him to give his hands up, which were tucked under his body”)). Responding, the
Plaintiffs contend that “Howard did not actively resist or attempt to evade arrest at the time that
force was used on him. Instead, Mr. Howard was pinned down and unable to move with multiple
officers on top of him.” Response ¶ 7, at 3. The Plaintiffs also assert, as an additional material
fact, that “Howard was pinned down and unable to move with multiple officers on top of him.”
Response ¶ 14, at 5 (citing Jones Lapel Video at 2:20-2:26). In the Reply, Franco argues that he
disputes the Response’s paragraph 14, “because it is self-serving and contradicts the evidence
contained in the relevant videos.” Reply ¶ 14, at 4 (citing Scott v. Harris, 550 U.S. at 380-81).
Franco does not, however, cite specifically any lapel videos that might support his contention that
Howard “refused to give the officers his hands.” MSJ ¶ 7, at 3. The local rules provide that
proposed factual disputes “must refer with particularity to those portions of the record upon which
the movant relies.” D.N.M.LR-Civ. 56.1(b). Franco’s generalized citation to “the evidence
contained in the relevant videos” does not comply with this directive. Further, upon reviewing the
parties’ video evidence, the Court concludes that no video shows unequivocally that Howard
“refused to give the officers his hands and kept them under his body,” MSJ ¶ 7, at 3, and,
alternatively, no video shows unequivocally that Howard’s hand was involuntarily pinned beneath
his body, see Response ¶ 7, at 3. The Court, accordingly, concludes that there is a genuine dispute
regarding whether Howard was actively trying to conceal his hands from the officers, or whether
his hands were merely pinned beneath his body. The Court will address this dispute’s materiality
in this Memorandum Opinion and Order’s (“MOO”) Analysis section.

       10
          The Plaintiffs purport to dispute the text’s fact, but do not specifically address Franco’s
impression of Howard’s hidden hand. See Response ¶ 7, at 3. As the record supports the text’s
fact, see Franco Depo. at 52:17-24 (“There was a threat to me because I could not see his hands .
. . . My safety and his, yes, and my other officers.”), the Court deems the fact undisputed. See
D.N.M.LR-Civ. 56.1(b)(“All material facts set forth in the Memorandum will be deemed
undisputed unless specifically controverted”).

       11
          The Plaintiffs admit the text’s fact but contend that, “due to Mr. Howard’s small build,
this fact shows the lack of need for the deadly force used by Franco.” Response ¶ 8, at 3. The
Court will address this fact’s materiality and relevance in this MOO’s Analysis section. The
Plaintiffs do not cite the record, however, to demonstrate Howard’s “small build,” Response ¶ 8,
at 3, and the Court does not see any support in the record for the Plaintiffs’ assertion. The Court,


                                                    -9-
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 10 of 90 PageID #: 823



 Franco delivered a single knee strike to the left side of Howard’s head. See Response ¶ 9, at 3

 (citing Jury Report at 3).12 Shortly thereafter, officers secured both of Howard’s hands and took



 accordingly, does not adopt as fact the Plaintiffs’ assertion regarding Howard’s build. See
 D.N.M.LR-Civ. 56.1(b) (“Each additional fact must . . . refer with particularity to those portions
 of the record upon which the non-movant relies.”).
        12
           Franco asserts as fact that he “attempted to use a distraction technique on the Plaintiff to
 gain compliance. . . . The distraction technique used was a knee strike to the Plaintiff’s left
 shoulder.” MSJ ¶ 9, at 3 (citing Franco Depo. at 47:25-48:22). The Plaintiffs first allege that
 Franco reported inconsistently his use of force in his interview with Jury and argue that “Franco’s
 inconsistencies demonstrate a lack of credibility in his recounting of the events that took place that
 evening.” Response ¶ 9 at 3-4 (citing Jury Report at 2, Audio of Confidential Interview of Officer
 Jonathon [sic] Franco at 8:34-8:58, filed Jan. 31, 2020 (Doc. 127-2)(“Franco Interview”); Audio
 of Confidential Interview of Officer Michael Jones at 2:48-4:14, filed November 5, 2019
 (Doc. 109-3)(M. Jones Interview”)). The Plaintiffs accordingly argue that the Court should
 disregard the Franco Depo. -- or at least temper its regard with skepticism. See Response ¶ 9, at 3-
 4. At the summary judgment stage, however, the Court cannot decide any issues of credibility.
 See Anderson v. Liberty Lobby, Inc., 477 U.S. at 255.
         The Plaintiffs also assert, as an additional material fact, that Franco struck Howard’s head.
 See Response ¶ 16, at 5 (citing Jury Report at 1). In the Reply, Franco purports to dispute the
 Plaintiffs’ proffered fact, “because it is contradicted by his sworn deposition testimony and the
 relevant videos.” Reply ¶ 16, at 5 (citing “all videos submitted with Document 104”).
 Accordingly, although the record contains video evidence depicting the incident, neither Franco
 nor the Plaintiffs cite specific lapel videos to support their positions. “[I]t is not the Court's
 responsibility to scour the parties’ evidence and filings to determine what facts are in dispute and
 what facts will defeat [or support] a motion for summary judgment.” Coffey v. United States, 870
 F. Supp. 2d 1202, 1209 (D.N.M. 2012)(Browning, J.). Although the Court is under no obligation
 to scour the record when the parties do not follow D.N.M.LR-Civ. 56.1(b)’s specificity
 requirements, the Court, to be generous to the parties, has located and reviewed carefully the lapel
 videos that most clearly depict Franco’s use of force.
         The two lapel videos that depict the incident most clearly are the Jones Lapel Video and
 the Chafin Lapel Video. The Jones Lapel Video shows Franco lining up to knee Howard while
 Howard’s head is clearly visible in the path of Franco’s knee. See Jones Lapel Video at 2:23. As
 Franco begins his strike, however, Franco places his body between Jones’ lapel camera and
 Howard’s head, obstructing the lapel camera’s view of where Franco struck Howard. See Jones
 Lapel Video at 2:24. The Court is unable to resolve definitively the ambiguity with the other lapel
 videos. Nonetheless, the Chafin Lapel Video -- the best view of Franco’s knee strikes -- shows,
 in the Court’s view, Franco’s knee striking Howard’s face. See Chafin Lapel Video at 2:50-2:53.
 The parties cite primarily testimony to support their positions. Although the Chafin Lapel video
 does not “utterly discredit[]” the Franco’s version, Scott v. Harris, 550 U.S. at 379, the test at this
 stage is whether it has that effect on Howard’s version of events, see Fed. R. Civ. P. 56(c). Here,
 the Plaintiffs assert that Franco struck Howard’s head, and the video evidence supports that


                                                     - 10 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 11 of 90 PageID #: 824



 him into custody. See MSJ ¶ 10, at 3 (stating this fact); Response ¶ 10, at 4 (admitting this fact).

 Eleven seconds elapsed from the time Franco first made physical contact with Howard to the time

 officers had secured both of Howard’s hands. See MSJ ¶ 11, at 4 (citing Jones Lapel Video at

 2:16-2:27); Response ¶ 11, at 4 (admitting this fact).

        After the officers handcuffed Howard, Howard’s head was hanging into a wet gutter and

 he appeared to be unconscious, so officers moved him away from the gutter to ensure he could

 breathe. See Response ¶ 26, at 6 (citing Jones Lapel Video at 3:06-3:21).13 Howard’ breathing

 was labored, and Franco interpreted Howard’s labored breathing to signal that Howard was in pain.

 See Response ¶¶ 22-23, at 6 (stating this fact)(citing Franco Depo. at 84:2-85:5; id. at 85:16-25).14



 assertion. Because the video evidence does not render incredible Plaintiffs’ supported assertion,
 but rather supports that Franco struck Howard’s head, the Court adopts as fact that Franco
 administered a knee strike to Howard’s head.

        13
          Franco purports to dispute the text’s fact, and argues that the “videos in this matter speak
 for themselves,” and that there is “no evidence . . . that the Plaintiff lost consciousness or was
 injured as a result of his contact with Defendant Franco.” Reply ¶ 26, at 6 (citing “all videos
 submitted with Document 104”). “[I]t is not the Court’s responsibility to scour the parties’
 evidence and filings to determine what facts are in dispute and what facts will defeat [or support]
 a motion for summary judgment.” Coffey v. United States, 870 F. Supp. 2d at 1209. Franco cites
 to what amounts to forty minutes of footage to support his argument that Howard was conscious
 and uninjured after his arrest. Under the local rules, all material facts that the Response proposes
 are presumptively undisputed “unless specifically controverted” by “refer[ing] with particularity
 to those portions of the record upon which the movants relies.” D.N.M.LR-Civ. 56.1(b). The
 Court adopts as undisputed the text’s fact, because Franco does not cite to any particular portions
 of the record to demonstrate that Howard was uninjured and conscious, and the record supports
 the Plaintiffs’ proposed fact. See Jones Lapel Video at 3:03-3:21 (asking whether Howard could
 “breathe under that water” and instructing the officers to move Howard’s head out of the gutter).

        14
           Franco asserts that he “does not dispute his own deposition testimony,” but he argues that
 “labored breathing is natural consequence of fleeing from law enforcement.” Reply ¶¶ 22-23, at
 6. The Court is uncertain whether Franco purports to admit or deny the text’s fact, but Franco does
 not cite to the record to support his contention. As Franco does not support his dispute with
 citations to the record, and because the record supports the text’s fact, the Court adopts the text’s
 fact as undisputed. See D.N.M.LR-Civ. 56.1(b).



                                                    - 11 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 12 of 90 PageID #: 825



 Howard was injured in the arrest, and he was bleeding into the gutter. See Response ¶ 19, at 5

 (citing M. Jones Interview at 8:55-9:13; Audio of Confidential Interview of Sergeant Aaron at

 8:21-9:09, filed Jan. 31, 2020 (Doc. 127-3)(“A. Jones Interview”); Howard Aff. ¶¶ 8-10, at 2).15


        15
           Franco purports to dispute the text’s fact, and argues that Howard “is not competent to
 provide an affidavit in this matter.” Reply ¶ 19, at 5. Franco cites filings in which Howard brings
 his competency to the Court’s attention. See Reply at 6-7 (citing Motion to Stay Proceedings
 Pending Determination of Competency, filed March 12, 2018 (Doc. 32)(“Motion to Stay”);
 Unopposed Motion for Substitution of Incompetent Party, filed Feb. 4, 2019 (Doc. 76)). Franco
 asserts that Howard’s traumatic brain injury, which predates the incident giving rise to this lawsuit,
 renders him incompetent to provide a factual affidavit on which the Court may rely. See Reply at
 6-7. Franco notes that Howard’s injury affects his memory, and Franco says that Howard’s
 “cognitive deficits are apparent during casual conversation and appear to make him uneducable.”
 Reply at 7 (citing Confidential Forensic Mental Health Evaluation, filed Feb. 15, 2020 (Doc. 130-
 1)(“Competency Eval.”)).
          Pursuant to rule 56(c)(4), “[a]n affidavit or declaration used to support or oppose a motion
 must be made on personal knowledge, set out facts that would be admissible in evidence, and show
 that the affiant or declarant is competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).
 An affidavit is thus “inadmissible if ‘the witness could not have actually perceived or observed
 that which he testifies to.’” Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1200
 (10th Cir. 2006)(quoting United States v. Sinclair, 109 F.3d 1527, 1536 (10th Cir. 1997)). In
 evaluating an affidavit under this standard, a court may consider “‘the witness’s own testimony’”
 to determine whether there is “‘sufficient’” evidence to support a finding of personal knowledge.
 Hansen v. PT Bank Negara Indon. (Persero), 706 F.3d 1244, 1250 (10th Cir. 2013)(quoting Fed.
 R. Evid. 602).
          Rule 601 provides that that every person is presumptively competent to be a witness, but
 provides that state law governs a witness’ competency regarding a claim or defense for which state
 law supplies the rule of decision. See Fed. R. Evid. 601. There is, accordingly, “a low threshold
 for competency to testify.” United States v. Gould, 563 F. Supp. 2d. 1224, 1250 (D.N.M.
 2008)(Browning, J.)(citing Bickford v. John E. Mitchell Co., 595 F.2d 540, 544 (10th Cir. 1979)).
 See United States v. Allen J., 127 F.3d 1292 (10th Cir. 1997); United States v. Odom, 736 F.2d
 104, 112 (4th Cir. 1984)(“The only grounds for disqualifying a witness under Rule 601 . . . are that
 the witness does not have knowledge of the matters about which he is to testify, that he does not
 have the capacity to recall, or that he does not understand the duty to testify truthfully.”). The
 Court must ask: “‘Is his capacity to observe, remember, and recount, such that he can probably
 bring added knowledge of the facts?’” Barto v. Armstrong World Indust., Inc., 923 F. Supp. 1442,
 1445 (D.N.M. 1996)(Black, J.)(quoting Charles T. McCormick, McCormick on Evidence § 62, at
 156 (3d ed. 1984)). Consistent with this principle, courts routinely find that very young children
 may be competent to testify, see United States v. Thai, 29 F.3d 785 (2d Cir. 1994)(holding that a
 six-year-old witness was competent to testify), individuals intoxicated at the time of the recalled
 event may be competent to testify, see United States v. Ramirez, 871 F.2d 582 (6th Cir. 1989), and
 those individuals suffering from mental illness or deficiency may be competent to testify, see


                                                     - 12 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 13 of 90 PageID #: 826




 Andrews v. Neer, 253 F.3d 1052 (8th Cir. 2001). The Court views competency as a kind of
 spectrum, wherein no witness is ever fully competent and remembers every detail, and few are
 ever fully incompetent. See Fed. R. Evid. 601 advisory committee notes (“A witness wholly
 without capacity is difficult to imagine.”). An individual can, accordingly, rank low on this
 spectrum of competency, but still be fit to testify so long as the witness “appreciates his duty to
 tell the truth, and is minimally capable of observing, recalling, and communicating events.” United
 States v. Phibbs, 999 F.2d 1053, 1070 (6th Cir. 1993). Rule 601 envisions a broad definition of
 competency, enabling all but the most severely incapacitated to testify, but allowing the jury to
 determine weight and credibility in light of a witness’ competency. As discussed, at the summary
 judgment stage, the Court may not decide issues of credibility. See Anderson v. Liberty Lobby,
 Inc., 477 U.S. at 255.
          Howard suffers from a traumatic brain injury that makes it difficult for him to effectively
 assist counsel, “understand what transpires during courtroom proceedings,” and “function
 independently on a daily basis.” Competency Eval. at 2. The Court notes, however, that the
 Competency Eval. on which Franco relies refers to Howard’s memory skills only in passing and
 is intended to inform whether Howard is competent to stand trial as a criminal defendant. See
 Competency Eval. at 1-2. The record on which the parties rely shows that Howard is competent
 enough to start a car with a screwdriver and drive in a manner consistent with posted traffic signs.
 See Bait Car Video at 00:04-2:46. Howard states, in the Howard Aff., that, while he needs
 assistance with “most things in [his] life,” he “remember[s] the day when the police beat” him.
 Howard Aff. ¶¶ 4-5, at 1. Under rule 601’s presumption, the question is not whether the Plaintiffs
 have demonstrated Howard’s competency to testify, but rather whether Franco has demonstrated
 that Howard is not competent to testify. That is, Franco must demonstrate that Howard does not
 appreciate his ability to tell the truth, and is not “minimally capable of observing recalling, and
 communicating events.” United States v. Phibbs, 999 F.2d at 1070. Because the Competency
 Eval. does not address this information, the record which Franco cites does not carry the burden
 of negating rule 601’s presumption of competency. On a scale of one to ten, Howard may be
 nearer to one, but he is not a zero.
          Franco also asserts that the Plaintiffs submitted a sham affidavit and that they are trying to
 use the Howard Aff. to “create[] a sham fact issue.” Reply at 7. As support for this contention,
 Franco argues that Howard has “refused to respond to the Defendant’s discovery, but instead had
 responded through his guardian.” Reply at 7. Franco cites Howard’s response to an interrogatory,
 in which Howard asserts that he “‘does not independently recall his prior contact with law
 enforcement during the requested time period.’” Reply at 7 (quoting Plaintiff Terricia Stevenson,
 as Guardian Ad Litem and Conservator of Majestic Howard’s First Supplemental Answers and
 Objections to Defendant Franco’s Set of Interrogatories ¶ 13, at 2, filed February 15, 2020 (Doc.
 129-2)(“Interrogatories”)). Franco, accordingly, argues that the Plaintiffs “submitted a sham
 affidavit that should be stricken.” Reply at 7.
          Cases in which an affidavit raises a sham issue are “unusual.” Franks v. Ninmo, 796 F.2d
 1230, 1237 (10th Cir. 1986). Typically, courts should not disregard an affidavit just because it
 “conflicts with the affiant’s prior sworn statements.” Franks v. Ninmo, 796 F.2d at 1237. There
 are situations, however, where courts “disregard a contrary affidavit when they conclude that it
 constitutes an attempt to create a sham fact issue.” Franks v. Nimmo, 796 F.2d at 1237 (citing
 Foster v. Arcata Assocs., Inc., 772 F.2d 1453, 1462 (9th Cir. 1985); Biechele v. Cedar Point, Inc.,


                                                     - 13 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 14 of 90 PageID #: 827




 747 F.2d 209, 215 (6th Cir. 1984); Van T. Junkins & Assocs., Inc. v. U.S. Indus., Inc., 736 F.2d
 656, 657-58 (11th Cir. 1984); Camfield Tires, Inc. v. Michelin Tire Corp., 719 F.2d 1361, 1364
 (8th Cir.1983); Perma Research & Dev. Co. v. Singer Co., 410 F.2d 572, 578 (2d Cir. 1969)). The
 policy underlying these decisions is the “conclusion that the utility of summary judgment as a
 procedure for screening out sham fact issues would be greatly undermined if a party could create
 an issue of fact merely by submitting an affidavit contradicting his own prior testimony.” Franks
 v. Nimmo, 796 F.2d at 1237 (citation omitted).

                 To determine whether a contradicting affidavit seeks to create a sham fact
        issue, [the United States Court of Appeals for the Tenth Circuit] ha[s] looked to
        three factors: whether: “(1) the affiant was cross-examined during his earlier
        testimony; (2) the affiant had access to the pertinent evidence at the time of his
        earlier testimony or whether the affidavit was based on newly discovered evidence;
        and (3) the earlier testimony reflects confusion which the affidavit attempts to
        explain.”

 Ralston v. Smith & Nephew Richards, Inc., 275 F.3d 965, 973 (10th Cir. 2001)(citing Rios v.
 Bigler, 67 F.3d 1543, 1551 (10th Cir. 1995)). In Ralston v. Smith & Nephew Richards, Inc., the
 Tenth Circuit found that the district court did not abuse its discretion in excluding later
 contradictory declarations in rendering its summary judgment ruling. See 275 F.3d at 973. The
 Tenth Circuit noted that there was no question that the declarant was cross-examined in his
 deposition, “that he had access to the pertinent evidence at the time of his deposition,” and “that
 there was nothing in the earlier deposition testimony reflecting any level of confusion or
 uncertainty concerning” the declarant's testimony “requiring clarification or explanation.” 275
 F.3d at 973.
         The Court will consider the Howard Aff. Franco’s arguments rests on the Plaintiffs
 response to Franco’s interrogatory request that Howard “list all of [his] contact with law
 enforcement, including arrests, from 2010 to present.” Interrogatories ¶ 13, at 15. In response,
 the Plaintiffs acknowledge that Howard “has been charged in several criminal cases,” attach a
 sheet listing such charges, object to the question’s relevancy, and stated that Howard “does not
 independently recall his prior contact with law enforcement during the requested time period.”
 Interrogatories ¶ 13, at 16. The Howard Aff. describes, in general terms, that APD officers “hit”
 Howard on his “face, head, body, and back,” and states that Howard was hit “on [his] head a lot
 of times.” Howard Aff. ¶ 7, at 1. The Howard Aff. also describes that Howard “was hurt and in a
 lot of pain. [His] head was hurting bad.” Howard Aff. ¶ 9, at 2. Notwithstanding the Plaintiffs’
 Interrogatories response, the Howard Aff. does not create a sham issue of fact, primarily because
 the Plaintiffs rely on it only secondarily, behind the video evidence. Specifically, the Plaintiffs
 rely upon the Howard Aff. to describe that Howard was in pain after his arrest, but they rely on
 the lapel videos and on APD’s photographs of Howard to demonstrate that he was injured.
 Reliance on the Howard Aff. does not undermine rule 56 “as a procedure for screening out sham
 fact issues.” Franks v. Nimmo, 796 F.2d at 1237. Further, the Court does not equate the
 Interrogatories response with prior cross-examination. A party incorrectly responds to an
 interrogatory must amend that response to correct the record. See Fed. R. Civ. P. 26(e)(1)(A).


                                                   - 14 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 15 of 90 PageID #: 828



         After Howard’s arrest, officers later found a handgun and heroin in the bait vehicle from

 which Howard fled, although Franco was unaware of the heroin and handgun until after Howard’s

 arrest. See MSJ ¶ 2, at 2 (citing Incident Report at 3).16 APD officers also photographed Howard



         Here, none of the Franks v. Ninmo factors are present. Howard was not cross-examined
 when he gave his discovery response and the new declaration does not attempt to explain any
 apparent confusion in his discovery response. As to the remaining factor, new evidence’s
 discovery is irrelevant, because the Interrogatories and the Howard Aff. both pertain to Howard’s
 memory. Further, the Court does not read the Howard Aff. and the Interrogatories as contradictory.
 Franco’s discovery question does not read as a contention interrogatory, which would direct the
 Plaintiffs to explain their contentions for this case, but rather a question about Howard’s previous
 interactions with law enforcement. See Interrogatories at 1. Because none of the Franks v. Ninmo
 factors are present, the Plaintiffs are not using the Howard Aff. to create a sham issue of fact.
 Franco’s arguments are more appropriate to the Howard Aff.’s weight than its admissibility.
 Therefore, the Court will not strike the Howard Aff.
         As for the text’s fact, Franco does not controvert specifically whether Howard was bleeding
 into the gutter after the incident. See Reply ¶ 19, at 5. Although Franco objects to the evidence on
 which the Plaintiffs rely for the text’s fact, the lapel videos -- whose admissibility Franco does not
 contest -- show clearly that Howard was bleeding into the gutter. See, e.g., Jones Lapel Video at
 3:01-3:05. Accordingly, the Court adopts as undisputed that Howard was bleeding into the gutter
 after the incident. See D.N.M.LR-Civ. 56.1(b)(“All material facts set forth in the Response will
 be deemed undisputed unless specifically controverted.”).

         16
           The Plaintiffs purport to dispute the text’s fact and assert that the text’s fact is “immaterial
 to the excessive force analysis because such facts were unknown to Officer Franco at the time of
 his use of force.” Response ¶ 2, at 2 (citing Franco Depo. at 22:18-23:1-8). A materiality issue is
 not a factual dispute. See SEC v. Goldstone, 2015 WL 5138242, at *27 n.95. The Court will
 address materiality in the MOO’s Analysis section. The Court concludes that the portion of the
 record which Franco cites in support of the text’s fact supports the text’s fact, as Pholphiboun
 describes that he found a “black in color handgun that had fallen between the front passenger seat
 and center console,” as well as a “plastic baggy with a black tar substance” that tested
 presumptively positive for heroin. Incident Report at 3. The Court modifies slightly Franco’s
 proposed fact, however, to note that officers found the handgun and heroin “[a]fter the scene was
 made safe.” Incident Report at 3. Further, the portion of the record which the Plaintiffs cite
 supports that Franco was unaware of the handgun and heroin until after Howard’s arrest. See
 Franco Depo. at 22:18-25 (stating that Franco was unaware of the weapon until after he used force
 and arrested Howard, and so the handgun “had no bearing on [his] use of force against Mr.
 Howard.”). The Court concludes that the Plaintiffs do not assert a genuine dispute to the text’s
 fact, and the Court has no independent reason to doubt its accuracy, because the record supports
 the text’s fact, so the Court adopts it as undisputed for the MSJ’s purposes. See D.N.M.LR-Civ.
 56.1(b).



                                                       - 15 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 16 of 90 PageID #: 829



 to document his injuries. See MSJ ¶ 10, at 3 (citing Photographs of Majestic Howard at 1-2, filed

 Jan. 15, 2020 (Doc. 122-6)); Response ¶ 10, at 4 (admitting this fact). The photographs show cuts

 and abrasions on Howard’s face and head.17 Paramedics examined Howard after the incident, but

 APD officers did not take Howard to the hospital.18 See Response ¶ 19, at 5.


        17
           Franco purports to dispute the Plaintiffs’ assertion that Franco’s use of force injured
 Howard. See Reply ¶¶ 20, 26, at 5-6. The Plaintiffs contend that the “Defendants struck Mr.
 Howard in the head and injured him,” Response ¶ 20, at 6, which the Court, to be generous to the
 Plaintiffs, construes as an allegation that Franco’s knee strike to Howard’s head caused Howard’s
 injuries. Franco argues that there is no evidence that he caused Howard’s injuries. See Reply ¶¶
 12, 20, at 4, 6. Franco argues that the photographs of Howard “reveal that he had no marks,
 abrasions or bruises on the left side of his head, where he was purportedly struck by Officer
 Franco.” MSJ ¶ 12, at 4 (citing Photographs of Majestic Howard, filed January 15, 2020
 (Doc. 122-7)). Responding, the Plaintiffs argue that the photographs are not conclusive evidence
 of the extent of Howard’s injuries, and assert that, because Howard “has darker-colored hair, it is
 difficult, if not nearly impossible, to determine if there are any marks, abrasions or bruises on the
 back and sides of his head from the photographs.” Response ¶ 12, at 4.
          The photographs of Howard show clearly cuts and abrasions on Howard’s lower lip, right
 cheekbone, and forehead. See Photographs of Majestic Howard at 2. While the Court agrees with
 Franco that Howard’s injuries appear less severe on the left side of Howard’s face -- the side to
 which Franco administered a knee strike -- the photographs are not so unequivocal that a
 reasonable jury could not identify injuries consistent with Franco’s knee strike. See Scott v. Harris,
 550 U.S. at 380. Because the Plaintiffs and Franco both point to the same evidence to support
 their contentions, and because the record does not render implausible either side’s contentions, the
 Court concludes that a genuine factual dispute exists regarding the nature and extent of Howard’s
 injuries. See Hunt v. Cromartie, 526 U.S. 541, 550-55 (1999)(stating that the court must resolve
 all reasonable inferences and doubts in favor of the non-moving party, and construe all evidence
 in the light most favorable to the non-moving party). It may be that at trial, the parties put forth
 the same evidence of Howard’s injuries; at the summary judgment stage, however, the Court must
 construe the evidence in the light most favorable to the nonmoving party -- here, the Plaintiffs.
        18
           The Plaintiffs assert that the “Defendants refused to take Mr. Howard to the hospital to
 be evaluated even though APD and the officers knew that Mr. Howard needed medical attention.”
 Response ¶ 19, at 5. This sentence contains two factual assertions: (i) that APD officers never
 took Howard to the hospital; and (ii) that APD officers knew Howard “needed medical attention.”
 Reply ¶ 19, at 5. The Plaintiffs do not cite to the record to support these propositions. Franco does
 not specifically respond to the Plaintiffs’ contention that APD officers did not take Howard to the
 hospital. “[I]t is not the Court's responsibility to scour the parties’ evidence and filings to
 determine what facts are in dispute and what facts will defeat a motion for summary judgment.”
 Coffey v. United States, 870 F. Supp. 2d at 1209. Nonetheless, the Court, to be fair to the
 Plaintiffs, concludes that the record supports the Plaintiffs’ contention. See M. Jones Interview at


                                                     - 16 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 17 of 90 PageID #: 830



                                    PROCEDURAL HISTORY

        The Plaintiffs filed their original Complaint in New Mexico State Court, Second Judicial

 District, State of New Mexico, on June 23, 2017. See Complaint for Violations of Civil Rights

 Pursuant to §§ 1983 and 1988 and the New Mexico Tort Claims Act and for Damages at 1, filed

 August 21, 2017 (Doc. 1-1)(“Complaint”). The Complaint’s Count I alleges excessive force by

 Franco, Defendant Ben Daffron, Defendant Joshua Chafin, and Defendant Sonny Molina in

 violation of 42 U.S.C. § 1983. See Complaint ¶¶ 41-49, at 7. The Complaint’s Count II asserts a

 claim under Monell v. Department of Social Services, 436 U.S. 658 (1978)(“Monell”) against

 Defendant City of Albuquerque. See Complaint ¶¶ 50-56, at 8-9. The Complaint’s Count III

 alleges loss of consortium for Howard’s children. See Complaint ¶¶ 57-60, at 9-10. The City of

 Albuquerque, invoking federal-question jurisdiction, removed this case to federal court on August

 21, 2017. See Notice of Removal at 1, filed August 21, 2017 (Doc. 1). Franco, Daffron, Chafin,

 and Molina each consented to this case’s removal. See Notice of Removal ¶¶ 8-10, at 2-3. The

 Court granted summary judgment in favor of Daffron, Chafin, and Molina on Counts I and III on




 7:45-8:02. Because the record supports the text’s fact, and because Franco does not specifically
 controvert it, the Court deems the text’s fact undisputed. See D.N.M.LR-Civ. 56.1(b) (“All
 material facts set forth in the Response will be deemed undisputed unless specifically
 controverted.”).
          The Plaintiffs also argue that the text’s fact supports a “reasonable inference that the
 Defendants, including Defendant Franco, failed to take Mr. Howard to the hospital to avoid
 attention being brought to their use of excessive force.” Response ¶ 12, at 4. The Plaintiffs do not
 cite to the record to support this assertion. Franco does not respond specifically to this assertion.
 The Court does not adopt as fact the Plaintiffs’ assertion that the APD officers did not take Howard
 to the hospital so as to “avoid attention being brought to their use of excessive force.” Response
 ¶ 12, at 4. The Plaintiffs do not point to any evidence supporting this assertion, and the Court,
 after reviewing carefully the record, has found no such evidence. Accordingly, the Court does not
 adopt as undisputed that APD officers chose not to take Howard to the hospital so as to conceal
 their use of force. See D.N.M.LR-Civ. 56.1(b) (“Each fact in dispute must . . . refer with
 particularity to those portions of the record upon which the non-movant relies”).


                                                    - 17 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 18 of 90 PageID #: 831



 February 21, 2020. See Memorandum Order and Opinion at 2, 2020 WL 873937, at *1, filed

 February 21, 2020 (Doc. 133)(“Feb. 21 MOO”).

        1.      The MSJ.

        On January 15, 2020, Franco filed the MSJ, invoking the doctrine of qualified immunity,

 and asked the Court to grant summary judgment in his favor on Counts I and III. See MSJ at 1.

 Franco notes that the doctrine of qualified immunity shields officials from civil liability for

 conduct that does not violate clearly established constitutional or statutory rights. See MSJ at 5

 (citing Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)). Qualified immunity, Franco notes, protects

 “‘all but the plainly incompetent or those who knowingly violate the law.’” MSJ at 5 (quoting

 Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). Franco contends that qualified immunity serves

 to balance the need to protect public officials from baseless distraction while holding public

 officials accountable when they act “‘in a wholly unjustified manner.’” MSJ at 6 (quoting Locurto

 v. Safir, 264 F.3d 154, 162-63 (2d Cir. 2001)). Franco contends that this balance demands that

 qualified immunity is presumed in most cases, such that the plaintiff’s burden is “‘heavy.’” MSJ

 at 6 (quoting Albright v. Rodriquez, 51 F.3d 1531, 1534 (10th Cir. 1995)). Franco notes that the

 Plaintiffs must demonstrate both that Franco violated Howard’s constitutional rights, and that those

 rights were clearly established, but Franco focuses primarily on qualified immunity’s clearly

 established prong. See MSJ at 6-7. Franco accordingly quotes at length the United States Court

 of Appeals for the Tenth Circuit:

        “[P]laintiff must do more than identify a clearly established legal test and then
        allege that the defendant has violated it. The plaintiff must demonstrate a
        substantial correspondence between the conduct in question and prior law allegedly
        establishing that the defendant’s actions were clearly prohibited. The ‘contours of
        the right must be sufficiently clear that a reasonable official would understand that
        what he is doing violates that right.’”




                                                    - 18 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 19 of 90 PageID #: 832



 MSJ at 7 (quoting Hannula v. City of Lakewood, 907 F.2d 129, 131 (10th Cir. 1990)(quoting

 Anderson v. Creighton, 483 U.S. 635, 640 (1987)))(alteration in MSJ and not in Hannula v. City

 of Lakewood).

        Franco first asserts that he did not violate Howard’s constitutional rights. See MSJ at 7.

 Franco argues that his use of force is reasonable “‘in light of the facts and circumstances

 confronting’” him. MSJ at 8 (quoting Graham v. Connor, 490 U.S. 386, 397 (1989)). Franco

 contends that the factors which the Supreme Court of the United States of America provides in

 Graham v. Connor -- the suspected crime’s severity, whether the suspect poses and immediate

 threat to the officer or the public, and whether the suspect is actively resisting or evading arrest --

 all weigh in his favor. See MSJ at 8 (citing Graham v. Connor, 386 U.S. at 396. Franco notes that

 he arrested Howard as a felony suspect. See MSJ at 8 (citing N.M. Stat. Ann. § 30-16D-1). Franco

 then says that Howard “ran from the bait vehicle and attempted to escape from law enforcement”

 by “jump[ing] over a wall.” MSJ at 8-9. Franco contends that, when he reached Howard, Howard

 “refused to give the officers his hands and kept them under his body,” which, Franco argues,

 amounted to a threat to Franco’s safety. MSJ at 9. Franco contends that these facts render his use

 of force objectively reasonable and consistent with the Fourth Amendment. See MSJ at 9.

        The Tenth Circuit, Franco argues, has concluded that “the use of strikes such as those

 delivered by Officer Franco was objectively reasonable where the suspect was non-compliant with

 officers’ attempts to bring the suspect into custody.” MSJ at 9 (citing Serrano v. United States,

 766 F. App’x 561, 569 (10th Cir. 2019)(unpublished); Youbyoung Park v. Gaitan, 680 F. App’x

 724, 739-40 (10th Cir. 2017)(unpublished)). Franco also argues that the photographs of Majestic

 Howard “reveal that the Plaintiff had no injuries, marks or bruises on the side of his head where

 he claims he was struck by Officer Franco.” MSJ at 9-10. Franco avers that the Plaintiffs “were



                                                     - 19 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 20 of 90 PageID #: 833



 careful to document that Officer Franco weighs 220 pounds and is fit,” but Franco argues that

 Howard “has no record of being injured by this large and fit law enforcement officer.” MSJ at 10.

 Franco quotes a Magistrate Judge’s opinion to suggest that Howard’s injuries are “‘de minimis,’”

 and, therefore, “‘insufficient to qualify [Franco’s use of force] as constitutionally excessive or

 overcome [Franco’s] entitled to qualified immunity.’” MSJ at 10 (quoting Medina v. David, No.

 CIV 17-03037-CBS, 2016 WL 122970, at *6 (D. Colo. Jan. 8, 2016)(Shaffer, M.J.)).

        Franco next argues that, even if he violated Howard’s constitutional rights, those rights are

 not clearly established. See MSJ at 11. Franco notes that, to be clearly established, a right’s

 contours “‘must be sufficiently clear that a reasonable official would understand that what he is

 doing violates that right.’” MSJ at 11 (quoting Anderson v. Creighton, 483 U.S. at 640. Noting

 that the clearly established prong is “a fact-intensive inquiry,” Franco argues that he is “unable to

 locate a case holding that a similar use of force under these circumstances violated an individuals

 [sic] Fourth Amendment rights.” MSJ at 11. Franco argues that the Court should not define clearly

 established law at a general level, but rather should require the Plaintiffs to show caselaw that is

 factually similar to this case. See MSJ at 11 (citing White v. Pauly, 137 S. Ct. 548, 552 (2017)).

        Last, Franco argues that the Court must dismiss the Complaint’s Count III, which alleges

 a loss-of-consortium claim on behalf of Howard’s children. See MSJ at 11. Count III “is

 derivative of other injuries and not an injury in and of itself,” Franco argues. MSJ at 11 (citing

 McLelland v. United Wisconsin Life Ins. Co., 1999-NMCA-055, ¶ 26, 980 P.2d 86, 93.

 “Accordingly,” Franco contends, “a party asserting a loss of consortium claim cannot recover

 unless the injured party is entitled to a recovery.” MSJ at 11 (citing Weise v. Wash. Tru Sols.,

 LLC, 2008-NMCA-121, ¶ 30, 192 P.3d 1244, 1255; Turpie v. Sw. Cardiology Assocs., P.A., 1998-

 NMCA-042, ¶ 7, 955 P.2d 716, 717-18). Franco asserts that, if the Court concludes that he is



                                                    - 20 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 21 of 90 PageID #: 834



 entitled to qualified immunity on Count I, the Court must dismiss Count I in Franco’s favor. See

 MSJ at 12. Accordingly, Franco argues that he is entitled to summary judgment.

         2.      The Response.

         The Plaintiffs respond. See Response at 1. The Plaintiffs first assert that “material facts

 are in dispute, precluding summary judgment.” Response at 1 (capitalization altered). The

 Plaintiffs then argue that Franco is not entitled to qualified immunity. See Response at 8. The

 Plaintiffs assert that the Court may “address the two prongs of the qualified-immunity standard in

 either order: ‘if the plaintiff fails to establish either prong of the two-pronged qualified-immunity

 standard, the defendant prevails on the defense.’” Response at 8 (quoting A.M. v. Holmes, 830

 F.3d 1123, 1134-35 (10th Cir. 2016)).

         The Plaintiffs note that courts analyze excessive force claims not with the benefit of

 “‘20/20 vision of hindsight,’” but rather in light of the “facts and circumstances confronting the

 officers.” Response at 8 (quoting Cavanaugh v. Woods Cross City, 718 F.3d 1244, 1248 (10th

 Cir. 2013)). The Plaintiffs acknowledge that, if an officer reasonably, but mistakenly, believes

 that a suspect is resisting arrest or poses a threat to the officer, the officer is entitled to qualified

 immunity for using force proportionate to that perceived threat. See Response at 8 (citing Saucier

 v. Katz, 533 U.S. 194, 205 (2001)). The Plaintiffs contend that the “relevant factors ‘include, but

 are not limited to, “[1] the severity of the crime at issue, [2] whether the suspect poses an

 immediate threat to the safety of the officers or others, and [3] whether he is actively resisting

 arrest or attempting to evade arrest by flight.”’” Response at 9 (quoting Cavanaugh v. Woods

 Cross City, 718 F.3d at 1249 (quoting Graham v. Connor, 490 U.S. at 396))(emphasis in Response

 and alterations in Cavanaugh v. Woods Cross City). The Plaintiffs posit that the Tenth Circuit

 “has identified other relevant factors,” including the commands the officers gave the suspect before


                                                      - 21 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 22 of 90 PageID #: 835



 using force, whether the suspect exhibited any overtly threatening behavior, how far the suspect

 was from the officers when they used force, and the suspect’s “‘manifest intention.’” Response at

 8 (quoting Estate of Larsen ex rel. Sturdivan v. Murr, 511 F.3d 1255, 1260 (10th Cir. 2008)).

 “There is no question,” the Plaintiffs argue, that “the general principle governing the use of force

 is clearly established: deadly force is justified only if a reasonable officer . . . would have had

 probable cause to believe that there was a threat of serious physical harm to himself or others.”

 Response at 9 (citing Graham v. Connor, 490 U.S. at 396; Cordova v. Aragon, 569 F.3d 1183,

 1192 (10th Cir. 2009)).

         The Plaintiffs then focus on what they describe as Franco’s inconsistent reporting and

 testimony regarding his use of force against Howard. See Response at 9-10. The Plaintiffs contend

 that Franco “knew that administering a strike to the head can cause death,” which, the Plaintiffs

 argue, renders it “undisputed that force applied to the head is deadly force and constitutes a serious

 use of force that must be reported.” Response at 10 (citing Franco Depo. at 73:12-74:3; id. at

 75:23-76:13). The Plaintiffs argue that “there was a kick to Mr. Howard’s head; there was a

 temporal proximity to Mr. Howard’s symptoms of being visibly incoherent and unresponsive; and

 a failure to transport Mr. Howard to a medical care facility for his injuries.” Response at 10. “As

 such,” the Plaintiffs aver, “there is a reasonable inference made that . . . Franco[] failed to take Mr.

 Howard to the hospital to avoid attention being brought to their use of excessive force.”

         The Plaintiffs then argue that, “[d]espite Mr. Howard initially evading arrest, he had no

 weapon and he was not verbally or physically resisting arrest in the video footage.” Response

 at 10. “Most importantly,” the Plaintiffs contend, Howard “was not a danger to the officer,

 himself, or the public at the time that force, including deadly force, was used on him.” Response

 at 10-11. The Plaintiffs ask that the Court focus primarily on the circumstances when Franco used



                                                      - 22 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 23 of 90 PageID #: 836



 force, rather than the crime of which he was suspected and his fleeing the officers, as the Plaintiffs

 contend that, when Franco used force, Howard had submitted to arrest. See Response at 11.

 Applying the Graham v. Connor factors, the Plaintiffs acknowledge that Howard had “committed

 a serious crime,” but argue that Howard “did not actively resist or attempt to evade arrest” when

 Franco used force. Response at 11. The Plaintiffs accordingly argue that the Graham v. Connor

 factors “weigh in favor of Plaintiffs.” Response at 11. Turning to the Tenth Circuit’s additional

 factors, the Plaintiffs note that Howard was unarmed when Franco used force, and Howard “never

 made hostile motions with a weapon.” Response at 11. The Plaintiffs also note that five other

 officers surrounded Howard when Franco used force, negating the need for a reasonable officer to

 administer a knee strike to Howard’s head. See Response at 11. The Plaintiffs contend that this

 context means that “it was clearly established that the Defendant Franco . . . [was] not justified in

 using deadly force or striking Mr. Howard in the face and head.” Response at 11.

          The Plaintiffs next seek to distinguish Franco’s cited cases. See Response at 11. Starting

 with Youbyoung Park v. Gaitan, the Plaintiffs aver that, unlike that case’s facts, “the only evidence

 of resistance is Officer Franco’s testimony that Mr. Howard was concealing his hands.” Response

 at 11.    The Plaintiffs argue that, in Youbyoung Park v. Gaitan, the plaintiff “fought back

 ‘forcefully’ by tensing his arms, bracing his legs, and attempting to pull away from the officers.”

 Response at 11 (quoting 680 F. App’x at 739). The Plaintiffs say that the Tenth Circuit concluded

 that the defendants’ use of force, “including a knee strike to Mr. Park’s torso and taking him to the

 ground,” was proportional to the plaintiff’s “‘forceful[]’ physical resistance.” Response at 12

 (quoting 680 F. App’x at 739)(alteration in Response and not in Youbyoung Park v. Gaitan). The

 Plaintiffs argue that, unlike in Youbyoung Park v. Gaitan, here “there is no testimonial or video

 evidence that supports even an inference that Mr. Howard was fighting back.” Response at 12.



                                                     - 23 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 24 of 90 PageID #: 837



 “To the contrary,” the Plaintiffs assert, Howard “drove at a normal rate of speed in a stolen car,”

 which, though felonious, is not a violent crime. Response at 12. The Plaintiffs say that Howard

 “got out of the vehicle as ordered with his hands up and immediately ran away.” Response at 12.

 The Plaintiffs acknowledge that, in so acting, Howard evaded arrest, but assert that Howard

 quickly surrendered and submitted to arrest in a nonthreatening manner. See Response at 12. The

 Plaintiffs argue that the Court should consider whether, at that moment, a reasonable officer would

 conclude that force was necessary to protect him- or herself or to effect arrest. See Response at 12.

 The Plaintiffs contend that a reasonable officer would not conclude that such force was necessary.

 See Response at 12. The Plaintiffs aver that Franco forcefully brought Howard to the ground and

 then used his knee to strike Howard’s head even though Howard submitted to arrest and even

 though several other officers had arrived to arrest Howard. See Response at 12.

        The Plaintiffs next seek to distinguish Serrano v. United States. See Response at 12. The

 Plaintiffs say that, in that case, the plaintiff had “absconded from parole” and the defendant United

 States Marshals knew he had a history of violence against law enforcement and believed he was

 armed. Response at 12 (citing Serrano v. United States, 766 F. App’x at 568). The Plaintiffs

 describe the plaintiff “reaching in his [vehicle] for what could have been a firearm after being shot

 by other defendants.” Response at 13 (citing 766 F. App’x at 566). “In contrast to Mr. Serrano,”

 the Plaintiffs argue, Franco did not know anything of Howard’s criminal history, and Howard “was

 not known to be armed and [does not have] a history of fleeing and being combative with law

 enforcement.” Response at 12.

        Finally, the Plaintiffs argue that their loss of consortium claims are “viable.” Response

 at 13. The Plaintiffs concede that, if the Court grants summary judgment in Franco’s favor on

 Count I, “there cannot be a derivative loss of consortium claim.” Response at 13. The Plaintiffs



                                                    - 24 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 25 of 90 PageID #: 838



 argue, however, that, because Franco is not entitled to qualified immunity, he is not entitled to

 summary judgment on Count I. See Response at 13. As such, the Plaintiffs contend that their

 loss-of-consortium claims are valid. See Response at 13. The Plaintiffs therefore argue that the

 Court should deny the MSJ. See Response at 13.

         3.      The Reply.

         Franco replies. See Reply at 1. Franco first asserts that, on October 30, 2015, when Franco

 arrested and used force on Howard, “there was no case law holding that a knee strike constitutes

 deadly force.” Reply at 8-9 (citing Myser v. Spokane Cty., No. CV-06-24-FVS, 2008 WL

 4833294, at *8 (E.D. Wash. Nov. 3, 2008)(Van Sickle, J.)), Franco further contends that, in 2015,

 the United States Court of Appeals for the Sixth Circuit held that “when a person actively resists

 arrest by, for instance, struggling, verbalizing threats, or refusing to comply with officers’

 commands, police may tase the person or use a knee strike.” Reply at 9 (citing Rudlaff v. Gillispie,

 791 F.3d 638, 641-42 (6th Cir. 2015)). Franco says that the video evidence “reveals that Defendant

 Franco delivered one knee strike to the Plaintiff’s left shoulder” and argues that “there is no

 physical evidence to corroborate the Plaintiff’s story, that Defendant Franco, a fit 220[-]pound

 man, delivered multiple knew [sic] strikes to the left side of the Plaintiff’s head.” Reply at 8 (citing

 “[a]ll videos attached to Document No. 104”). Franco also disagrees with the Plaintiffs’ contention

 that Howard did not resist arrest, and notes that, when video evidence “blatantly contradict[s]” a

 party’s contentions, “the Court need not accept them as true.” Reply at 11 (citing Scott v. Harris,

 550 U.S. at 380-81).

         Franco next argues that he is qualifiedly immune from the Plaintiffs’ Fourth Amendment

 claims against him. See Reply at 9. Franco first reasserts that he did not violate Howard’s Fourth

 Amendment rights. See Reply at 10. Franco contends that “all three Graham factors support


                                                      - 25 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 26 of 90 PageID #: 839



 Officer Franco’s use of force.” Reply at 11 (emphasis in Reply). Franco argues that Howard’s

 theft of the bait vehicle, his attempt at fleeing, and his “failing to comply with [the officers’]

 commands and their attempts to take him into custody” all render Franco’s use of force objectively

 reasonable. Reply at 11 (citing Graham v. Connor, 490 U.S. at 396). Franco contends that, with

 Serrano v. United and Youbyoung v. Gaitan, the Tenth Circuit sanctioned Franco’s use of force

 against Howard as objectively reasonable. See Reply at 11 (citing Youbyoung Park v. Gaitan, 680

 F. App’x at 739-40; Serrano v. United States, 766 F. App’x at 569). Franco then argues that, even

 if his use of force violates Howard’s Fourth Amendment rights, those rights are not clearly

 established. See Reply at 11. Franco asserts that he is “unable to locate a case holding that a

 similar use of force under these circumstances violates an individuals [sic] Fourth Amendment

 rights.” Reply at 12. Because no caselaw exists that would inform a reasonable official that

 Franco’s actions violate the Fourth Amendment, Franco argues that Howard’s asserted rights are

 not clearly established. See Reply at 11-12. Accordingly, Franco avers that he is entitled to

 qualified immunity and requests that the Court grant the MSJ. See Reply at 12.

        4.      The Hearing.

        The Court held a hearing on February 19, 2020. See Draft Transcript of Hearing at 1:21

 (held February 19, 2020)(“Tr.”).19 The Court began the hearing by previewing the Feb. 21 MOO,

 which it had not yet filed, to inform the parties’ argument. See Tr. at 3:9-4:13 (Court). The Court

 informed the party that it would grant summary judgment in Daffron, Chafin, and Molina’s favor

 on Counts I and III, and discussed the Feb. 21 MOO’s undisputed material facts. See Tr. at 5:17-

 19 (Court); id. at 6:2-11 (Court). Specifically, the Court noted that the evidence, in the light most


         The Court’s citation to the hearing transcript refers to the unedited draft transcript.
        19

 Accordingly, page and line numbers are subject to slight change in the final transcript.


                                                    - 26 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 27 of 90 PageID #: 840



 favorable to the Plaintiffs, shows that Franco delivered a single knee strike to Howard’s head. See

 Tr. at 14:24-15:2 (Court).

        Franco then began his argument. See Tr. at 15:14-18 (Martinez). Franco directed the Court

 to Serrano v. United States and asserted that, in that case, the Tenth Circuit concluded that a knee

 strike to a felony suspect’s head is objectively reasonable when the suspect “was not compliant

 with demands to put his hands behind his back.” Tr. at 16:10-11 (Martinez). See id. at 16:1-8

 (Martinez). Franco argued that Serrano v. United States establishes that Franco’s use of force

 against Howard is objectively reasonable, because, like in Serrano v. United States, Howard “failed

 to follow orders and was not showing his hands.” Tr. at 16:21-24 (Martinez). Franco also asserted

 that, in Serrano v. United States, the district court concluded that the plaintiff did not prove that

 the complained-of force “caused any lasting injury,” which factored into the district court’s and

 the Tenth Circuit’s holding that there was no constitutional violation. Tr. at 17:4-12 (Martinez).

 Franco argued that the Plaintiffs have presented “no evidence the force used was excessive or

 caused him any injury,” and so Franco’s use of force cannot be unconstitutionally excessive. Tr.

 at 17:14-21 (Martinez). Franco turned to Youbyoung Park v. Gaitan, in which, Franco asserted,

 the Tenth Circuit “determined that a knee strike used on someone while they were trying to effect

 an arrest was reasonable under the circumstances.” Tr. at 17:22-18:2 (Martinez). Franco argued

 that the Plaintiffs “cited no case at all that would hold that” Franco’s knee strike to Howard’s head

 “violated his rights or clearly established law.” Tr. at 18:4-8 (Martinez).

        Franco then argued that the Howard Aff. is inadmissible, because Howard has “been

 determined to be incompetent.” Tr. at 18:9-13 (Martinez). Franco also asserted that, in response

 to one of Franco’s interrogatories, Howard’s guardian stated that Howard could not recall any

 interactions with law enforcement. See Tr. at 18:13-15 (Martinez). Franco noted that Howard’s



                                                    - 27 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 28 of 90 PageID #: 841



 “psychological evaluation specifically determined that he’s unable to read,” but Franco argued that

 the Howard Aff. “doesn’t indicate that it was read to” Howard. Tr. at 18:18-22 (Martinez). Franco

 averred that the Howard Aff. “is a sham affidavit,” because it “contradicts other evidence” which

 the Plaintiffs provided in discovery, and so Franco requested that the Court strike the Howard Aff.

 for the MSJ’s purposes. Tr. at 18:23-19-4 (Martinez).

        The Court then asked Franco whether he directs his argument primarily at qualified

 immunity’s clearly-established prong, or whether he argues that Franco committed no

 constitutional violation. See Tr. at 19:12-17 (Court). “Obviously,” Franco responded, the clearly-

 established prong is “stronger,” because “there is no clearly established law on this matter.” Tr.

 at 19:18:21 (Martinez). Franco nonetheless averred that he used constitutionally permissible force,

 because Howard was a noncompliant felony suspect whom Franco reasonably suspected was

 armed. See Tr. at 19:21-20:9 (Martinez).

        The Plaintiffs responded. See Tr. at 20:22 (Court). The Plaintiffs argued that, although

 “some force is authorized,” Franco’s use of “deadly force” is objectively unreasonable, because

 four officers were assisting in handcuffing Howard in close proximity to one another when Franco

 used force. Tr. at 21:11:14 (Oliveros). See id. at 20:23-21:7 (Oliveros). Franco’s use of force is

 deadly, the Plaintiffs argued, because “a strike to the head has capacity to inflict serious bodily

 harm, or deadly harm.” Tr. at 21:25-22:1 (Oliveros). The Plaintiffs asserted that, to justify such

 force, “there should be a serious threat of harm, and in this case, what we have is Mr. Howard

 being subdued by all four[] officers, and he is not presenting any serious threat of harm” to the

 officers when Franco struck Howard. Tr. at 22:7-11 (Oliveros).

        The Plaintiffs turned to Franco’s cited cases. See Tr. at 22:12 (Oliveros). The Plaintiffs

 distinguished Serrano v. United States by arguing that the defendant United States Marshals in that



                                                   - 28 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 29 of 90 PageID #: 842



 case were aware of the plaintiff’s history of violence towards law enforcement officers and used

 hand strikes, rather than knee strikes, to the plaintiff’s head. See Tr. at 22:17-23:3 (Oliveros). The

 Plaintiffs also pointed to Cordova v. Aragon as clearly establishing Howard’s right to be free from

 deadly force during his arrest. See Tr. at 27:12-14 (Oliveros). The Court asked the Plaintiffs

 which case most clearly establishes Howard’s asserted right. See Tr. at 28:13-14 (Court). The

 Plaintiffs responded that Tennessee v. Garner, 471 U.S. 1 (1985), and Cordova v. Aragon most

 directly support their position. See Tr. at 28:17-18 (Oliveros). The Plaintiffs conceded that, in

 Cordova v. Aragon, the Tenth Circuit affirmed that the defendant officer was entitled to qualified

 immunity, but the Plaintiffs argued that the Tenth Circuit’s use-of-force discussion in that case

 clearly established Howard’s asserted right. See Tr. at 28:18-25 (Oliveros).

        The Plaintiffs next discussed the evidence that Franco and the Plaintiffs submit with their

 summary judgment briefs. See Tr. at 23:6 (Oliveros). The Plaintiffs asked that the Court temper

 its reliance upon the officers’ reporting and upon the Franco Depo., because the Plaintiffs argue

 that the officers’ reporting raises questions about their credibility. See Tr. at 23:6-9 (Oliveros).

 Specifically, the Plaintiffs said that “Franco . . . made four statements and he never says that he

 struck Mr. Howard in the face,” and that Franco has made contradictory statements about where

 he struck Howard. Tr. at 23:20-25 (Oliveros). The Plaintiffs contended that Franco’s inconsistent

 reporting “at a minimum creates an issue of fact.” Tr. at 24:5-6 (Oliveros).

        The Plaintiffs then sought to rebut Franco’s argument about Howard’s competency and the

 Howard Aff.’s admissibility. The Plaintiffs asserted that Franco “is conflating the issues between

 legal competency, which is the competency that the Court evaluates to find out if someone is able

 to stand trial and assist their attorney in their defense,” and witness competency. Tr. at 24:9-13

 (Oliveros). Witness competency, the Plaintiffs argued, is “much broader, and it really has to do



                                                     - 29 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 30 of 90 PageID #: 843



 with whether . . . a witness has foundation,” and understands that he or she must testify truthfully.

 Tr. at 24:13-15 (Oliveros). The Plaintiffs “concede that Mr. Howard does have some competency

 issues,” but argued that he recalls his arrest and understands his obligation to testify truthfully. Tr.

 at 25:10-15 (Oliveros). The Plaintiffs also contended that the Howard Aff. does not create a sham

 issue of fact, because the Plaintiffs submitted other evidence that corroborates the Howard Aff.

 See Tr. at 24:19-23 (Oliveros). The Plaintiffs asserted that the lapel videos show that APD officer

 Michael Jones was aware of Howard’s preexisting head injury and was concerned, after Howard’s

 arrest, that Howard might have suffered a traumatic head injury as a result of the officers’ use of

 force. See Tr. at 25:5-10 (Oliveros). The Court responded that witness “competency is a very

 difficult thing to knock out as a matter of law.” Tr. at 26:2-3 (Court). The Court stated that

 competency is not a binary, on-off concept, and that, while some would-be witnesses rank low on

 the competency spectrum, such issues affect testimony’s weight and not its admissibility. See Tr.

 at 26:9-13 (Court).

         Franco replied that, in Mullenix v. Luna and White v. Pauly, the Supreme Court

 admonished lower courts to require a high degree of factual similarity in precedential cases for a

 right to be clearly established. See Tr. at 30:18-22 (Martinez). Franco argued that “[t]here simply

 isn’t a case in this jurisdiction that has held that what [Franco] did was unconstitutional.” Tr.

 at 31:3-5 (Martinez).    Franco asserted that, in Serrano v. United States, the Tenth Circuit

 established that the Fourth Amendment does not prohibit law enforcement officers from striking

 noncompliant felony suspects in the head, even those with preexisting head injuries and even when

 the officer is mistaken about the threat that the suspect poses. See Tr. at 31:16-22 (Martinez). The

 Court then indicated that it was disinclined to grant summary judgment on whether Franco violated

 Howard’s constitutional rights, because the parties genuinely dispute material facts. See Tr.



                                                      - 30 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 31 of 90 PageID #: 844



 at 32:10-13 (Court). The Court said that it is “a little concerned that” the Plaintiffs’ cited cases are

 too dissimilar to this case, but opined that the Tenth Circuit should grant more leeway regarding

 precedential similarity in deadly force cases lest plaintiffs never prevail on such cases. Tr.

 at 32:16-20 (Court). The Court noted, however, that the “Tenth circuit has been very, very strict.”

 Tr. at 32:23-24 (Court).

         5.      The Feb. 21 MOO.

         On February 21, 2020, the Court granted summary judgment in Daffron, Chafin, and

 Molina’s favor. See Feb. 21 MOO, 2020 WL 873937, at *1. In the Feb. 21 MOO, the Court

 concludes, first, that Daffron is entitled to qualified immunity on the Plaintiffs’ excessive force

 claim, because Daffron acted reasonably in delivering two knee strikes to Howard’s shoulder to

 effect Howard’s arrest. See Feb. 21 MOO, 2020 WL 873937, at *30. Specifically, the Court

 concludes that Daffron’s knee strikes did not violate Howard’s Fourth Amendment rights, and that,

 even if there was a constitutional violation, those rights were not clearly established. See Feb. 21

 MOO, 2020 WL 873937, at *30. The Court next concludes that Daffron, Chafin, and Molina are

 entitled to summary judgment on the Plaintiffs’ failure-to-intervene claim, because the officers did

 not have a realistic opportunity to intervene. See Feb. 21 MOO, 2020 WL 873937, at *36. The

 Court holds that Chafin and Molina did not have an opportunity to intervene against Daffron and

 Franco’s use of force, and Daffron did not have an opportunity to intervene against Franco’s use

 of force.20 See Feb. 21 MOO, 2020 WL 873937, at *36-38. Finally, the Court concludes that,



         20
           The Court analyzed only the Plaintiffs’ failure to intervene claim regarding Franco’s knee
 strike, because the Plaintiffs did not, in their response to Daffron, Chafin, and Molina’s motion for
 summary judgment, allege as a material fact that Franco struck Howard’s face as Howard
 surrendered. See Feb. 21 MOO, 2020 WL 873937, at *36. The Court pauses to note that, even
 had the Plaintiffs so alleged, the result would be the same, because Daffron, Chafin, and Molina


                                                      - 31 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 32 of 90 PageID #: 845



 because Daffron, Chafin, and Molina are entitled to summary judgment on each of the Plaintiffs

 direct claims against them, they are entitled to summary judgment on the Plaintiffs’ loss-of-

 consortium claim against them. See Feb. 21 MOO, 2020 WL 873937, at *41.

        6.      The Motion to Clarify.

        On February 25, 2020, the Plaintiffs requested that the Court “Clarify the Record regarding

 their Response.”     Motion to Clarify at 1, filed Feb. 25, 2020 (Doc. 134)(“Motion to

 Clarify”)(capitalization in original). The Plaintiffs seek to amend their proposed undisputed

 material facts in response to the Feb. 21 MOO. See Motion to Clarify at 1. The Plaintiffs assert

 that they “dispute Defendant Franco’s purported ‘undisputed’ material fact that he struck Mr.

 Howard only once in the shoulder.” Motion to Clarify ¶ 1, at 1 (quoting MSJ ¶ 9, at 3). The

 Plaintiffs propose as fact that Franco “struck Mr. Howard ‘at least once’ in the head and that he

 administered several other strikes.” Motion to Clarify ¶ 1, at 1-2 (citing Jury Report at 3; Franco

 Interview at 8:34-8:58). The Plaintiffs aver that “[i]t is clear from the video when played in slow

 motion that Defendant Franco kicks or punches Mr. Howard in the face before a second knee strike

 to his head moments later.” Motion to Clarify ¶ 2, at 2 (citing Franco Lapel Video at 7:07-7:10).

 The Plaintiffs request that the Court “clarify the record,” and that the Court consider the Plaintiffs’

 new proposed fact in deciding the MSJ. Motion to Clarify at 2.

        7.      The Response to the Plaintiffs’ Motion to Clarify.

        Franco responds to the Plaintiffs’ Motion to Clarify. See Defendant Franco’s Response to

 Plaintiffs’ Motion to Clarify the Record, filed March 10, 2020 (Doc. 136)(“Motion to Clarify



 were behind Franco, who reached Howard first, when Franco struck Howard’s face. See Feb. 21
 MOO, 2020 WL 873937, at *4 n.23.



                                                     - 32 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 33 of 90 PageID #: 846



 Response”). Franco first quotes the Plaintiffs’ factual allegations in the Complaint and notes that

 the Plaintiffs do not allege that Franco struck Howard’s face after Howard’s surrender. See Motion

 to Clarify Response at 1-2 (quoting Complaint ¶¶ 15, 17, 21, at 3-4). Franco also notes that he

 “attempted to ascertain the precise nature of the Plaintiff’s claims of alleged excessive force though

 discovery requests,” but asserts that Stevenson “specifically stated that Mr. Howard has no

 recollection of his contact with law enforcement during the requested time period, 2010 to

 present.” Motion to Clarify Response at 2. Franco asserts that “the only factual allegations [that

 he] has regarding the Plaintiff’s claims are the allegations contained in the Plaintiff’s Complaint.”

 Motion to Clarify Response at 2.

        Franco characterizes the Motion to Clarify as a “procedural irregularity” and contends that

 the Federal Rules of Civil Procedure do not permit clarifying the record at this stage of the

 proceedings. Motion to Clarify Response at 2. Franco argues that, because the Plaintiffs do not

 cite any authority to support the Motion to Clarify, the Court “need not devote much time to this

 Motion.” Motion to Clarify Response at 2 (citing United States v. Quintana-Grijalva, 332 F. App’x

 487, 491 (10th Cir. 2009)(unpublished); MacArthur v. San Juan Cty., 495 F.3d 1157, 1160-61

 (10th Cir. 2007)(“[M]ere conclusory allegations with no citations to the record or any legal

 authority for support does not constitute adequate briefing.”)). As for the Plaintiffs’ requested

 clarifications, Franco asserts that the Court reviewed carefully the record in the Feb. 21 MOO, and

 the Plaintiffs’ Motion to Clarify is merely an expression of the Plaintiffs’ disagreement with the

 Feb. 21 MOO’s Factual Background section. See Motion to Clarify Response at 3.

        Next, Franco returns to his argument that Howard suffered no injury. See Motion to Clarify

 Response at 4. Franco contends that the photographs of Howard after the incident “belie[]”

 Howard’s Fourth Amendment claim. Motion to Clarify Response at 4. Franco characterizes those



                                                     - 33 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 34 of 90 PageID #: 847



 photographs as not showing any injury, and Franco argues, therefore, that his use of force cannot

 be deemed excessive. See Motion to Clarify Response at 4-5 (citing Serrano v. United States, 766

 F. App’x at 569). Although Franco “denies that he struck Plaintiff in the head as determined in

 the light most favorable to the Plaintiff,” he contends that, as a matter of law, his use of knee strikes

 is constitutionally reasonable. Motion to Clarify Response at 5 & n.3. Franco then cites several

 additional authorities to support this contention. See Motion to Clarify Response at 5-6 (citing

 Nolin v. Isbell, 207 F.3d 1253, 1258 n.4 (11th Cir. 2000); Jones v. City of Dothan, 121 F.3d 1456,

 1460 (11th Cir. 1997); Woodruff v. City of Trussville, 434 F. App’x 852, 855 (11th Cir.

 2011)(unpublished); Reyes v. Chinnici, 54 F. App’x 44 (3rd Cir. 2002)(unpublished); Lyell v.

 Schachle, No. 1:95-00351995, WL 870803 (M.D. Tenn. 1995)(Griffin, M.J.); Jackson v. Hurley,

 No. C. 91-2170, 1993 WL 515688 (N.D. Cal. 1993)(Caulfield, J.); DeArmas v. Jaycox, No. 92

 CIV. 6139, 1993 WL 37501 (S.D.N.Y. 1993)(McKenna, J.), aff’d 14 F.3d 591 (2nd Cir. 1993)).

 Accordingly, Franco asserts that, while the Court should not grant the Motion to Clarify, Franco

 is entitled to summary judgment regardless. See Motion to Clarify Response at 5-6.

         8.      The Motion to Clarify Reply.

         The Plaintiffs reply. See Reply to Defendant Franco’s Response to Plaintiffs’ Motion to

 Clarify at 1, filed March 24, 2020 (Doc. 139)(Motion to Clarify Reply). The Plaintiffs first contend

 that the facts which the Court included in the Feb. 21 MOO derive from “a different record,” and

 so the Plaintiffs’ Motion to Clarify does not express mere disagreement with the Court’s factual

 conclusions. See Motion to Clarify Reply at 1-2. The Plaintiffs assert that they “seek to ensure

 that their submission on Defendant Franco’s Motion reflects that Plaintiffs find it material that the

 video evidence that is already in the record shows that Defendant Franco struck Mr. Howard in

 the face or head more than once.” Motion to Clarify Reply at 2 (emphasis in original). The


                                                      - 34 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 35 of 90 PageID #: 848



 Plaintiffs refer to the Franco Lapel Video and the Jury Report, in which Jury indicates that he

 “believed that either Mr. Howard assumed a fetal position on his own, or that Officer Franco

 pushed him.” Motion to Clarify Reply at 2 (citing Jury Report at 2). The Plaintiffs argue that,

 contrary to Franco’s contention, they “now seek to clarify the record and contend that, viewing the

 video in the light most favorable to Plaintiffs, it is clear from the video -- particularly when viewed

 in slow motion -- that Officer Franco either struck or kicked Mr. Howard in the head to get him

 on the ground.” Motion to Clarify Reply at 2. The Plaintiffs cite Scott v. Harris for the proposition

 that the Court may rely on the record’s video evidence and disregard the parties’ initial factual

 assertions. See Motion to Clarify Reply at 2 (citing Scott v. Harris, 550 U.S. at 374).

        The Plaintiffs turn to a rule 403 argument and aver that Franco’s strikes are relevant to the

 Court’s Fourth Amendment analysis. See Motion to Clarify Reply at 2. The Plaintiff’s contend

 that the qualified immunity caselaw directs the Court to consider separately each use of force to

 determine whether Franco violated Howard’s clearly established rights. See Motion to Clarify

 Reply at 2-3 (citing McCoy v. Meyers, 887 F3d 1034, 1046 (10th Cir. 2018); Casey v. City of Fed.

 Heights, 509 F.3d at 1281-82; Weigel v. Broad, 544 F.3d at 1152-55). The Plaintiffs then

 characterize the incident and assert that Franco’s use of force came as Howard “was in the process

 of fleeing after being engaged in a non-violent theft.” Motion to Clarify Reply at 2. Next, although

 the Motion to Clarify does not pertain to Franco’s knee strike, the Plaintiffs assert that Franco’s

 knee strike “is even more egregious.” Motion to Clarify Reply at 3. The Plaintiffs contend that

 this egregiousness is relevant to the Fourth Amendment analysis under Tenth Circuit caselaw. See

 Motion to Clarify Reply at 3 (citing Booker v. Gomez, 745 F.3d 405, 427-28 (10th Cir. 2014)).

 According to the Plaintiffs, the parties disagree about the nature and extent of Franco’s use of

 force, rendering summary judgment inappropriate. See Motion to Clarify Reply at 3.



                                                     - 35 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 36 of 90 PageID #: 849



        The Plaintiffs turn to Franco’s argument that Howard suffered no injury. See Motion to

 Clarify Reply at 3. The Court should discount Franco’s assertion, the Plaintiffs argue, because

 “neither Defendant Franco, nor anyone else at APD called a medic or ambulance to the scene to

 have Mr. Howard’s condition assessed.” Motion to Clarify Reply at 3-4. The Plaintiffs assert that,

 because the Defendants did not have Howard evaluated medically, Franco forfeited the ability to

 argue that his use of force did not injure Howard. See Motion to Clarify Reply at 4. Howard also

 contends that, contrary to Franco’s argument, the record reflects Howard’s injuries. See Motion

 to Clarify Reply at 4 (citing Response ¶¶ 12, 19, at 4-5). Accordingly, the Plaintiffs request that

 the Court grant the Motion to Clarify. See Motion to Clarify Reply at 4.

        9.      The March 24, 2020, Hearing.

        The Court held a hearing on the Motion to Clarify. See Draft Hearing Transcript at 1:1

 (taken March 24, 2020)(Court)(“March 24 Tr.”).21 The Court began by summarizing the Court’s

 progress on this Memorandum Opinion and Order. See March 24 Tr. at 3:10-12 (Court). The

 Court summarized its view of the undisputed facts regarding Franco’s use of force and indicated

 that it was inclined to grant the MSJ. See March 24 Tr. at 4:2-10 (Court); id. at 8:21-22 (Court).

 The Court also indicated that, because the facts that the Plaintiffs assert in the Motion to Clarify

 are already in the record, the Court is inclined to grant the Motion to Clarify. See March 24 Tr. at

 9:22-25 (Court). The parties then declined to add any argument beyond that contained in the briefs.

 See March 24 Tr. at 10:9-11 (Oliveros); id. at 11:4-6 (Martinez).




        21
          The Court’s citation to the March 24 Tr. refers to the court reporter’s unedited draft
 transcript. Accordingly, page and line numbers are subject to slight changes in the final transcript.


                                                    - 36 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 37 of 90 PageID #: 850



               LAW REGARDING MOTIONS FOR SUMMARY JUDGMENT

        Rule 56(a) of the Federal Rules of Civil Procedure states: “The court shall grant summary

 judgment if the movant shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “The movant bears the

 initial burden of ‘show[ing] that there is an absence of evidence to support the nonmoving party’s

 case.’” Herrera v. Santa Fe Pub. Sch., 956 F. Supp. 2d 1191, 1221 (D.N.M. 2013)(Browning,

 J.)(alteration in Herrera v. Santa Fe Pub. Sch.)(quoting Bacchus Indus., Inc. v. Arvin Indus., Inc.,

 939 F.2d 887, 891 (10th Cir. 1991)).         See Celotex Corp. v. Catrett, 477 U.S. 317, 323

 (1986)(“Celotex”).

                Before the court can rule on a party’s motion for summary judgment, the
        moving party must satisfy its burden of production in one of two ways: by putting
        evidence into the record that affirmatively disproves an element of the nonmoving
        party’s case, or by directing the court’s attention to the fact that the non-moving
        party lacks evidence on an element of its claim, “since a complete failure of proof
        concerning an essential element of the nonmoving party’s case necessarily renders
        all other facts immaterial.” Celotex, 477 U.S. at 323-25. On those issues for which
        it bears the burden of proof at trial, the nonmovant “must go beyond the pleadings
        and designate specific facts to make a showing sufficient to establish the existence
        of an element essential to his case in order to survive summary judgment.” Cardoso
        v. Calbone, 490 F.3d 1194, 1197 (10th Cir. 2007)(internal quotations and brackets
        omitted).

 Plustwik v. Voss of Nor. ASA, No. 2:11CV00757 DS, 2013 WL 1945082, at *1 (D. Utah May 9,

 2013)(Sam, J.)(emphasis added). “If the moving party will bear the burden of persuasion at trial,

 that party must support its motion with credible evidence -- using any of the materials specified in

 Rule 56(c) -- that would entitle it to a directed verdict if not controverted at trial.” Celotex, 477

 U.S. at 331 (Brennan, J., dissenting)(emphasis in original).22 Once the movant meets this burden,


        22
          Although the Honorable William J. Brennan, Jr., then-Associate Justice of the Supreme
 Court, dissented in Celotex, this sentence is widely understood to be an accurate statement of the
 law. See 10A Charles Allen Wright & Arthur R. Miller, Federal Practice and Procedure § 2727,


                                                    - 37 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 38 of 90 PageID #: 851



 rule 56 requires the nonmoving party to designate specific facts showing that there is a genuine

 issue for trial. See Celotex, 477 U.S. at 324; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256

 (1985)(“Liberty Lobby”). In American Mechanical Solutions, LLC v. Northland Piping, Inc., 184

 F. Supp. 3d 1030 (D.N.M. 2016)(Browning, J.), the Court granted summary judgment for the

 defendant when the plaintiff did not offer expert evidence supporting causation or proximate

 causation in its breach-of-contract or breach-of-the-implied-warranty-of-merchantability claims.

 See 184 F. Supp. 3d at 1075-78. The Court reasoned that the plaintiff could prove neither the

 breach-of-contract claim’s causation requirement nor the breach-of-the-implied-warranty-of-

 merchantability claim’s proximate-causation requirement with mere common knowledge, and so

 New Mexico law required that the plaintiff bolster its arguments with expert testimony, which the

 plaintiff had not provided. See 184 F. Supp. 3d at 1067, 1073, 1075, 1079. Without the requisite

 evidence, the plaintiff, the Court determined, failed to prove “an essential element of the

 nonmoving party’s case,” rendering “all other facts immaterial.” 184 F. Supp. 3d at 1075 (internal

 quotation marks omitted)(quoting Plustwik v. Voss of Nor. ASA, 2013 WL 1945082, at *1). Thus,

 if a plaintiff has the burden of proof, and the plaintiff has no competent evidence, the defendant

 may move, without any competent evidence itself, past the plaintiff’s lack of competent evidence,

 and secure summary judgment. See, e.g., Celotex, 477 U.S. at 323-25 (providing that summary

 judgment is proper where a plaintiff lacks evidence on an essential element of its case); Am. Mech.

 Sols., LLC v. Northland Piping, Inc., 184 F. Supp. 3d at 1075 (granting summary judgment

 because plaintiff lacked evidence on causation); Morales v. E.D. Entyre & Co., 382 F. Supp. 2d




 at 470 (3d ed. 1998)(“Although the Court issued a five-to-four decision, the majority and dissent
 both agreed as to how the summary-judgment burden of proof operates; they disagreed as to how
 the standard was applied to the facts of the case.”).


                                                   - 38 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 39 of 90 PageID #: 852



 1252, 1272 (D.N.M. 2005)(Browning, J.)(granting summary judgment because plaintiff lacked

 competent evidence that defendants defectively manufactured an oil distributor). A conclusory

 assertion that the plaintiff lacks evidence is insufficient, however, to secure summary judgment;

 the defendant must make some evidentiary showing that the plaintiff lacks competent evidence.

 See Halley v. Huckaby, 902 F.3d 1136, 1143 (10th Cir. 2018)(stating that summary judgment may

 be warranted if the movant notes a lack of evidence for an essential element of the claim). See

 also 11 James Wm. Moore et al., Moore’s Federal Practice § 56.40[1][b][iv], at 56-109 to -111 (3d

 ed. 2018).

        The party opposing a motion for summary judgment must “set forth specific facts showing

 that there is a genuine issue for trial as to those dispositive matters for which it carries the burden

 of proof.” Applied Genetics Int’l, Inc. v. First Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir.

 1990). See Vitkus v. Beatrice Co., 11 F.3d 1535, 1539 (10th Cir. 1993)(“However, the nonmoving

 party may not rest on its pleadings but must set forth specific facts showing that there is a genuine

 issue for trial as to those dispositive matters for which it carries the burden of proof.” (internal

 quotation marks omitted)). Rule 56(c)(1) provides: “A party asserting that a fact . . . is genuinely

 disputed must support the assertion by . . . citing to particular parts of materials in the record,

 including depositions, documents, electronically stored information, affidavits or declarations,

 stipulations (including those made for purposes of the motion only), admissions, interrogatory

 answers, or other materials . . . .” Fed. R. Civ. P. 56(c)(1)(A). It is not enough for the party

 opposing a properly supported motion for summary judgment to “rest on mere allegations or

 denials of his pleadings.” Liberty Lobby, 477 U.S. at 259. See Abercrombie v. City of Catoosa,

 896 F.2d 1228, 1231 (10th Cir. 1990); Otteson v. United States, 622 F.2d 516, 519 (10th Cir.

 1980)(“[O]nce a properly supported summary judgment motion is made, the opposing party may



                                                     - 39 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 40 of 90 PageID #: 853



 not rest on the allegations contained in his complaint, but must respond with specific facts showing

 the existence of a genuine factual issue to be tried.” (citation and internal quotation marks

 omitted)).

        Nor can a party “avoid summary judgment by repeating conclusory opinions, allegations

 unsupported by specific facts, or speculation.” Colony Nat’l Ins. v. Omer, No. 07-2123-JAR, 2008

 WL 2309005, at *1 (D. Kan. June 2, 2008)(Robinson, J.)(citing Fed. R. Civ. P. 56(e); Argo v. Blue

 Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1199 (10th Cir. 2006)(McConnell, J.)). “In

 responding to a motion for summary judgment, ‘a party cannot rest on ignorance of facts, on

 speculation, or on suspicion and may not escape summary judgment in the mere hope that

 something will turn up at trial.’” Colony Nat’l Ins. v. Omer, 2008 WL 2309005, at *1 (quoting

 Conaway v. Smith, 853 F.2d 789, 794 (10th Cir. 1988)).

        To deny a motion for summary judgment, genuine factual issues must exist that “can be

 resolved only by a finder of fact because they may reasonably be resolved in favor of either party.”

 Liberty Lobby, 477 U.S. at 250. A mere “scintilla” of evidence will not avoid summary judgment.

 Vitkus v. Beatrice Co., 11 F.3d at 1539 (citing Liberty Lobby, 477 U.S. at 248). Rather, there

 must be sufficient evidence on which the fact finder could reasonably find for the nonmoving

 party. See Liberty Lobby, 477 U.S. at 251 (quoting Schuylkill & Dauphin Improvement Co. v.

 Munson, 81 U.S. (14 Wall.) 442, 448 (1871)(“Schuylkill”)); Vitkus v. Beatrice Co., 11 F.3d

 at 1539. “[T]here is no issue for trial unless there is sufficient evidence favoring the nonmoving

 party for a jury to return a verdict for that party. If the evidence is merely colorable or is not

 significantly probative, summary judgment may be granted.” Liberty Lobby, 477 U.S. at 249

 (citations omitted). Where a rational trier of fact, considering the record as a whole, cannot find

 for the nonmoving party, “there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v.



                                                    - 40 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 41 of 90 PageID #: 854



 Zenith Radio Corp., 475 U.S. at 587 (quoting First Nat’l Bank of Ariz. v. Cities Serv. Co., 391

 U.S. 253, 289 (1968)).

        When reviewing a motion for summary judgment, the court should keep in mind certain

 principles. First, the court’s role is not to weigh the evidence, but to assess the threshold issue

 whether a genuine issue exists as to material facts requiring a trial. See Liberty Lobby, 477 U.S.

 at 249. Second, the ultimate standard of proof is relevant for purposes of ruling on a summary

 judgment motion, such that the court must “bear in mind the actual quantum and quality of proof

 necessary to support liability.” Liberty Lobby, 477 U.S. at 254. Third, the court must resolve all

 reasonable inferences and doubts in the nonmoving party’s favor, and construe all evidence in the

 light most favorable to the nonmoving party. See Hunt v. Cromartie, 526 U.S. at 550-55; Liberty

 Lobby, 477 U.S. at 255 (“The evidence of the non-movant is to be believed, and all justifiable

 inferences are to be drawn in his favor.” (citation omitted)). Fourth, the court cannot decide any

 issues of credibility. See Liberty Lobby, 477 U.S. at 255.

        There are, however, limited circumstances in which the court may disregard a party’s

 version of the facts. This doctrine has developed most robustly in the qualified immunity arena.

 In Scott v. Harris, 550 U.S. 372 (2007), the Supreme Court concluded that summary judgment is

 appropriate where video evidence quite clearly contradicted the plaintiff’s version of the facts. See

 550 U.S. at 378-81. The Supreme Court explained:

               At the summary judgment stage, facts must be viewed in the light most
        favorable to the nonmoving party only if there is a “genuine” dispute as to those
        facts. Fed. Rule Civ. Proc. 56(c). As we have emphasized, “[w]hen the moving
        party has carried its burden under Rule 56(c), its opponent must do more than
        simply show that there is some metaphysical doubt as to the material facts . . . .
        Where the record taken as a whole could not lead a rational trier of fact to find for
        the nonmoving party, there is no ‘genuine issue for trial.’” Matsushita Elec.
        Industrial Co. v. Zenith Radio Corp., 475 U.S. [at] 586-587 . . . (footnote omitted).
        “[T]he mere existence of some alleged factual dispute between the parties will not



                                                    - 41 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 42 of 90 PageID #: 855



        defeat an otherwise properly supported motion for summary judgment; the
        requirement is that there be no genuine issue of material fact.” Anderson v. Liberty
        Lobby, Inc., 477 U.S. [at] 247-248 . . . . When opposing parties tell two different
        stories, one of which is blatantly contradicted by the record, so that no reasonable
        jury could believe it, a court should not adopt that version of the facts for purposes
        of ruling on a motion for summary judgment.

                That was the case here with regard to the factual issue whether respondent
        was driving in such fashion as to endanger human life. Respondent’s version of
        events is so utterly discredited by the record that no reasonable jury could have
        believed him. The Court of Appeals should not have relied on such visible fiction;
        it should have viewed the facts in the light depicted by the videotape.

 Scott v. Harris, 550 U.S. at 380-81 (alterations in Scott v. Harris)(emphasis in Liberty Lobby).

        The Tenth Circuit applied this doctrine in Thomson v. Salt Lake County, 584 F.3d 1304

 (10th Cir. 2009), and explained:

        [B]ecause at summary judgment we are beyond the pleading phase of the litigation,
        a plaintiff’s version of the facts must find support in the record: more specifically,
        “[a]s with any motion for summary judgment, ‘[w]hen opposing parties tell two
        different stories, one of which is blatantly contradicted by the record, so that no
        reasonable jury could believe it, a court should not adopt that version of the
        facts[.]’” York v. City of Las Cruces, 523 F.3d 1205, 1210 (10th Cir. 2008)(quoting
        Scott, 550 U.S. at 380); see also Estate of Larsen ex rel. Sturdivan v. Murr, 511
        F.3d 1255, 1258 (10th Cir. 2008).

 Thomson v. Salt Lake Cty., 584 F.3d at 1312 (second alteration in Thomson v. Salt Lake Cty.,

 third and fourth alterations in York v. City of Las Cruces). “The Tenth Circuit, in Rhoads v. Miller,

 [352 F. App’x 289 (10th Cir. 2009)(Tymkovich, J.)(unpublished),] explained that the blatant

 contradictions of the record must be supported by more than other witnesses’ testimony[.]” Lymon

 v. Aramark Corp., 728 F. Supp. 2d at 1249.

                        LAW REGARDING QUALIFIED IMMUNITY

        Qualified immunity recognizes the “need to protect officials who are required to exercise

 their discretion and the related public interest in encouraging the vigorous exercise of official

 authority.” Harlow v. Fitzgerald, 457 U.S. 800, 807 (1982). “Qualified immunity protects federal


                                                    - 42 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 43 of 90 PageID #: 856



 and state officials from liability for discretionary functions, and from ‘the unwarranted demands

 customarily imposed upon those defending a long drawn-out lawsuit.’” Roybal v. City of

 Albuquerque, No. CIV 08-0181 JB/LFG, 2009 WL 1329834, at *10 (D.N.M. April 28,

 2009)(Browning, J.)(quoting Siegert v. Gilley, 500 U.S. 226, 232 (1991)). Under § 1983, a

 plaintiff may seek money damages from government officials who have violated his or her

 constitutional or statutory rights. To ensure, however, that fear of liability will not “unduly inhibit

 officials in the discharge of their duties,” Anderson v. Creighton, 483 U.S. at 638, the officials

 may claim qualified immunity; so long as they have not violated a “clearly established” right, the

 officials are shielded from personal liability, Harlow v. Fitzgerald, 457 U.S. at 818.

        That means a court can often avoid ruling on the plaintiff’s claim that a particular
        right exists. If prior case law has not clearly settled the right, and so given officials
        fair notice of it, the court can simply dismiss the claim for money damages. The
        court need never decide whether the plaintiff’s claim, even though novel or
        otherwise unsettled, in fact has merit.

 Camreta v. Greene, 563 U.S. 692, 705 (2011).

        Qualified immunity shields government officials from liability where “‘their conduct does

 not violate clearly established statutory or constitutional rights of which a reasonable person would

 have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009)(quoting Harlow v. Fitzgerald, 457

 U.S. at 818). Qualified immunity also shields officers who have “reasonable, but mistaken

 beliefs,” and operates to protect officers from the sometimes “hazy border[s]” of the law. Saucier

 v. Katz, 533 U.S. at 205. When a defendant asserts qualified immunity, the plaintiff must

 demonstrate: (i) that the defendant’s actions violated his or her constitutional or statutory rights;

 and (ii) that the right was clearly established at the time of the alleged misconduct. See Riggins v.

 Goodman, 572 F.3d 1101, 1107 (10th Cir. 2009); Pueblo of Pojoaque v. New Mexico, 214 F. Supp.

 3d 1028, 1079 (D.N.M. 2016)(Browning, J.).



                                                     - 43 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 44 of 90 PageID #: 857



        1.      Procedural Approach to Qualified Immunity.

        The Supreme Court revisited the proper procedure for lower courts to evaluate a qualified

 immunity defense in 2009. In Pearson v. Callahan, the Supreme Court held that lower courts

 “should be permitted to exercise their sound discretion in deciding which of the two prongs of the

 qualified immunity analysis should be addressed first in light of the circumstances of the particular

 case at hand.” 555 U.S. at 236. The Supreme Court also noted that, while no longer mandatory,

 Saucier v. Katz’ protocol -- by which a court first decides if the defendant’s actions violated the

 Constitution, and then the court determines if the right violated was clearly established -- will often

 be beneficial. See Pearson v. Callahan, 555 U.S. at 241. In rejecting the prior mandatory approach,

 the Supreme Court recognizes that “[t]here are cases in which it is plain that a constitutional right

 is not clearly established but far from obvious whether in fact there is such a right,” and that such

 an approach burdens district courts and Courts of Appeals with “what may seem to be an

 essentially academic exercise.” 555 U.S. at 237. The Supreme Court also recognizes that the prior

 mandatory approach “departs from the general rule of constitutional avoidance and runs counter

 to the older, wiser judicial counsel not to pass on questions of constitutionality unless such

 adjudication is unavoidable.” 555 U.S. at 241 (alterations omitted). See Reichle v. Howards, 566

 U.S. 658, 664 (2012)(affirming Pearson v. Callahan’s procedure and noting that deciding qualified

 immunity issues on the basis of a right being not “clearly established” by prior caselaw “comports

 with our usual reluctance to decide constitutional questions unnecessarily”).

        The Supreme Court recognizes seven circumstances where district courts “should address

 only”23 the clearly established prong of the qualified immunity analysis: when (i) the first,


        23
          In Camreta v. Greene, the Supreme Court, somewhat confusingly, states that there are
 seven circumstances in which the district courts “should address only” the clearly established


                                                     - 44 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 45 of 90 PageID #: 858



 constitutional violation question “is so factbound that the decision provides little guidance for

 future cases”; (ii) “it appears that the question will soon be decided by a higher court”;

 (iii) deciding the constitutional question requires “an uncertain interpretation of state law”;

 (iv) “qualified immunity is asserted at the pleading stage,” and “the precise factual basis for the

 . . . claim . . . may be hard to identify”; (v) tackling the first element “may create a risk of bad

 decisionmaking,” because of inadequate briefing; (vi) discussing both elements risks “bad

 decisionmaking,” because the court is firmly convinced that the law is not clearly established and

 is thus inclined to give little thought to the existence of the constitutional right; or (vii) the doctrine

 of “constitutional avoidance” suggests the wisdom of passing on the first constitutional question

 when “‘it is plain that a constitutional right is not clearly established but far from obvious whether

 in fact there is such a right.’”          Kerns v. Bader, 663 F.3d 1173, 1180-81 (10th Cir.

 2011)(Gorsuch, J.)(quoting Pearson v. Callahan, 555 U.S. at 236-42). Regarding the last of these

 seven circumstances, the Supreme Court has clarified that courts may “avoid avoidance” and

 address the first prong before the second prong in cases involving a recurring fact pattern, where

 guidance on the constitutionality of the challenged conduct is necessary, and the conduct is likely

 to face challenges only in the qualified immunity context. Camreta v. Greene, 563 U.S. at 706-




 prong, but, in the same sentence, notes that deciding the violation prong is left “to the discretion
 of the lower courts.” Camreta v. Greene, 563 U.S. at 707. In Kerns v. Bader, 663 F.3d 1173 (10th
 Cir. 2011), the Tenth Circuit interpreted Camreta v. Greene to mean that district courts are
 restricted from considering the violation prong in seven particular circumstances. See Kerns v.
 Bader, 663 F.3d at 1180-81. The Supreme Court, however, has not stressed the seven
 circumstances as mandatory. Instead, it has recently reaffirmed only that lower courts “should
 think hard, and then think hard again before addressing both qualified immunity and the merits of
 an underlying constitutional claim.” District of Columbia v. Wesby, 138 S. Ct. 577, 589 n.7
 (2018). This language suggests that the inquiry is still discretionary, although the Court’s
 discretion should be exercised carefully.



                                                       - 45 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 46 of 90 PageID #: 859



 07. See Kerns v. Bader, 663 F.3d at 1181.24 “Courts should think carefully before expending

 ‘scarce judicial resources’ to resolve difficult and novel questions of constitutional or statutory



        24
          In Kerns v. Bader, the Tenth Circuit reversed the Court’s decision that an officer was not
 entitled to qualified immunity, noting that the Court “analyzed both aspects of the qualified
 immunity test before agreeing” with the plaintiff that the qualified immunity defense did not
 protect the officer. 663 F.3d at 1183. In reversing, the Tenth Circuit stated:

        Because we agree with Sheriff White on the latter (clearly established law)
        question, we reverse without addressing the former (constitutional violation)
        question. And we pursue this course because doing so allows us to avoid rendering
        a decision on important and contentious questions of constitutional law with the
        attendant needless (entirely avoidable) risk of reaching an improvident decision on
        these vital questions.

 663 F.3d at 1183-84. See Sanchez v. Labate, 564 F. App’x 371, 372 (10th Cir.
 2014)(unpublished)(“If dispositive of the claim, we ordinarily need address only the second
 element of qualified immunity, that is, whether the law supporting a constitutional violation was
 clearly established.” (citing Kerns v. Bader, 663 F.3d at 1180)). The Tenth Circuit did not analyze
 whether the officer violated the plaintiff’s constitutional rights and stated that guidance on the
 particular constitutional issue would be more appropriate in a case not involving qualified
 immunity: “Neither do we doubt that the scope of the Constitution’s protection for a patient’s
 hospital records can be adequately decided in future cases where the qualified immunity overlay
 isn’t in play (e.g., through motions to suppress wrongly seized records or claims for injunctive or
 declaratory relief).” 663 F.3d at 1187 n.5.
          The Tenth Circuit does not always undertake the clearly established law analysis before
 the constitutional violation analysis. See, e.g., Savage v. Troutt, 774 F. App’x 574, 579 (10th Cir.
 2019)(unpublished); Rudnick v. Raemisch, 774 F. App’x 446, 449 (10th Cir. 2019)(unpublished);
 Serrano v. United States, 766 F. App’x at 565. Since Kerns v. Bader, the Tenth Circuit has
 commented:

                 Although it is within the court’s sound discretion to determine which of the
        two elements to address first, Pearson, 555 U.S. at 236 . . . , “the Supreme Court
        has recently instructed that courts should proceed directly to, ‘should address only,’
        and should deny relief exclusively based on the second element” in certain
        circumstances, Kerns, 663 F.3d at 1180 (quoting Camreta v. Greene, 563 U.S. [at]
        707 . . . .)).

 Serrano v. United States, 766 F. App’x at 565. In Serrano v. United States, the Tenth Circuit stated
 that the district court addressed only the constitutional violation prong after concluding that
 Serrano had not established a constitutional violation and approved the district court’s analysis,
 because the district court “also had to consider the reasonableness of the team’s use of force for


                                                    - 46 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 47 of 90 PageID #: 860




 purposes of Serrano’s [Federal Tort Claim Act, 28 U.S.C. §§ 1291, 1346, 1402, 2401-02, 2411-
 12, 2671-60,] claims.” Serrano v. United States, 766 F. App’x at 565.
        The Court believes, as a general rule, that the constitutional violation analysis should
 receive more attention. On remand from Kerns v. Bader, the Court stated:

        While the Court must faithfully follow the Tenth Circuit’s decisions and opinions,
        the Court is troubled by [the Tenth Circuit’s] statement and the recent trend of the
        Supreme Court’s hesitancy in § 1983 actions to address constitutional violations.
        A Reconstruction Congress, after the Civil War, passed § 1983 to provide a civil
        remedy for constitutional violations. See Mitchum v. Foster, 407 U.S. 225, 238-39
        (1972). In Mitchum v. Foster, the Supreme Court explained:

               Section 1983 was originally § 1 of the Civil Rights Act of 1871 . . .
               and was enacted for the express purpose of “enforc(ing) the
               Provisions of the Fourteenth Amendment.” The predecessor of
               § 1983 was thus an important part of the basic alteration in our
               federal system wrought in the Reconstruction era through federal
               legislation and constitutional amendment.

        407 U.S. at 238-39. Congress did not say it would remedy only violations of
        “clearly established” law, but that

               [e]very person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the District
               of Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress, except
               that in any action brought against a judicial officer for an act or
               omission taken in such officer’s judicial capacity, injunctive relief
               shall not be granted unless a declaratory decree was violated or
               declaratory relief was unavailable.

        42 U.S.C. § 1983. The Supreme Court established the qualified immunity defense
        in Pierson v. Ray, 386 U.S. 547 (1967), and held that officials were not liable for
        constitutional violations where they reasonably believed that their conduct was
        constitutional. See E. Clarke, Safford Unified Sch. Dist. No. 1 v. Redding: Why
        Qualified Immunity is a Poor Fit in Fourth Amendment School Search Cases, 24
        B.Y.U. J. Pub. L. 313, 329 (2010). The Supreme Court first introduced the “clearly
        established” prong in reference to an officer’s good faith and held that a
        compensatory award would only be appropriate if an officer “acted with such an
        impermissible motivation or with such disregard of the [individual’s] clearly
        established constitutional rights that his action cannot reasonably be characterized


                                                    - 47 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 48 of 90 PageID #: 861




        as being in good faith.” Wood v. Strickland, 420 U.S. 308, 322 (1975). In Harlow
        v. Fitzgerald, when the Supreme Court moved to an objective test, the clearly
        established prong became a part of the qualified immunity test. See 457 U.S. at
        818 (“We therefore hold that government officials performing discretionary
        functions generally are shielded from liability for civil damages insofar as their
        conduct does not violate clearly established statutory or constitutional rights.”). It
        seems ironic that the federal courts would restrict a congressionally mandated
        remedy for constitutional violations -- presumably the rights of innocent people --
        and discourage case law development on the civil side -- and restrict case law
        development to motions to suppress, which reward only the guilty and is a judicially
        created, rather than legislatively created, remedy. Commentators have noted that,
        “[o]ver the past three decades, the Supreme Court has drastically limited the
        availability of remedies for constitutional violations in” exclusionary rule litigation
        in a criminal case, habeas corpus challenges, and civil litigation under § 1983.
        J. Marceau, The Fourth Amendment at a Three-Way Stop, 62 Ala. L. Rev. 687, 687
        (2011). Some commentators have also encouraged the courts to drop the
        suppression remedy and the legislature to provide more -- not less -- civil remedies
        for constitutional violations. See Christopher Slobogin, Why Liberals Should
        Chuck the Exclusionary Rule, 1999 U. Ill. L. Rev. 363, 390-91 (1999)(“Behavioral
        theory suggests that the exclusionary rule is not very effective in scaring police into
        behaving . . . . These theories also suggest that a judicially administered damages
        regime . . . would fare significantly better at changing behavior at an officer level.”);
        Hon. Malcolm R. Wilkey, Constitutional Alternatives to the Exclusionary Rule, 23
        S. Tex. L.J. 531, 539 (1982)(criticizing the exclusionary rule and recommending
        alternatives). In Hudson v. Michigan, 547 U.S. 586 (2006), the Supreme Court
        noted that civil remedies were a viable alternative to a motion to suppress when it
        held that the exclusionary rule was inapplicable to cases in which police officers
        violate the Fourth Amendment when they fail to knock and announce their presence
        before entering. See 547 U.S. at 596-97. Rather than being a poor or discouraged
        means of developing constitutional law, § 1983 seems the better and preferable
        alternative to a motion to suppress. It is interesting that the current Supreme Court
        and Tenth Circuit appear more willing to suppress evidence and let criminal
        defendants go free, than have police pay damages for violations of innocent
        citizens’ civil rights. It is odd that the Supreme Court has not adopted a clearly
        established prong for suppression claims; it seems strange to punish society for
        police violating unclear law in criminal cases but protect municipalities from
        damages in § 1983 cases.

 Kerns v. Bd. of Comm’rs, 888 F. Supp. 2d 1176, 1224 n.36 (D.N.M. 2012)(Browning, J.). See
 Richard E. Myers, Fourth Amendment Small Claims Court, 10 Ohio St. J. Crim. L. 571, 590-97
 (2013)(arguing that municipalities should establish small-claims courts to adjudicate police
 officers’ Fourth Amendment violations and award monetary judgments). Since Kerns v. Board of
 Commissioners, the Court has also observed:



                                                     - 48 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 49 of 90 PageID #: 862



 interpretation that will ‘have no effect on the outcome of the case.’” Ashcroft v. al-Kidd, 563 U.S.

 731, 735 (2011)(quoting Pearson v. Callahan, 555 U.S. at 236-37).25 See Camreta v. Greene, 563

 U.S. at 707 (“In general, courts should think hard, and then think hard again, before turning small

 cases into large ones.”). The Tenth Circuit will remand a case to the district court for further

 consideration when the district court has given only cursory treatment to qualified immunity’s

 clearly established prong. See Kerns v. Bader, 663 F.3d at 1182; Pueblo of Pojoaque v. New

 Mexico, 214 F. Supp. 3d at 1082-83.




        2.      Clearly Established Rights.

        To determine whether a right was clearly established, a court must consider whether the

 right was sufficiently clear that a reasonable government employee would understand that what he




                The unfortunate result of Kerns v. Bader is that nuanced factual distinctions
        can create a near-insurmountable hurdle for plaintiffs attempting to overcome a
        qualified immunity defense without a precisely analogous precedent.

                A secondary consequence of Kerns v. Bader is that constitutional
        protections are unlikely to develop in the Tenth Circuit beyond where they stood at
        the time the case was decided.

 A.M. ex rel. Youngers v. N.M. Dep’t of Health, 108 F. Supp. 3d 963, 1029 (D.N.M.
 2015)(Browning, J.).

        25
          The appellate courts have little appreciation for how hard it is to do a clearly established
 prong review first without looking -- closely and thoroughly -- at whether there is a constitutional
 right and whether there is a violation. It is difficult to review the facts, rights, and alleged
 violations in the comparative cases without looking at the facts, rights, and alleged violations on
 the merits in the case before the Court. Pearson v. Callahan sounds like a good idea in theory, but
 it does not work well in practice. The clearly established prong is a comparison between the case
 before the Court and previous cases, and Pearson v. Callahan suggests that the Court can compare
 before the Court fully understands what it is comparing. In practice, Saucier v. Katz works better.


                                                    - 49 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 50 of 90 PageID #: 863



 or she violated a right. See Casey v. W. Las Vegas Indep. Sch. Dist., 473 F.3d 1323, 1327 (10th

 Cir. 2007). “A clearly established right is generally defined as a right so thoroughly developed

 and consistently recognized under the law of the jurisdiction as to be ‘indisputable’ and

 ‘unquestioned.’”     Lobozzo v. Colo. Dep’t of Corr., 429 F. App’x 707, 710 (10th Cir.

 2011)26(quoting Zweibon v. Mitchell, 720 F.2d 162, 172-73 (D.C. Cir. 1983)).

         “Ordinarily, in order for the law to be clearly established, there must be a Supreme Court

 or Tenth Circuit decision on point, or the clearly established weight of authority from other courts

 must have found the law to be as the plaintiff maintains.” Currier v. Doran, 242 F.3d at 923. “In

 determining whether the right was ‘clearly established,’ the court assesses the objective legal

 reasonableness of the action at the time of the alleged violation and asks whether ‘the contours of

 the right [were] sufficiently clear that a reasonable official would understand that what he is doing

 violates that right.’” Holland ex rel. Overdorff v. Harrington, 268 F.3d 1179, 1186 (10th Cir.



         26
           Lobozzo v. Colo. Department of Correction, is an unpublished opinion, but the Court can
 rely on an unpublished opinion to the extent its reasoned analysis is persuasive in the case before
 it. See 10th Cir. R. 32.1(A), 28 U.S.C. (“Unpublished opinions are not precedential, but may be
 cited for their persuasive value”). The Tenth Circuit has stated: “In this circuit, unpublished orders
 are not binding precedent, . . . and . . . citation to unpublished opinions is not favored. . . . However,
 if an unpublished opinion . . . has persuasive value with respect to a material issue in a case and
 would assist the court in its disposition, we allow a citation to that decision.” United States v.
 Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court finds that Serrano v. United States, 776
 F. App’x 561, 569 (10th Cir. 2019); Rudnick v. Raemisch, 774 F. App’x 446 (10th Cir. 2019);
 Savage v. Troutt, 774 F. App’x 574 (10th Cir. 2019); Choate v. Huff, 773 F. App’x 484 (10th Cir.
 2019); Perry v. Durborow, 892 F.3d 1116 (10th Cir. 2018); Rife v. Jefferson, 742 F. App’x 377
 (10th Cir. 2018); Malone v. Bd. of Cty. Comm’rs for Cty. of Dona Ana, 707 F. App’x 552 (10th
 Cir. 2017); Youbyoung Park v. Gaitan, 680 F. App’x 724 (10th Cir. 2017); Brown v. City of Colo.
 Springs, 709 F. App’x 906 (10th Cir. 2017); Sanchez v. Labate, 564 F. App’x 371 (10th Cir. 2014);
 Wilson v. City of Lafayette, 510 F. App’x 775 (10th Cir. 2013); Yadon v. Hilton, 516 F. App’x
 694 (10th Cir. 2013); Lobozzo v. Colo. Dep’t of Corr., 429 F. App’x 707 (10th Cir. 2011); Wallin
 v. Dycus, 381 F. App’x 819 (10th Cir. 2010); and Hall v. Burke, 12 F. App’x 856 (10th Cir. 2001),
 have persuasive value with respect to a material issue, and will assist the Court in its disposition
 of this Memorandum Opinion and Order.


                                                       - 50 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 51 of 90 PageID #: 864



 2001)(alteration in original)(quoting Saucier v. Katz, 533 U.S. at 202). The Supreme Court has

 clarified that qualified immunity’s clearly established prong is a very high burden for the plaintiff:

 “A Government official’s conduct violates clearly established law when, at the time of the

 challenged conduct, the contours of a right are sufficiently clear that every reasonable official

 would have understood that what he is doing violates that right.” Ashcroft v. al-Kidd, 563 U.S. at

 741. “In other words, ‘existing precedent must have placed the statutory or constitutional question

 beyond debate.’” Reichle v. Howards, 566 U.S. at 664 (quoting Ashcroft v. al-Kidd, 563 U.S. at

 741). “[Q]ualified immunity protects ‘all but the plainly incompetent or those who knowingly

 violate the law.’” Mullenix v. Luna, 136 S. Ct. at 308 (quoting Malley v. Briggs, 475 U.S. at 341).

         “The operation of this standard, however, depends substantially upon the level of

 generality at which the relevant ‘legal rule’ is to be identified.” Anderson v. Creighton, 483 U.S.

 at 639. The Supreme Court has stated: “[T]he clearly established right must be defined with

 specificity.” City of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019). “The general proposition,

 for example, that an unreasonable search or seizure violates the Fourth Amendment is of little help

 in determining whether the violative nature of particular conduct is clearly established.” Ashcroft

 v. al-Kidd, 563 U.S. at 742. “[T]the clearly established law must[, rather,] be ‘particularized’ to

 the facts of the case,” White v. Pauly, 137 S. Ct. at 552 (quoting Anderson v. Creighton, 483 U.S.

 at 640); under this view of the clearly established prong, a court should inquire whether clearly

 established law makes improper the actions that the officer took in the case’s circumstances, see

 City of Escondido v. Emmons, 139 S. Ct. at 503 (directing the Court of Appeals to ask, in excessive

 force cases, “whether clearly established law prohibited the officers from stopping and taking

 down a man in these circumstances”). See Ziglar v. Abbasi, 137 S. Ct. 1843, 1866 (2017)(“[T]he

 dispositive question is ‘whether the violative nature of particular conduct is clearly established.’”



                                                     - 51 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 52 of 90 PageID #: 865



 (quoting Mullenix v. Luna, 136 S. Ct. at 308)); District of Columbia v. Wesby, 138 S. Ct. 577, 591

 (2018)(“Tellingly, neither the panel majority nor the partygoers have identified a single precedent

 -- much less a controlling case or robust consensus of cases -- finding a Fourth Amendment

 violation under similar circumstances.”).

        The Tenth Circuit has, however, emphasized the Supreme Court’s statements that, in some

 situations, “clearly established general rules of law can provide notice of the unlawfulness of an

 official’s conduct in appropriate circumstances.” A.N. by & through Ponder v. Syling, 928 F.3d

 1191, 1198 (10th Cir. 2019). The Tenth Circuit has commented: “‘[G]eneral statements of the law

 are not inherently incapable of giving fair and clear warning to officers’ that their conduct violates

 a constitutional right, and that such statements provide the required notice when ‘the unlawfulness’

 of their conduct is ‘apparent’ from the pre-existing law.” A.N. by & through Ponder v. Syling,

 928 F.3d at 1198 (quoting White v. Pauly, 137 S. Ct. at 552). According to the Tenth Circuit, “In

 other words, ‘[g]eneral statements of the law can clearly establish a right for qualified immunity

 purposes if they apply with obvious clarity to the specific conduct in question.’ And this is so

 ‘even though the very action in question has not previously been held unlawful.’” A.N. by &

 through Ponder v. Syling, 928 F.3d at 1198 (first quoting Halley v. Huckaby, 902 F.3d 1136, 1149

 (10th Cir. 2018), and then quoting Hope v. Pelzer, 536 U.S. 730 (2002)). The Tenth Circuit has

 cautioned that such an approach is inappropriate where a case involves “relevant ambiguities.”

 Colbruno v. Kessler, 928 F.3d 1155, 1165 (10th Cir. 2019)(citing Aldaba v. Pickens, 844 F.3d

 870, 879 (10th Cir. 2016)(“Aldaba II”); Wilson v. City of Lafayette, 510 F. App’x 775, 778 (10th

 Cir. 2013)(unpublished); Thomson v. Salt Lake Cty., 584 F.3d at 1315-17).

        Although the Tenth Circuit has recognized a sliding scale for qualified immunity’s clearly

 established inquiry, see Casey v. City of Fed. Heights, 509 F.3d at 1284 (“We have therefore



                                                     - 52 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 53 of 90 PageID #: 866



 adopted a sliding scale to determine when law is clearly established.”), the Tenth Circuit may have

 since walked back its holding that a sliding-scale is the appropriate analysis, see Aldaba II, 844

 F.3d at 876. In Aldaba II, the Tenth Circuit reconsidered its ruling from Aldaba v. Pickens, 777

 F.3d 1148 (10th Cir. 2015)(“Aldaba I”), that officers were entitled to qualified immunity after the

 Supreme Court vacated its decision in light of Mullenix v. Luna. In concluding that it had

 previously erred in Aldaba I, the Tenth Circuit determined:

                We erred . . . by relying on excessive-force cases markedly different from
        this one. Although we cited Graham v. Connor, 490 U.S. 386 (1989) to lead off
        our clearly-established-law discussion, we did not just repeat its general rule and
        conclude that the officers’ conduct had violated it. Instead, we turned to our
        circuit’s sliding-scale approach measuring degrees of egregiousness in affirming
        the denial of qualified immunity. We also relied on several cases resolving
        excessive-force claims. But none of those cases remotely involved a situation as
        here.

 Aldaba II, 844 F.3d at 876. The Tenth Circuit further noted that its sliding-scale approach may

 have fallen out of favor, because the sliding-scale test relies, in part, on Hope v. Pelzer, 536 U.S.

 at 739-41, and the Supreme Court’s most recent qualified immunity decisions do not invoke that

 case. See Aldaba II, 844 F.3d at 874 n.1. See also Lowe v. Raemisch, 864 F.3d 1205, 1211 n.10

 (10th Cir. 2017). The Tenth Circuit explained:

        To show clearly established law, the Hope Court did not require earlier cases with
        “fundamentally similar” facts, noting that “officials can still be on notice that their
        conduct violates established law even in novel factual circumstances.” Id. at 741
        . . . . This calls to mind our sliding-scale approach measuring the egregiousness of
        conduct. See Morris v. Noe, 672 F.3d 1185, 1196 (10th Cir. 2012). But the
        Supreme Court has vacated our opinion here and remanded for us to reconsider our
        opinion in view of Mullenix, which reversed the [United States Court of Appeals
        for the] Fifth Circuit after finding that the cases it relied on were “simply too
        factually distinct to speak clearly to the specific circumstances here.” 136 S. Ct.
        at 312. We also note that the majority opinion in Mullenix does not cite Hope v.
        Pelzer . . . . As can happen over time, the Supreme Court might be emphasizing
        different portions of its earlier decisions.




                                                    - 53 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 54 of 90 PageID #: 867



 Aldaba II, 844 F.3d at 874 n.1. Since Aldaba II, the Supreme Court has reversed, per curiam,

 another Tenth Circuit qualified immunity decision. See White v. Pauly, 137 S. Ct. at 551. In

 White v. Pauly, the Supreme Court explained: “The panel majority misunderstood the ‘clearly

 established’ analysis: It failed to identify a case where an officer acting under similar

 circumstances as Officer White was held to have violated the Fourth Amendment.” White v.

 Pauly, 137 S. Ct. at 552.27 The Supreme Court’s per curiam reversals appear to have the Tenth



        27
           The Supreme Court signals to the lower courts that a factually identical or a highly similar
 factual case is required for the law to be clearly established, and the Tenth Circuit is now sending
 those signals to the district courts. See Malone v. Bd. of Cty. Comm’rs for Cty. of Dona Ana, 707
 F. App’x 552, 556 (10th Cir. 2017)(unpublished)(reversing the Court’s judgment that the case
 should proceed where a deceased plaintiff was backing away from the police and was not raising
 his gun when shot, because “the parties do not cite, nor could we find, any Supreme Court or Tenth
 Circuit case that is sufficiently close factually to the circumstances presented here to establish
 clearly the Fourth Amendment law that applies”). Factually identical or highly similar factual
 cases are not, however, the way the real world works. Cases differ. Many cases have so many
 facts that are unlikely to ever occur again in a significantly similar way. See York v. City of Las
 Cruces, 523 F.3d 1205, 1212 (10th Cir. 2008)(“However, [the clearly established prong] does not
 mean that there must be a published case involving identical facts; otherwise we would be required
 to find qualified immunity wherever we have a new fact pattern.”). The Supreme Court’s view of
 the clearly established prong assumes that officers are routinely reading Supreme Court and Tenth
 Circuit opinions in their spare time, carefully comparing the facts in these qualified immunity cases
 with the circumstances they confront in their day-to-day police work. It is hard enough for the
 federal judiciary to embark on such an exercise, let alone likely that police officers are endeavoring
 to parse opinions. It is far more likely that, in their training and continuing education, police
 officers are taught general principles, and, in the intense atmosphere of an arrest, police officers
 rely on these general principles, rather than engaging in a detailed comparison of their situation
 with a previous Supreme Court or published Tenth Circuit case. It strains credulity to believe that
 a reasonable officer, as he is approaching a suspect to arrest, is thinking to himself: “Are the facts
 here anything like the facts in York v. City of Las Cruces?” Thus, when the Supreme Court
 grounds its clearly-established jurisprudence in the language of what a reasonable officer or a
 “reasonable official” would know, Kisela v. Hughes, 138 S. Ct. at 1153, yet still requires a highly
 factually analogous case, it has either lost sight of reasonable officer’s experience or it is using
 that language to mask an intent to create “an absolute shield for law enforcement officers,” Kisela
 v. Hughes, 138 S. Ct. at 1162 (Sotomayor, J. dissenting). The Court concludes that the Supreme
 Court is doing the latter, crafting its recent qualified immunity jurisprudence to effectively
 eliminate § 1983 claims against state actors in their individual capacities by requiring an
 indistinguishable case and by encouraging courts to go straight to the clearly established prong.


                                                     - 54 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 55 of 90 PageID #: 868




 See Saenz v. Lovington Mun. Sch. Dist., 105 F. Supp. 3d 1271, 1297 n.4 (D.N.M.
 2015)(Browning, J.).
         The Court disagrees with the Supreme Court’s approach. The most conservative,
 principled approach is to minimize the expansion of the judicially created clearly established
 prong, so that it does not eclipse the congressionally enacted § 1983 remedy. As the Cato Institute
 noted in a recent amicus brief, “qualified immunity has increasingly diverged from the statutory
 and historical framework on which it is supposed to be based.” Brief of the Cato Institute as
 Amicus Curiae Supporting Petitioners at 2, White v. Pauly, 137 S. Ct. 548 (2017)(No. 17-
 1078)(“Cato Brief”). “The text of 42 U.S.C. § 1983 . . . makes no mention of immunity, and the
 common law of 1871 did not include any across-the-board defense for all public officials.” Cato
 Brief at 2. “With limited exceptions, the baseline assumption at the founding and throughout the
 nineteenth century was that public officials were strictly liable for unconstitutional misconduct.
 Judges and scholars alike have thus increasingly arrived at the conclusion that the contemporary
 doctrine of qualified immunity is unmoored from any lawful justification.” Cato Brief at 2. See
 generally William Baude, Is Qualified Immunity Unlawful?, 106 Cal. L. Rev. 45 (2018)(arguing
 that the Supreme Court’s justifications for qualified immunity are incorrect). Further, as the
 Honorable Clarence Thomas, Associate Justice for the Supreme Court, has argued, because the
 Supreme Court’s qualified immunity analysis “is no longer grounded in the common-law backdrop
 against which Congress enacted [§ 1983], we are no longer engaged in ‘interpret[ing] the intent of
 Congress in enacting’ the Act.” Ziglar v. Abbasi, 137 S. Ct. at 1871 (Thomas, J.,
 concurring)(quoting Malley v. Briggs, 475 U.S. at 342). “Our qualified immunity precedents
 instead represent precisely the sort of ‘freewheeling policy choice[s]’ that we have previously
 disclaimed the power to make.” Ziglar v. Abbasi, 137 S. Ct. at 1871 (Thomas, J.,
 concurring)(quoting Rehberg v. Paulk, 566 U.S. 356, 363 (2012)). The judiciary should be true to
 § 1983 as Congress wrote it.
         Moreover, there should be a remedy when there is a constitutional violation, and jury trials
 are the most democratic expression of what police action is reasonable and what action is
 excessive. If the citizens of New Mexico decide that state actors used excessive force or were
 deliberately indifferent, the verdict should stand, not be set aside because the parties could not find
 an indistinguishable Tenth Circuit or Supreme Court decision. Finally, to always decide the clearly
 established prong first and then to always say that the law is not clearly established could be
 stunting the development of constitutional law. See Aaron L. Nielson & Christopher J. Walker,
 The New Qualified Immunity, 89 S. Cal. L. Rev. 1, 6 (2015). And while the Tenth Circuit -- with
 the exception of now-Justice Gorsuch, see Shannon M. Grammel, Justice Gorsuch on Qualified
 Immunity, 69 Stan. L. Rev. Online 163 (2017) -- seems to agree with the Court, see, e.g., Casey v.
 City of Federal Heights, 509 F.3d at 1286, the per curiam reversals appear to have the Tenth Circuit
 stepping lightly around qualified immunity’s clearly established prong, see Aldaba II, 844 F.3d at
 874; Malone v. Bd. of Cty. Comm’rs for Cty. of Dona Ana, 707 F. App’x at 555-56; Brown v.
 City of Colo. Springs, 709 F. App’x 906, 915-16 (10th Cir. 2017), and willing to reverse district
 court decisions.



                                                     - 55 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 56 of 90 PageID #: 869



 Circuit stepping lightly around qualified immunity’s clearly established prong, see, e.g., Choate v.

 Huff, 773 F. App’x 484, 487-88, at *2 (10th Cir. 2019)(unpublished); Perry v. Durborow, 892 F.3d

 1116, 1123-27 (10th Cir. 2018); Rife v. Jefferson, 742 F. App’x 377, 381-88 (10th Cir.

 2018)(unpublished); Malone v. Bd. of Cty. Comm’rs for Cty. of Dona Ana, 707 F. App’x 552,

 555-56 (10th Cir. 2017)(unpublished); Brown v. City of Colo. Springs, 709 F. App’x 906, 915

 (10th Cir. 2017)(unpublished); Aldaba II, 844 F.3d at 874, and willing to reverse district court

 decisions should the district court conclude that the law is clearly established, but see A.N. by &

 through Ponder v. Syling, 928 F.3d at 1198 (concluding that the publication of information about

 an arrested and detained juvenile violated clearly established equal protection law prohibited

 treating the juvenile differently than similarly situated juveniles); Matthews v. Bergdorf, 889 F.3d

 1136, 1149-50 (10th Cir. 2018)(holding that a child caseworker was not entitled to qualified

 immunity, because a caseworker would know that “child abuse and neglect allegations might give

 rise to constitutional liability under the special relationship exception”); McCoy v. Meyers, 887

 F.3d 1034, 1052-53 (10th Cir. 2018)(concluding that there was clearly established law even though

 the three decisions invoked to satisfy that prong were not “factually identical to this case,” because

 those cases “nevertheless made it clear that the use of force on effectively subdued individuals

 violates the Fourth Amendment”). The Court notes, however, that the Tenth Circuit recently has

 relied on the sliding scale analysis. See Easter v. Cramer, 785 F. App’x 602, 607 (10th Cir.

 2019)(unpublished)(“Thus, when addressing claims of excessive force, we apply a sliding scale in

 which ‘[t]he more obviously egregious the conduct in light of prevailing constitutional principles,

 the less specificity is required from prior case law to clearly establish the violation.’”




                                                     - 56 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 57 of 90 PageID #: 870



                            LAW REGARDING EXCESSIVE FORCE

        An excessive force claim “must . . . be judged by reference to the specific constitutional

 standard which governs that right, rather than to some generalized ‘excessive force’ standard.”

 Graham v. Connor, 490 U.S. at 394. The Supreme Court has long held that all claims of excessive

 force in the context of an arrest or detention should be analyzed under the Fourth Amendment’s

 reasonableness standard.    See Graham v. Connor, 490 U.S. at 395 (“[A]ll claims that law

 enforcement officers have used excessive force -- deadly or not -- in the course of an arrest,

 investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under the Fourth

 Amendment and its ‘reasonableness’ standard . . . .”). The Supreme Court recognizes that “police

 officers are often forced to make split-second judgments -- in circumstances that are tense,

 uncertain, and rapidly evolving -- about the amount of force that is necessary in a particular

 situation.” Graham v. Connor, 490 U.S. at 397. Consequently, “the reasonableness of the officer’s

 belief as to the appropriate level of force should be judged from that on-scene perspective.”

 Saucier v. Katz, 533 U.S. at 205. When an officer moves for qualified immunity on an excessive-

 force claim, “a plaintiff is required to show that the force used was impermissible (a constitutional

 violation) and that objectively reasonable officers could not have thought the force constitutionally

 permissible (violates clearly established law).” Cortez v. McCauley, 478 F.3d 1108, 1128 (10th

 Cir. 2007).

        1. Relevant Factors in Determining Whether Officers’ Actions Were Objectively
           Reasonable.

        The Tenth Circuit has provided lists of non-exclusive factors that courts consider when

 determining whether force was objectively reasonable. In Estate of Larsen v. Murr, 511 F.3d 1255

 (10th Cir. 2008), the Tenth Circuit stated:




                                                    - 57 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 58 of 90 PageID #: 871



         In assessing the degree of threat facing officers, then, we consider a number of non-
         exclusive factors. These include (1) whether the officers ordered the suspect to
         drop his weapon, and the suspect’s compliance with police commands; (2) whether
         any hostile motions were made with the weapon towards the officers; (3) the
         distance separating the officers and the suspect; and (4) the manifest intentions of
         the suspect.

 511 F.3d at 1260. In Weigel v. Broad, 544 F.3d 1143 (10th Cir. 2008), the Tenth Circuit also

 provided:

         Reasonableness is evaluated under a totality of the circumstances approach which
         requires that we consider the following factors: the severity of the crime at issue,
         whether the suspect poses an immediate threat to the safety of the officers or others,
         and whether he is actively resisting arrest or attempting to evade arrest by flight.

 544 F.3d at 1151-52 (citations omitted). The court assesses “objective reasonableness based on

 whether the totality of the circumstances justified the use of force, and pay careful attention to the

 facts and circumstances of the particular case.” Estate of Larsen v. Murr, 511 F.3d at 1260 (internal

 quotation marks omitted).

         2.      Least- or Less-forceful Alternatives in Excessive-Force Cases.

         To avoid a “Monday morning quarterback” approach, the Fourth Amendment does not

 require the use of the least, or even a less, forceful or intrusive alternative to effect custody, so

 long as the use of force is reasonable under Graham v. Connor. The Fourth Amendment requires

 only that the defendant officers chose a “reasonable” method to end the threat that the plaintiff

 posed to the officers in a force situation, regardless of the availability of less intrusive alternatives.

 Graham v. Connor, 490 U.S. at 397.

         In Michigan Department of State Police v. Sitz, 496 U.S. 444, 450-51 (1990), the Supreme

 Court examined a case addressing the constitutionality of highway sobriety checkpoints and stated

 that Brown v. Texas, 443 U.S. 47 (1979),




                                                       - 58 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 59 of 90 PageID #: 872



        was not meant to transfer from politically accountable officials to the courts the
        decision as to which among reasonable alternative law enforcement techniques
        should be employed to deal with a serious public danger. Experts in police science
        might disagree over which of several methods of apprehending drunken drivers is
        preferable as an ideal. But for purposes of Fourth Amendment analysis, the choice
        among such reasonable alternatives remains with government officials who have a
        unique understanding of, and a responsibility for, limited public resources,
        including a finite number of police officers.

 496 U.S. at 453-54. See Illinois v. Lafayette, 462 U.S. 640, 647 (1983)(“[T]he reasonableness of

 any particular government activity does not necessarily turn on the existence of alternative ‘less

 intrusive’ means.”). To avoid unrealistic second-guessing, the Fourth Amendment does not

 require that an officer use the least-intrusive alternative available to protect himself or others so

 long as the method chosen is reasonable.

        In United States v. Sokolow, 490 U.S. 1 (1989), the Supreme Court examined the Terry28

 stop of a suspected drug courier in an airport. The Supreme Court rejected Sokolow’s contention

 that the arresting officers were “obligated to use the least intrusive means available to dispel their

 suspicions that he was smuggling narcotics.” 490 U.S. at 11. Instead, the Supreme Court held:

 “The reasonableness of the officer’s decision to stop a suspect does not turn on the availability of

 less intrusive investigatory techniques. Such a rule would unduly hamper the police’s ability to

 make swift, on-the-spot decisions . . . and require courts to indulge in unrealistic second guessing.”

 United States v. Sokolow, 490 U.S. at 11 (internal quotations and citations omitted). Similarly, in

 United States v. Sharpe, 470 U.S. 675, 686-87 (1985), the Supreme Court stated that

        a creative judge engaged in post hoc evaluation of police conduct can almost always
        imagine some alternative means by which the objectives of police might have been
        accomplished. But “[t]he fact that the protection of the public might, in the abstract,
        have been accomplished by less intrusive means does not, by itself, render the
        search unreasonable.”


        28
             Terry v. Ohio, 392 U.S. 1 (1968).


                                                     - 59 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 60 of 90 PageID #: 873



 470 U.S. at 686-87 (quoting Cady v. Dombrowski, 413 U.S. 433, 447 (1973)).

        In Marquez v. City of Albuquerque, 399 F.3d 1216 (10th Cir. 2005), the Tenth Circuit

 disagreed with the plaintiff’s contention that expert testimony about when a police dog’s use is

 objectively reasonable and about how defendant Lehocky’s actions violated “well established law

 enforcement standards” and rejected the plaintiff’s argument that district the testimony “should

 have been admitted since it would have been helpful to the jury in determining whether Lehocky

 used a reasonable amount of force.” 399 F.3d at 1222. In so holding, the Tenth Circuit explained:

                As the district court correctly noted, the Fourth Amendment “do[es] not
        require [police] to use the least intrusive means in the course of a detention, only
        reasonable ones.” United States v. Melendez-Garcia, 28 F.3d 1046, 1052 (10th
        Cir.1994). Similarly, “violations of state law and police procedure generally do not
        give rise to a [42 U.S.C. §] 1983 claim” for excessive force. Romero v. Bd. of
        County Comm’rs, 60 F.3d 702, 705 (10th Cir. 1995); see also Wilson v. Meeks, 52
        F.3d 1547, 1554 (10th Cir. 1995)(holding that “violation of a police department
        regulation is insufficient for liability under section 1983” for excessive force). Both
        of these principles of our Fourth Amendment jurisprudence stem from the proper
        perspective from which to evaluate the conduct of a police officer -- that “of a
        reasonable officer on the scene, acknowledging that the officer may be forced to
        make split-second judgments in certain difficult circumstances.” Olsen [v. Layton
        Hills Mall], 312 F.3d [1304,] 1314 [(10th Cir. 2002)]. Together, they prevent the
        courts from engaging in “unrealistic second guessing of police officer’s decisions.”
        [United States v.] Melendez-Garcia, 28 F.3d at 1052

                Here, the only issue before the jury was whether Lehocky acted as a
        “reasonable officer” when he ordered his police dog to apprehend Marquez. In
        making this determination, the issues of whether Lehocky used the minimum
        amount of force to apprehend Marquez and whether Lehocky violated some “well
        established police procedure” are only tangentially related. This is because even if
        it found Lehocky used more than the minimum amount of force necessary and
        violated police procedure, the jury could nonetheless find he acted reasonably.
        [United States v.] Melendez-Garcia, 28 F.3d at 1052; Romero [v. Bd. of Cty.
        Comm’rs of Cty. Lake, 60 F.3d at 705].

 Marquez v. City of Albuquerque, 399 F.3d at 1222.

        In United States v. Melendez-Garcia, 28 F.3d 1046 (10th Cir. 1994), the Tenth Circuit

 stated: “We must avoid unrealistic second guessing of police officers’ decisions in this regard and



                                                    - 60 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 61 of 90 PageID #: 874



 thus do not require them to use the least intrusive means in the course of a detention, only a

 reasonable ones.” 28 F.3d at 1052 (internal quotations omitted). See Medina v. Cram, 252 F.3d

 1124, 1133 (10th Cir. 2001)(stating that “the reasonableness standard does not require that officers

 use alternative less intrusive means” (internal quotation marks omitted)(citation omitted));

 Dickerson v. McClellan, 101 F.3d 1151, 1160 (6th Cir. 1996)(“[T]he Fourth Amendment does not

 require officers to use the best technique available as long as their method is reasonable under the

 circumstances.”); Schulz v. Long, 44 F.3d 643, 649 (8th Cir. 1995)(“[T]he Fourth Amendment

 inquiry focuses not on what the most prudent course of action may have been or whether there

 were other alternatives available, but instead whether the seizure actually effectuated falls within

 the range of conduct which is objectively ‘reasonable’ under the Fourth Amendment.”); Scott v.

 Henrich, 39 F.3d 912, 915 (9th Cir. 1994)(“Requiring officers to find and choose the least intrusive

 alternative would require them to exercise superhuman judgment . . . . Officers thus need not avail

 themselves of the least intrusive means of responding to an exigent situations; they need only act

 within that range of conduct we identify as reasonable.”); Menuel v. City of Atlanta, 25 F.3d 990,

 996-97 (11th Cir. 1994)(“[T]he Fourth Amendment does not require officers to use the least

 intrusive alternatives in search and seizure cases. The only test is whether what the police officers

 actually did was reasonable.”); Plakas v. Drinski, 19 F.3d 1143, 1149 (7th Cir. 1994)(“We do not

 believe the Fourth Amendment requires the use of the least or even a less deadly alternative so

 long as the use of force is reasonable under Garner v. Tennessee [sic] and Graham v. Connor.”).

 “Thus, the clearly established law in the Tenth Circuit holds that the Fourth Amendment does not

 require an officer to use the least or a less forceful alternative.” Jonas v. Bd. of Comm’rs of Luna

 Cty., 699 F. Supp. 2d 1284, 1296 (D.N.M. 2010)(Browning, J.). See, e.g., Blossom v. Yarbrough,

 429 F.3d at 968 (quoting Medina v. Cram, 252 F.3d at 1133)(“It is well settled that ‘the



                                                    - 61 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 62 of 90 PageID #: 875



 reasonableness standard does not require that officers use alternative, less intrusive means’ when

 confronted with a threat of serious bodily injury.”); Jiron v. City of Lakewood, 392 F.3d 410, 414

 (10th Cir. 2004)(stating that, in a police-shooting case, officers are not required to use alternative,

 less intrusive means if their conduct is objectively reasonable). See also Roy v. Inhabitants

 Lewiston, 42 F.3d 691, 695 (1st Cir. 1994)(“[I]n close cases, a jury does not automatically get to

 second guess these life and death decisions, even though plaintiff has an expert and a plausible

 claim that the situation could better have been handled differently.”); Diaz v. Salazar, 924 F. Supp.

 1088, 1100 (D.N.M. 1996)(Hansen, J.). Moreover, the reasonableness standard does not require

 that officers use “alternative ‘less intrusive’ means.” Illinois v. Lafayette, 462 U.S. 640, 647-48,

 (1983). The Court also has rejected the consideration of a less intrusive alternative to end a threat.

 See Chamberlin v. City of Albuquerque, No. 02-0603, 2005 WL 2313527, at *2 (D.N.M. July 31,

 2005)(Browning, J.)(precluding the plaintiff’s police procedures expert from testifying at trial

 regarding alternative less intrusive means).

                                             ANALYSIS

        The Court grants the MSJ. The Court concludes that the undisputed facts, viewed in the

 light most favorable to the Plaintiffs, show that Franco violated Howard’s Fourth Amendment

 rights when he struck Howard, who was seated on the ground after fleeing the bait vehicle, in the

 face. The Court concludes, however, that Tenth Circuit and Supreme Court caselaw does not

 clearly establish those rights. The Court also concludes that Franco did not violate Howard’s

 Fourth Amendment rights when he administered a single knee strike to Howard’s head while

 several other officers pinned Howard. The Court concludes, further, that, if Franco’s knee strike

 is a violation, Howard’s asserted rights are not clearly established. Accordingly, Franco is entitled

 to qualified immunity on Count I. Having concluded that Franco is not directly liable to Howard



                                                     - 62 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 63 of 90 PageID #: 876



 for his use of force, the Court dismisses Count III’s derivative loss-of-consortium claim against

 Howard.

 I.     THE COURT GRANTS THE MOTION TO CLARIFY.

        The Court construes the Plaintiffs’ request that the Court “clarify the record,” Motion to

 Clarify at 1, as a motion to supplement the Plaintiffs’ proposed undisputed facts. The Court’s

 factual background in the Feb. 21 MOO motivates the Motion to Clarify. See Motion to Clarify

 Reply at 2 (citing Feb. 21 MOO at 10-12 n.23). Franco notes that the Plaintiffs cite no authority

 in support of the Motion to Clarify and objects, in part, on that basis. See Motion to Clarify

 Response at 1-2. Franco contends that the Motion to Clarify is “a procedural irregularity” which

 the Federal Rules of Civil Procedure do not permit. Motion to Clarify Response at 2.

        In the Plaintiffs’ Response to Franco’s MSJ, the Plaintiffs do not propose as fact that

 Franco struck Howard’s face as Howard ceased his flight from the APD officers. See Response

 ¶¶ 5, 13, at 2, 4-5. The Plaintiffs provide, however, a quotation from the Jury Report, in which

 Jury states: “‘It appears the suspect is either pushed to the ground by Officer Franco or assumes a

 fetal position on his own as other officers arrive.’” Response ¶ 13, at 4-5 (quoting Jury Report at

 3). As the Court discusses supra n. 8, at 7, if Franco had raised an objection, rule 1002 of the

 Federal Rules of Evidence prohibits the Court from relying on the Jury Report for the Plaintiffs’

 asserted fact, because the quoted portion refers to Jury’s interpretation of the Franco Lapel Video.

 See Fed. R. Evid. 1002 (“To prove the content of a writing, recording, or photograph, the original

 writing, recording, or photograph is required.”). Because Franco did not raise this objection,

 perhaps for strategic reasons, the Court will consider Jury’s interpretation of the Franco Lapel

 Video. The Court, accordingly, also relies on its independent assessment of the Franco Lapel




                                                    - 63 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 64 of 90 PageID #: 877



 Video to determine what the Franco Lapel Video depicts, and its assessment and Jury’s assessment

 are similar.

        The Jury Report does not expressly state that Franco struck Howard’s face just as Howard

 stopped fleeing the APD officers, and the Plaintiffs do not specifically allege as fact in the

 Response that Franco used such force. See Response ¶ 13, at 4-5. Accordingly, the Plaintiffs now

 wish to assert as material fact that Franco struck Howard’s face. See Motion to Clarify at 2

 (“Franco kicks or punches Mr. Howard in the face . . . .”). The Plaintiffs apparently justify this

 request by asserting that the Franco Lapel Video, “when played in slow motion,” shows Franco

 kicking or punching Howard’s face, Motion to Clarify at 2 (citing Franco Lapel Video at 7:05-

 7:10), suggesting that the Plaintiffs had not previously closely scrutinized the Franco Lapel Video

 by playing it in slow motion. Accordingly, the Plaintiffs seek not to supplement the record but

 rather their proposed undisputed material facts. The Court also notes that the Plaintiffs do not

 specifically allege in the Complaint that Franco struck Howard immediately after Howard stopped

 fleeing. Instead, the Plaintiffs allege that Franco “forcibly pulled Mr. Howard to the ground.”

 Complaint ¶ 15, at 3.

        Although the Plaintiffs have not offered any justification for the Motion to Clarify, the

 Court grants the Plaintiffs’ request. Rule 56, like many of the procedural rules, endows the Court

 with considerable discretion in adjudicating summary judgment motions. See, e.g., Patty Precision

 v. Brown & Sharpe Mfg. Co., 742 F.2d 1260, 1264 (10th Cir. 1984). For example, “[w]hen a party

 files an affidavit or declaration, and moves for additional discovery time under rule 56(d), the party

 invokes the court’s discretion.” Chavez v. Cty. of Bernalillo, 3 F. Supp. 3d 936, 968 (D.N.M.

 2014)(Browning, J.)(citing Jensen v. Redevelopment Agency of Sandy City, 998 F.2d 1550, 1553-

 54 (10th Cir. 1993)). The Court must take care, however, to avoid prejudicing a non-movant in



                                                     - 64 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 65 of 90 PageID #: 878



 deciding a motion to amend or clarify. See, e.g., Foman v. Davis, 371 U.S. 178, 182 (1962).

 Granting the Motion to Clarify does not prejudice Franco, because both parties have had access to

 the Franco Lapel Video for years. See Certificate of Service, filed October 19, 2017 (Doc. 20).

        Additionally, although the Plaintiffs had not previously alleged that Franco struck

 Howard’s face after Howard stopped fleeing, the parties disagree generally as to the nature and

 extent of Franco’s use of force. Both parties disagree about what the Franco Lapel Video shows.

 Accordingly, the Court may rely on its independent assessment what the Franco Lapel Video

 shows. See Scott v. Harris, 550 U.S. at 380. The Lapel Video shows that Franco struck Howard’s

 head almost immediately after Howard’s apparent surrender. See Franco Lapel Video at 7:00-

 7:10. To deny the Plaintiffs’ request is to place procedure before substance, in contravention of

 rule 1 of the Federal Rules of Civil Procedure. See Fed. R Civ. P. 1 (providing that the rules

 “should be construed and administered to secure the just, speedy and inexpensive determination

 of every action and proceeding.”). Accordingly, the Court grants the Motion to Clarify.

 II.    FRANCO IS ENTITLED TO QUALIFIED IMMUNITY ON COUNT I.

        The Plaintiffs allege that Franco twice violated Howard’s clearly established constitutional

 rights -- once when Franco struck Howard’s face when Howard yielded, and once when Franco

 administered a knee strike to Howard’s head while officers sought to secure and handcuff both of

 Howard’s hands. See Complaint ¶¶ 41-49, at 7; Motion to Clarify at 1-2. The Court conducts

 separate analyses for each alleged violation. The Court concludes that, although Franco violated

 Howard’s constitutional rights, those rights were not clearly established on the night of Howard’s

 arrest. Accordingly, Franco is entitled to qualified immunity on Count I.




                                                   - 65 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 66 of 90 PageID #: 879



        A.      FRANCO VIOLATED HOWARD’S FOURTH AMENDMENT RIGHTS
                WHEN HE STRUCK HOWARD’S FACE AS HOWARD SUBMITTED TO
                ARREST.

        Although district courts may first address either of the qualified-immunity prongs, the

 Court’s analysis is best served -- in this case’s unique circumstances -- by first determining whether

 the defendant’s actions violated the Constitution. See Pearson v. Callahan, 555 U.S. at 241. It is

 difficult to first decide whether the law is clearly established, because in the excessive force arena,

 a single fact can be of constitutional significance. See Kerns v. Bd. of Comm’rs, 888 F. Supp. 2d

 at 1224 n.36. An excessive force claim “must . . . be judged by reference to the specific

 constitutional standard which governs that right, rather than to some generalized ‘excessive force’

 standard.” Graham v. Connor, 490 U.S. at 394. The Supreme Court has long held that all excessive

 force claims in the context of an arrest or detention should be analyzed under the Fourth

 Amendment’s reasonableness standard. See Graham v. Connor, 490 U.S. at 395 (“[A]ll claims

 that law enforcement officers have used excessive force -- deadly or not -- in the course of an

 arrest, investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under the Fourth

 Amendment and its ‘reasonableness’ standard . . . .”). To determine whether an officer’s use of

 force violated a plaintiff’s Fourth Amendment rights, the court must balance carefully “the nature

 and quality of the intrusion on the individual’s Fourth Amendment interests against the

 countervailing governmental interests at stake.” Graham v. Connor, 490 U.S. at 396. The Supreme

 Court provides three factors to guide this balancing: “the severity of the crime at issue, whether

 the suspect poses an immediate threat to the safety of the officers or others, and whether he is

 actively resisting arrest or attempting to evade arrest by flight.” Graham v. Connor, 490 U.S.

 at 396. Applying the first Graham v. Connor factor, the crime’s severity, Howard stole a City of

 Albuquerque-owned bait vehicle, a felony, see N.M. Stat. Ann. § 30-16D-1, and fled officers’



                                                     - 66 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 67 of 90 PageID #: 880



 commands that he yield to arrest. Howard’s felony is nonviolent, however, and, after fleeing on

 foot for ten seconds, Howard sat down and presented his hands to Franco. The Court notes that

 Franco was so close behind Howard that he may not have recognized Howard’s actions as

 indicative of surrender, because Franco reached Howard mere seconds after Howard sat and

 presented his hands. Still, a jury viewing the evidence in the light most favorable to the Plaintiffs

 could conclude that those seconds were sufficient for a reasonable officer to conclude that Howard

 had submitted to arrest. “[A]n exercise of force that is reasonable at one moment can become

 unreasonable in the next if the justification for the use of force has ceased.” Lytle v. Bexar Cty.,

 Tex., 560 F.3d 404, 413 (5th Cir. 2009).

        In examining the second Graham v. Connor factor, which looks at the extent to which the

 suspect posed a threat to the officers’ or others’ safety, “a simple statement by an officer that he

 fears for his safety or the safety of others is not enough; there must be objective factors to justify

 such a concern.” Mattos v. Agarano, 661 F.3d 433, 441-42 (9th Cir. 2011)(en banc)(internal

 quotation marks omitted). Here, Howard showed both of his hands to Franco twice -- once upon

 exiting the bait vehicle, and again upon stopping his flight and sitting down. Just before Howard

 stopped, Franco shouted “stop or you’ll get shot!” Franco Lapel Video at 6:58-7:03. It was at this

 point that Howard stopped running, sat, and proffered his hands. See supra n.7 at 6-7. Franco

 reached Howard almost immediately after Howard’s apparent surrender -- less than two seconds

 elapsed between when Howard stopped running and when Franco made contact with Howard --

 with at least three APD officers immediately behind him. See supra n. 6 at 6. Franco’s response

 to this situation -- striking Howard’s face at least once -- was unreasonable. Although the Fourth

 Amendment does not require Howard to use the least forceful means to effect custody, the Fourth

 Amendment demands that Franco choose a reasonable method to end the threat that Howard posed



                                                     - 67 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 68 of 90 PageID #: 881



 to the officers. See Graham v. Connor, 490 U.S. at 397. While the Court should avoid “unrealistic

 second guessing of police officers’ decisions,” United States v. Melendez-Garcia, 28 F.3d at 1052,

 Franco’s decision to strike a yielding suspect in the face -- even if that suspect yielded

 suddenly -- is objectively unreasonable.

        The third and final Graham v. Connor factor directs the Court to weigh Franco’s conduct

 against Howard’s attempts to evade or resist arrest. Howard certainly resisted arrest. He remained

 in the bait vehicle for two minutes while officers shouted that he exit the vehicle with his hands in

 the air. See supra n.5 and accompanying text, at 6. Howard eventually exited, showed the officers

 his empty hands, and fled. See supra n.6 at 6-7. But the mere fact that Howard tried evading arrest

 does not justify Franco’s conduct as a matter of law. See Baker v. City of Hamilton, 471 F.3d 601,

 607-08 (6th Cir. 2006)(concluding that a suspect’s attempt to escape arrest by running two blocks

 from an officer did not preclude the suspect’s excessive force claim against the officer’s

 subsequent baton strikes). “The Fourth Amendment’s protections do not evaporate the moment

 an individual resists an officer’s command.” Martin v. City of Broadview Heights, 712 F.3d 951,

 959 (6th Cir. 2013). Franco’s conduct becomes more unjustified when weighed against Howard’s

 submission which preceded Franco’s use of force. Although Howard’s surrender was sudden,

 Franco’s demand that Howard stop or else be shot preceded Howard’s surrender by mere seconds.

 See Franco Lapel Video at 7:03-7:08. Taking the evidence in the light most favorable to the

 Plaintiffs, Franco’s striking Howard’s face was objectively unreasonable.

        The Tenth Circuit’s factors do not render Franco’s conduct any more reasonable. The

 Tenth Circuit has stated:

        In assessing the degree of threat facing officers, then, we consider a number of non-
        exclusive factors. These include (1) whether the officers ordered the suspect to
        drop his weapon, and the suspect’s compliance with police commands; (2) whether



                                                    - 68 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 69 of 90 PageID #: 882



        any hostile motions were made with the weapon towards the officers; (3) the
        distance separating the officers and the suspect; and (4) the manifest intentions of
        the suspect.

 Estate of Larsen v. Murr, 511 F.3d at 1260. The Court notes, however, that the Tenth Circuit’s

 test presumes that the suspect was armed. Franco made no commands that Howard disarm himself,

 because Howard was unarmed. See supra n. 16 at 15. Instead, Franco shouted, “stop or you’ll get

 shot!” -- a legally dubious command -- but one with which Howard complied. Accordingly, that

 fact of the Tent Circuit’s test counsel against the reasonableness of Franco’s use of force. The

 Tenth Circuit has also provided:

        Reasonableness is evaluated under a totality of the circumstances approach which
        requires that we consider the following factors: the severity of the crime at issue,
        whether the suspect poses an immediate threat to the safety of the officers or others,
        and whether he is actively resisting arrest or attempting to evade arrest by flight.

 Weigel v. Broad, 544 F.3d at 1151-52. Although Howard committed a felony, his crime involved

 no violence. Howard demonstrated with his that he held no weapons and, when he stopped,

 Howard kept his hands in Franco’s sight. When Howard evaded officers, a reasonable officer

 could conclude that some force was necessary to effect Howard’s arrest. The question is not,

 however, whether the circumstances justified any force, but rather whether Franco could

 reasonably use the degree of force he employed against Howard. Taking the facts in the light most

 favorable to the Plaintiffs, the Court concludes that Franco could have had enough time to perceive

 that Howard had surrendered, negating any need to use force, or at least negating the need to strike

 Howard’s face. The Court concludes that the circumstances’ totality does not justify Franco’s

 decision to strike Howard’s face. Although the Court defers to officers’ split-second judgment

 and avoids “unrealistic second guessing,” United States v. Sokolow, 490 U.S. at 11, there was no

 need to strike a sitting, yielding suspect. Howard’s decision to stop running and yield to arrest




                                                    - 69 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 70 of 90 PageID #: 883



 negated the force that his initial evasion might have justified. Accordingly, taking the facts in the

 light most favorable to the Plaintiffs, the Court concludes that Franco violated Howard’s Fourth

 Amendment rights when he struck Howard in the face.29

        B.      THE PLAINTIFFS HAVE NOT DEMONSTRATED THAT FRANCO’S
                STRIKE VIOLATED CLEARLY ESTABLISHED LAW.

        Having determined that Franco violated Howard’s constitutional right, the next step is

 consider whether that right was clearly established on October 30, 2015, when Franco arrested

 Howard. To determine whether a right was clearly established, a court must consider whether the

 right was sufficiently clear that a reasonable government employee would understand that he or



        29
           Franco contends that Howard’s suffered no injury and so does not have a viable excessive
 force claim. See, e.g., Motion to Clarify Response at 5. The cases make clear that “actual injury,”
 not “physical injury,” is required to sustain a claim of excessive use of force. E.g., Fisher v. City
 of Las Cruces, 584 F.3d 888, 894 (10th Cir. 2009)(“[T]o recover on an excessive force claim, a
 plaintiff must show: (1) that the officers used greater force than would have been reasonably
 necessary to effect a lawful seizure, and (2) some actual injury caused by the unreasonable seizure
 that is not de minimis, be it physical or emotional.” (emphasis added)(quoting Cortez v. McCauley,
 478 F.3d at 1129 n.25)). The Tenth Circuit explained in Vondrak v. City of Las Cruces: “We have
 consistently rejected a bright-line rule requiring plaintiffs to demonstrate physical injury when
 bringing excessive force claims.” 535 F.3d 1198, 1208 (10th Cir. 2008)(citing Holland ex rel.
 Overdorff v. Harrington, 268 F.3d 1179, 1195 (10th Cir. 2001))(emphasis added)(citations
 omitted).
          In the Complaint, the Plaintiffs allege that Howard “suffered serious trauma and injuries, .
 . . pain and suffering, emotional harm and distress.” Complaint ¶¶ 39-40, at 7. Franco contends
 that “there is no documentation of any physical injury to Howard.” Motion to Clarify Response
 at 5. The Plaintiffs note that the lapel videos show that he bled a fair amount into the gutter after
 his arrest. See Response ¶ 19, at 5. The Court has concluded that the undisputed material facts
 demonstrate that Howard bled into the gutter, exhibited labored breathing, and appeared
 unconscious. See supra nn. 13-15, at 11-12. These facts establish sufficient injuries for the Fourth
 Amendment’s purposes to the extent that the Fourth Amendment requires physical injury. See .
 Fisher v. City of Las Cruces, 584 F.3d at 897 (stating that Cortez v. McCauley “acknowledged --
 and did not overrule -- our prior conclusion that in excessive force cases ‘proof of physical injury
 manifested by visible cuts, bruises, abrasions or scars, is not an essential element’”). Further, as
 discussed supra, the photographs of Howard show quite clearly that he suffered plainly apparent
 injuries to his head and face. The Court concludes that the evidence, viewed in the light most
 favorable to the Plaintiffs, show that Howard’s injuries are more than de minimis.


                                                    - 70 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 71 of 90 PageID #: 884



 she violated a right. See Casey v. W. Las Vegas Indep. Sch. Dist., 473 F.3d at 1327. “A clearly

 established right is generally defined as a right so thoroughly developed and consistently

 recognized under the law of the jurisdiction as to be ‘indisputable’ and ‘unquestioned.’” Lobozzo

 v. Colo. Dep’t of Corr., 429 F. App’x at 710. “Ordinarily, in order for the law to be clearly

 established, there must be a Supreme Court or Tenth Circuit decision on point, or the clearly

 established weight of authority from other courts must have found the law to be as the plaintiff

 maintains.” Currier v. Doran, 242 F.3d at 923. Further, to serve the policy goals that motivated

 the Supreme Court to develop the qualified immunity doctrine, the Supreme Court requires district

 courts “not to define clearly established law at a high level of generality” and requires that they

 focus on “whether the violative nature of particular conduct is clearly established.” Ashcroft v.

 al-Kidd, 563 U.S. at 742 (emphasis added). As the Tenth Circuit has emphasized, although “a case

 on point isn’t required if the impropriety of the defendant’s conduct is clear from existing case

 law,” the law is not clearly established where “a distinction might make a constitutional

 difference.” Kerns v. Bader, 663 F.3d at 1186-87 (emphasis in Kerns v. Bader). For example, in

 Kerns v. Bader, dealing with the search of a home, the Tenth Circuit explained that the relevant

 question “wasn’t whether we all have some general privacy interest in our home,” but “whether it

 was beyond debate in 2005 that the officers’ entry and search lacked legal justification.” Kerns v.

 Bader, 663 F.3d at 1183.

        Franco contends that “there simply isn’t a case in this jurisdiction” that clearly establishes

 Howard’s asserted right. Tr. at 31:3-4 (Martinez). The Plaintiffs contend that Tennessee v. Garner

 and Cordova v. Aragon most clearly establish Howard’s asserted right. See Tr. at 28:18 (Oliveros).

 The Supreme Court has asserted that Tennessee v. Garner does not by itself create clearly

 established law “outside ‘an obvious case.’” White v. Pauly, 137 S. Ct. at 552 (quoting Brousseau



                                                    - 71 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 72 of 90 PageID #: 885



 v. Haugen, 543 U.S. at 199). Given that less than two seconds elapsed between Howard’s apparent

 surrender -- before which some force would have been justified as Howard was a fleeing felony

 suspect, see, e.g., Perea v. Baca, 817 F.3d 1198, 1203 (10th Cir. 2016) -- and Franco’s strike, this

 is not an obvious case.

         In Cordova v. Aragon, the Tenth Circuit held that police officers may not use deadly force

 against a fleeing suspect merely because he or she is driving recklessly. See 569 F.3d at 1191-92.

 There, police officers began pursuing a suspect who was driving a stolen truck that was pulling a

 trailer carrying heavy excavation equipment. See 569 F.3d at 1183. During the pursuit, the suspect

 nearly rammed a patrol car, twice drove off the road to avoid spike strips, ran multiple red lights,

 refused to stop for patrol cars that had their lights and sirens activated, and drove at speeds between

 thirty and fifty miles per hour. See 569 F.3d at 1186. Eventually, the suspect entered a highway

 and began driving on the highway’s wrong side. See 569 F.3d at 1186. Two officers drove ahead

 of the suspect in an attempt to deploy stop sticks. See 569 F.3d at 1186-87. The suspect drove the

 truck too close to the officers for them to deploy the stop sticks, so one officer drew his firearm

 and fired at the truck, killing the suspect. See 569 F.3d at 1187. Of the four to five shots the

 officer fired, only one hit the truck’s front -- the remaining hit the truck’s side -- and the fatal shot

 hit the suspect in the back of his head. See 569 F.3d at 1187. The officer argued that he shot the

 suspect, because he was in immediate danger, and because the truck was about to run over him.

 See 569 F.3d at 1187.

         The Tenth Circuit held that the officer’s conduct in shooting the suspect was unreasonable.

 See Cordova v. Aragon, 569 F.3d at 1192. The Tenth Circuit first concluded that the suspect did

 not pose an imminent threat to other motorists. See 569 F.3d at 1190. The Tenth Circuit noted

 that, even though the suspect was driving recklessly on the highway’s wrong side, the record did



                                                      - 72 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 73 of 90 PageID #: 886



 not contain any facts showing that, at that time, there were any motorists in the vicinity. See 569

 F.3d at 1190. The Tenth Circuit held that the mere possibility that the suspect’s behavior could

 endanger motorists who might come along was insufficient to justify killing the suspect. See 569

 F.3d at 1190 (“Mr. Cordova’s behavior did, of course, create risks for other motorists who might

 come along, but that risk of future harm was not enough to justify the near certainty of Mr.

 Cordova’s death.”). The Tenth Circuit held that “the general risks created by a motorist’s fleeing

 from the police are, without more, [not] enough to justify a shooting that is nearly certain to cause

 that suspect’s death.” 569 F.3d at 1190. The Tenth Circuit next held that the suspect did not pose

 an imminent threat to the officers. See 569 F.3d at 1191. The Tenth Circuit focused on the fact

 that several shots hit the truck’s side and that the fatal shot struck the back of the decedent’s head

 to conclude that a reasonable jury could find that the officer was not “in immediate danger when

 he fired the fatal shot.” 569 F.3d at 1191. Here, in contrast, the Plaintiffs do not contend that

 Franco’s strike amounts to deadly force, and so the calculus is different. Although the defendant

 officer’s use of deadly force was unjustified in Cordova v. Aragon, the officer was justified in

 using some lesser degree of force, such as the deployment of stop sticks to prevent the decedent’s

 escape. See 569 F.3d at 1190. Although Franco’s strike is objectively unreasonable, Cordova v.

 Aragon does not speak to the constitutionality of using some lesser degree of nonlethal force, like

 a punch to the face.

        The Plaintiffs also distinguish Franco’s cited cases to argue that those cases are sufficiently

 dissimilar that a reasonable officer would not interpret them as authorizing Franco’s use of force.

 See Response at 11-12. The Plaintiffs have not directed the Court to any analogous case which

 could support a conclusion that Howard has a clearly established right to be free from nonlethal

 force just as he ended his flight from law enforcement attempting a felony arrest. The Plaintiffs



                                                     - 73 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 74 of 90 PageID #: 887



 assert that “the Graham factors weigh in favor of Plaintiffs,” because Howard “did not pose an

 immediate threat to the safety of the officers or others when he submitted to his arrest after initially

 fleeing.” Response at 11. This high level of generality contradicts the Supreme Court’s holding

 on qualified immunity and does not elucidate a right that “every ‘reasonable official would have

 understood.’” Ashcroft v. al-Kidd, 563 U.S. at 741 (Anderson v. Creighton, 483 U.S. at 640). The

 Court cannot dispense with this specificity requirement, as it serves, according to the Supreme

 Court and the Tenth Circuit, a central policy behind the judge-made doctrine of qualified

 immunity. The level of generality at which the legal rule is defined is important, because the

 Supreme Court says that qualified immunity shields officers who have “reasonable, but mistaken

 beliefs” as to the application of law to facts and operates “to protect officers from the sometimes

 ‘hazy border[s]’” of the law. Saucier v. Katz, 533 U.S. at 205.

        The Tenth Circuit has concluded, however, that it is “clearly established that a police

 officer’s violation of the Graham reasonableness test amounted to a violation of the Constitution

 if there were no substantial grounds for a reasonable officer to believe there was legitimate

 justification for acting as he did.” Lundstrom v. Romero, 616 F.3d 1108, 1127 (10th Cir. 2010).

 The Tenth Circuit has, nonetheless, also noted that “the general factors outlined in Graham are

 insufficiently specific to render every novel use of excessive force unreasonable[.]” Fogarty v.

 Gallegos, 523 F.3d 1147, 1161 (10th Cir. 2008). Although the Tenth Circuit’s view is that meeting

 the Graham v. Connor factors does not in all cases amount to a clearly established right, the Tenth

 Circuit has consistently held that a use of force violates clearly established rights when each of the

 Graham v. Connor factors weighs unequivocally in a plaintiff’s favor. See Buck v. City of

 Albuquerque, 549 F.3d 1269, 1291 (10th Cir. 2008)(finding a right clearly established when “‘each

 factor in Graham counseled against the use of a large amount of force’”)(quoting Casey v. City of



                                                      - 74 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 75 of 90 PageID #: 888



 Fed. Heights, 509 F.3d at 1286). Nonetheless, the Supreme Court’s more recent opinion in

 Mullenix v. Lena makes the Court question the Tenth Circuit’s treatment of the Graham v. Connor

 factors. See Mullenix v. Lena, 136 S. Ct. at 309 (admonishing lower courts to avoid generalized

 statements of law, and instead decide “whether it was clearly established that the Fourth

 Amendment prohibited the officer’s conduct in the ‘situation [she] confronted,’” and defining that

 situation with exacting specificity)(quoting Brosseau v. Haugen, 643 U.S. at 199-200)(alteration

 in Mullenix v. Lena and not in Brosseau v. Haugen). Although the Court has made known its

 views on this hyperspecificity requirement, see supra n.29 and accompanying text, at 50-51, the

 requirement binds the Court. Further, relevant caselaw which the Plaintiffs have not cited does

 not clearly establish Howard’s asserted right. “‘[T]here undoubtedly is a clearly established legal

 norm’ precluding the use of violent physical force against a criminal suspect . . . ‘who already has

 been subdued and does not present a danger to himself or others.’” Estate of Booker v. Gomez,

 745 F.3d 405, 428 (10th Cir. 2014)(quoting Harris v. City of Circleville, 583 F.3d 356, 367 (6th

 Cir. 2009)). In Estate of Booker v. Gomez, officers continued applying potentially lethal force

 well after a detainee was clearly subdued and di not present a danger to himself or others. See 745

 F.3d at 429 (holding that clearly established law put the defendants on notice that “the use of

 [significant or lethal] force on a person who is not resisting and who is restrained in handcuffs is

 disproportionate”). Here, in contrast, the mere seconds that passed between Howard’s apparent

 surrender -- before Howard was subdued or restrained in handcuffs, and while his continued

 resistance might be feared -- amounts to too close a call to put Franco on clear notice that his strike

 was disproportionate. Accordingly, the Court concludes that Howard did not have a clearly

 established right to be free from nonlethal force just as he ended his flight from law enforcement

 attempting a felony arrest.



                                                     - 75 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 76 of 90 PageID #: 889



        C.      FRANCO DID NOT VIOLATE HOWARD’S CONSTITUTIONAL RIGHTS
                WHEN HE ADMINISTERED A KNEE STRIKE TO HOWARD’S HEAD.

        The Court next determines whether Franco violated Howard’s constitutional rights when

 he administered a single knee strike to Howard’s head. See Dixon v. Richer, 922 F.2d 1456, 1462-

 63 (10th Cir. 1991)(analyzing separately each alleged act of excessive force). As discussed, the

 undisputed facts, in the light most favorable to the Plaintiffs, show that, after Franco brought

 Howard to the ground by striking his face, three APD officers pinned Howard to the ground,

 trapping his arm underneath him and placing it out of the officers’ reach. See supra nn.10-12 and

 accompanying text, at 13-14. Officers shouted for Howard to yield his hands, and when Howard

 did not do so, Franco feared that Howard’s left hand, which was underneath him and near his

 waistband, may have held or had access to a weapon. See supra n.10 and accompanying text, at 8;

 Franco Depo. at 42:13-18; id. at 43:15-21. Franco then administered a single knee strike to the

 left side of Howard’s head.30 See supra n.15 and accompanying text, at 15.

        The Plaintiffs assert that Franco’s knee strike amounts to a constitutional violation, because

 “the Graham factors weigh in favor of Plaintiffs.” Response at 11. The Plaintiffs assert that,

 “although Mr. Howard had committed a serious crime, he did not pose an immediate threat to the

 safety of the officers or others when he submitted to his arrest after initially fleeing.” Response at

 11. The Plaintiffs also contend that Howard “did not actively resist or attempt to evade arrest at



        30
          Howard previously suffered a severe head injury which left him, at the time of this
 incident, missing a large portion of the right side of his skull. See Interrogatories ¶ 20, at 2; MSJ
 at 2. Howard “underwent a right craniectomy on September 14, 2015 after he was diagnosed with
 a subdural right acute hematoma after he was shot in the head. The surgery resulted in the removal
 of a portion of his skull leaving him particularly vulnerable to a head injury by Defendants.”
 Interrogatories ¶ 20, at 16. Although the record shows that Howard was missing a portion of his
 skull during his October 30, 2015, arrest, no party alleges this fact for the MSJ’s purposes. The
 Court infers, then, that no party deems this fact material to the MSJ.


                                                     - 76 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 77 of 90 PageID #: 890



 the time that force was used on him.” Response at 11. Finally, Howard notes that Franco

 acknowledged his view that knee strikes to a suspect’s head can be lethal. Franco, in contrast,

 argues that “all three Graham factors support Officer Franco’s use of force.” MSJ at 8 (emphasis

 omitted). Franco notes that Howard’s felony offense and subsequence flight from law enforcement

 justify Franco’s use of force. See MSJ at 8-9. Franco also contends that Howard “has no record

 of being injured by” Franco, and Franco argues that Fourth Amendment excessive-force claims

 require more than de minimis injuries. MSJ at 10. Franco does not respond to the Plaintiffs’

 argument that Franco understood a knee strike to be deadly force and instead argues that knee

 strikes to the head are not lethal as a matter of law. See Reply at 8-9.

        As the Plaintiffs point out, this case has an added wrinkle in that Franco testified that he

 believes that knee strikes to the head can be lethal. See Franco Depo. at 73:12-74:3; id. at 76:6-

 16. The Plaintiffs accordingly assert that it is “undisputed that force applied to the head is deadly

 force and constitutes a serious use of force that must be reported.” Response at 10. Nonetheless,

 under the Fourth Amendment’s objective reasonableness test, an officer’s subjective approach,

 understanding, or state of mind are “irrelevant to the jury’s proper inquiry.” Tanberg v. Sholtis,

 401 F.3d 1151, 1168 (10th Cir. 2005). See Graham v. Connor, 490 U.S. at 397 (“[A]n officer’s

 evil intentions will not make a Fourth Amendment violation out of an objectively reasonable use

 of force; nor will an officer’s good intentions make an objectively unreasonable use of force

 constitutional.”). The Tenth Circuit likewise uses an objective standard to determine whether a

 given use of force is lethal in the § 1983 context.31 Lethal force is that which “creates a substantial


        31
          The Tenth Circuit derived its definition of deadly force from the Model Penal Code. See
 Ryder v. City of Topeka, 814 F.2d 1412, 1416 n.11 (10th Cir. 1987)(quoting Model Penal Code
 § 3.11(2) (1985)). The Model Penal Code’s definition of deadly force includes an alternative
 subjective element which asks whether an individual intended to create a substantial risk of death


                                                     - 77 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 78 of 90 PageID #: 891



 risk of causing death or serious bodily harm.” Thomson v. Salt Lake Cty., 584 F.3d at 1313.

 Deadly force “encompasses a range of applications of force, some more likely to cause death than

 others.” Cordova v. Aragon, 569 F.3d at 1189. Although still analyzed under the objective

 reasonableness standard, deadly force is “justified under the Fourth Amendment if a reasonable

 officer in the Defendants’ position would have had probable cause to believe that there was a threat

 of serious physical harm to themselves or to others.” Sevier v. City of Lawrence, 60 F.3d 695,

 699 (10th Cir. 1995). Courts typically consider knee strikes significant -- but not deadly -- uses of

 force. See Martin v. City of Albuquerque, 147 F. Supp. 3d at 1331 (“[K]nee strikes to other parts

 of a suspect’s body are inherently dangerous, are intended to inflict severe pain, and are ‘capable

 of injuring an arrestee.’” (quoting Myser v. Spokane Cty., 2008 WL 4833294, at 8)); Lopez v. City

 of Imperial, No. 13-cv-00597-BAS(WVG), 2015 WL 4077635, at *7 (S.D. Cal. July 2,




 or serious bodily injury. See Model Penal Code § 3.11(2). The Tenth Circuit has quoted the Model
 Penal Code’s lethal-force definition, including its subjective component. See Jiron v. City of
 Lakewood, 392 F.3d at 415. In Thomson v. Salt Lake County, however, the Tenth Circuit deferred
 answering definitively whether the Model Penal Code’s subjective element has any place in the
 § 1983 case, but it noted that the Tenth Circuit had never factored a defendant’s subjective intent
 in evaluating force’s lethality. See 584 F.3d at 1313 n.3. The Tenth Circuit also noted that other
 Courts of Appeal have uniformly adopted the Model Penal Code’s objective element while
 eschewing its subjective element. See 584 F.3d at 1313 n.3; Smith v. City of Hemet, 394 F.3d
 689, 706 (9th Cir. 2005)(en banc)(noting that the Model Penal Code is “primarily designed to
 govern criminal liability,” and so its reference to an individual’s state of mind may be inapposite
 in the § 1983 context).
         Although the Tenth Circuit’s approach is unsettled, the Court concludes that the same result
 would flow from either approach. The Court employs the objective approach infra, and concludes
 that Franco did not use deadly force. As to the subjective approach, the Plaintiffs have offered no
 evidence that Franco administered his knee strike with the purpose of causing a substantial risk of
 death or serious bodily injury, and so his knee strike “cannot be found to be an act of deadly force
 under the subjective component.” Thomson v. Salt Lake Cty., 584 F.3d at 1313 n.3. Further, the
 Court agrees with the Ninth Circuit’s approach and commends it to the Tenth Circuit.
 Incorporating an officer’s state of mind into the qualified immunity context would be an anomaly,
 given that the law of qualified immunity focuses almost entirely on objective factors.


                                                    - 78 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 79 of 90 PageID #: 892



 2015)(Bashant, J.); Aranda v. City of McMinnville, 942 F. Supp. 2d 1096, 1105 (D. Or.

 2013)(Simon, J.).

        The Court concludes that a reasonable officer in Franco’s position could determine that a

 single knee strike to Howard’s head was necessary to effect Howard’s arrest and ensure that

 Howard’s hidden hand did not hold or have access to a weapon. Although Franco’s first use of

 force was unjustified, Franco struck Howard’s head with his knee as several officers struggled

 unsuccessfully to handcuff Howard, shouting for Howard to yield both of his hands. See supra

 n. 12 at 9-11. While a knee strike to the head may not have been necessary in hindsight, “[n]ot

 every push of shove, even if it may later seem unnecessary in the peace of a judge’s chambers

 violates the Fourth Amendment.” Graham v. Connor, 490 U.S. at 397. The three Graham v.

 Connor factors support the constitutionality of Franco’s use of force. Howard was suspected of a

 felony offense and resisted officers’ commands to stop the vehicle.            See supra n.3 and

 accompanying text, at 4. When the bait vehicle eventually stopped, Howard sat in the car for two

 minutes while officers shouted that he exit the vehicle with his hands raised. See supra n.5 and

 accompanying text, at 6. Howard eventually did so, only to briefly show the officers his hands

 before fleeing on foot. See supra n.6 and accompanying text, at 7. Franco caught up to Howard

 just as Howard sat down to submit to arrest. See supra n.7 and accompanying text, at 8. Franco

 first administered his unreasonable use of force, but Franco next saw several officers struggling to

 arrest an apparently resisting Howard, who appeared to be hiding his hand beneath his body. See

 supra n.9 and accompanying text, at 10. Although the officers’ weight may have pinned Howard’s

 hand, a reasonable officer in Franco’s position could conclude that Howard was hiding his hand

 and, potentially, a weapon, and that quick force was necessary to overcome Howard’s apparent

 resistance and ensure that Howard’s hand held no weapon. “[O]fficers may employ the amount of



                                                    - 79 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 80 of 90 PageID #: 893



 force necessary to complete the arrest, and -- if they believe (even mistakenly) that the arrestee

 will continue to fight back -- they may use ‘more than in fact’ necessary.” Youbyoung Park v.

 Gaitan, F. App’x at 739-40 (quoting Saucier v. Katz, 533 U.S. at 205). Franco’s knee strike did

 not violate Howard’s Fourth Amendment rights.

        D.      EVEN IF FRANCO’S KNEE STRIKE VIOLATED HOWARD’S FOURTH
                AMENDMENT RIGHTS, THOSE RIGHTS WERE NOT CLEARLY
                ESTABLISHED.

        The Plaintiffs contend that Graham v. Connor and Cordova v. Aragon clearly establish

 Howard’s Fourth Amendment right to be free from Franco’s knee strike. See Response at 11. The

 Plaintiffs contend:

        Mr. Howard did not possess a weapon at the time the officers used force and he
        never made hostile motions with a weapon. The officers were close to Mr. Howard
        and Mr. Howard intended to submit to arrest. Mr. Howard did not pose a serious
        threat to any of the Defendants. Moreover, Defendant Franco was in the presence
        of at least five (5) other armed police officers who were able to provide protection,
        if necessary. In weighing all of these facts, it was clearly established that the
        Defendant Franco, as well as the other officers, were not justified in using deadly
        force or striking Mr. Howard in the face and head.

 Response at 11. The Plaintiffs do not cite, however, any factually on-point cases which could

 clearly establish Howard’s asserted right. As discussed, Graham v. Connor cannot serve as the

 basis of clearly established Fourth Amendment rights, because its test is too general. This high

 level of generality contradicts the Supreme Court’s more recent holding on qualified immunity

 and does not elucidate a right that “every ‘reasonable official would have understood.’” Ashcroft

 v. al-Kidd, 563 U.S. at 741 (Anderson v. Creighton, 483 U.S. at 640). The Court cannot dispense

 with this specificity requirement, as it serves, according to the Supreme Court and the Tenth

 Circuit, a central policy behind the judicially-crafted doctrine of qualified immunity. The level of

 generality at which the legal rule is defined is important, because the Supreme Court says that




                                                    - 80 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 81 of 90 PageID #: 894



 qualified immunity shields officers who have “reasonable, but mistaken beliefs” as to the law’s

 application to facts and operates “to protect officers from the sometimes ‘hazy border[s]’” of the

 law. Saucier v. Katz, 533 U.S. at 205.

        Instead of pointing to factually on-point cases, the Plaintiffs seek only to distinguish

 Franco’s cited cases. See Response at 11-13. It is the Plaintiffs’ burden, however, to show that

 the law that they assert Franco violated is clearly established. See Saucier v. Katz, 533 U.S. at

 200; Holland ex rel. Overdorff v. Harrington, 268 F.3d at 1185. Nonetheless, the Court, to be fair

 to the Plaintiffs, discusses the Plaintiffs’ distinguished cases to determine whether they provide

 Howard a clearly established right.

        The Plaintiffs first seek to distinguish Youbyoung Park v. Gaitan. See Response at 11. In

 that case, the Tenth Circuit considered an appeal from a district court’s determination, in relevant

 part, that the officer’s use of force -- delivering a knee strike to the plaintiff’s torso -- did not

 violate the plaintiff’s clearly established rights. See Youbyoung Park v. Gaitan, 680 F. App’x

 at 726. Investigating a nearby stabbing, the officer sought to view the security footage from the

 plaintiff’s business. See F. App’x at 727. The plaintiff refused, so the officer later returned with

 a search warrant to view the footage. See F. App’x at 727. Immediately after the officer’s arrival,

 the officer “forcibly escorted” the plaintiff out of his business. F. App’x at 727-28. As they

 approached the exit, the plaintiff “began to tense his arms, brace his legs, and attempt to pull away

 from the officers.” F. App’x at 728. The defendant officer “forcibly took Mr. Park to the Ground

 by giving him a knee strike to the side of his body.” F. App’x at 728 (internal quotations omitted).

 The district court concluded that the first two Graham v. Connor factors, “the severity of the crime

 at issue and whether Mr. Park posed a threat to Defendants’ safety[] favored Mr. Park,” while the

 third factor -- the extent of the plaintiff’s resistance -- heavily favored the defendants. F. App’x.



                                                    - 81 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 82 of 90 PageID #: 895



 at 739. The Tenth Circuit panel agreed with the district court and concluded that there was no

 constitutional violation. See F. App’x at 739. The plaintiff “tense[d] his arms, brace[d] his legs,

 and tr[ied] to pull his arms away from” the officers, which amounted to “physical resistance”

 against arrest. F. App’x at 739. The Tenth Circuit noted that “officers may employ the amount of

 force necessary to complete the arrest, and -- if they believe (even mistakenly) that the arrestee

 will continue to fight back -- they may use ‘more than in fact’ necessary.” F. App’x at 739-40

 (quoting Saucier v. Katz, 533 U.S. at 205). “Guided by the third Graham factor, and considering

 the totality of the circumstances,” the Tenth Circuit concluded that the officer’s “use of force --

 including a knee strike to Mr. Park’s torso and taking him to the ground -- was proportional and

 reasonable given the nature of Mr. Park’s forceful physical resistance.” F. App’x at 740 (internal

 quotation marks and alterations omitted). The Tenth Circuit accordingly held that a constitutional

 violation may not arise where one factor “heavily” favors the defendant, even where two of the

 Graham v. Connor factors suggest a constitutional violation. F. App’x at 740.

        The Plaintiffs argue that, in contrast to Youbyoung Park v. Gaitan, “there is no . . . evidence

 that supports even an inference that Mr. Howard was fighting back.” Response at 12. The

 Plaintiffs contend that Howard “drove at a slow rate or normal rate of speed in a stolen car,” and

 say that, “[a]lthough he was eluding initially, he stopped, turned toward Officer Franco with his

 arms in plain view and open as if to surrender.” Response at 12. “At no time,” the Plaintiffs argue,

 “did Mr. Howard fight back or physically threaten the Defendants during the melee-like use of

 force applied against him.” Response at 12. The Court disagrees with the Plaintiffs’ argument.

 In the light most favorable to the Plaintiffs, the undisputed material facts show that Howard,

 suspected of committing a felony, ignored tailing police sirens and sat in a dimly lit vehicle for

 two minutes as officers shouted commands for him to exit the vehicle and surrender. Howard then



                                                    - 82 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 83 of 90 PageID #: 896



 fled on foot through a dimly lit street. See supra n.5 and accompanying text, at 6. Franco delivered

 his knee strike while officers struggled with Howard and commanded him to yield both hands, one

 of which was beneath his body near his waistband. Using an objective standard, the Court

 concludes that an officer in Franco’s position reasonably could decide that Howard was resisting

 arrest -- which he first tried to avoid by fleeing -- and reasonably feared that Howard’s hidden

 hand might hold a weapon. In such a situation, Franco was entitled to use “‘more force than in

 fact’ necessary.” Youbyoung Park v. Gaitan, 680 F. App’x at 740 (quoting Saucier v. Katz, 533

 U.S. at 205). The plaintiff in Youbyoung Park v. Gaitan was arrested for obstructing an officer, a

 misdemeanor, and the defendant officer could see he was unarmed. See 680 F. App’x at 740.

 Nonetheless, when he resisted arrest, officers did not violate the plaintiff’s Fourth Amendment

 rights by delivering a knee strike to the plaintiff’s torso. See 680 F. App’x at 740. Here, Howard

 was arrested for a felony offense, and officers reasonably feared that he was hiding a weapon under

 his body. See supra n.10 and accompanying text, at 8; Franco Depo. at 42:13-18; id. at 43:15-21.

 Franco did not violate Howard’s Fourth Amendment rights by delivering a knee strike to Howard’s

 head, even if a less forceful alternative was available. See Cady v. Dombrowski, 413 U.S. at 447;

 Marquez v. City of Albuquerque, 399 F.3d 1222.

        The Plaintiffs next distinguish Serrano v. United States. See Response at 12. In that case,

 the Tenth Circuit reviewed an encounter in which defendant United States Marshals, executing an

 arrest warrant, struck repeatedly and shot a noncompliant arrestee. See 766 F. App’x at 563-64.

 The defendant United States Marshals were aware of the plaintiff’s criminal history, which

 included “aggravated fleeing a law enforcement officer . . . and battery on a police officer.” 766

 F. App’x at 563. The defendant United States Marshals blocked and surrounded the plaintiff’s

 vehicle, guns drawn. See 766 F. App’x at 563-64. One defendant United States Marshal saw the



                                                    - 83 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 84 of 90 PageID #: 897



 plaintiff “fumbling for something underneath the dash” before turning the steering wheel to point

 the vehicle at the defendant United States Marshal. 766 F. App’x at 64. Fearing that the plaintiff

 was going to run the Marshal down, the Marshal shot the plaintiff “in the head, creasing his skull,

 but he remained conscious and moving.” 766 F. App’x at 564. The plaintiff’s car “started moving

 backward, pushing [the defendant United States Marshal’s] vehicle out of the way and crossing

 curbs, sidewalks, and street before coming to rest.” 766 F. App’x at 564. The Marshals then

 ordered the plaintiff to exit the vehicle, but the plaintiff did not comply, instead apparently

 searching around for something in the car. See 766 F. App’x at 564. Although the plaintiff later

 asserted that he was looking for a cigarette, the defendant United States Marshals feared that he

 might have a weapon, so they “yanked Serrano out of the truck and took him to the ground.” 766

 F. App’x at 564. The plaintiff fell with his hands underneath his chest, and one defendant United

 States Marshal struck the plaintiff “repeatedly on the back of the head” after the plaintiff did not

 comply with the defendant United States Marshal’s demands that he put his hands behind his back.

 766 F. App’x at 564. The plaintiff testified that his injuries from the gunshot wound prevented

 him from complying with the defendant United States Marshal’s commands, as he had “lost control

 of the left side of his body.” 766 F. App’x at 564. The plaintiff sued one Marshal for shooting

 him and another Marshal for pulling him out of his truck and hitting him in the head. See 766 F.

 App’x at 564.

        The Tenth Circuit concluded that none of the Marshals violated the plaintiff’s Fourth

 Amendment rights. See 766 F. App’x at 566-70. The defendant United States Marshal who shot

 the plaintiff did not violate his Fourth Amendment rights, as an objective officer in the same

 position would reasonably fear that the plaintiff intended to weaponize his vehicle, justifying the

 defensive use of deadly force. See 766 F. App’x at 567. The defendant United States Marshal



                                                    - 84 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 85 of 90 PageID #: 898



 knew of the plaintiff’s history of fleeing and being violent with law enforcement, making his fear

 more objectively reasonable. See 766 F. App’x at 567. The Tenth Circuit also concluded that the

 second defendant United States Marshal acted reasonably in “pulling Serrano from the truck and

 in striking him,” because the plaintiff was “not compliant with demands to put his hands behind

 his back.” 766 F. App’x at 568. The Tenth Circuit’s analysis turned on the defendant United

 States Marshal’s reasonable belief that the plaintiff had something in his hands and was

 purposefully not complying; “there was no evidence that Aragon was, or should have been, aware

 that Serrano’s injuries meant that he could not control the left side of his body.” 766 F. App’x at

 568. The Tenth Circuit rejected the plaintiff’s argument that “‘[i]t is clearly established that a law

 enforcement officer may not use force on a compliant suspect, under the officer’s control and not

 resisting arrest.’” 766 F. App’x at 568 (quoting Serrano v. United States, Aplt. Opening Br. at 21,

 766 F. App’x 561 (10th Cir. 2019)). The Tenth Circuit concluded that the plaintiff failed to

 establish a genuine dispute whether he was compliant and under control when the Marshal struck

 him, and noted that the plaintiff acknowledged that he did not follow the defendant United States

 Marshal’s “demands to present his left arm.” 766 F. App’x at 568-69. Notably, the Tenth Circuit

 asserted that an “arrestee [is not] totally under an officer’s control” until the officer secures both

 of the arrestee’s hands. 766 F. App’x at 569.

        The Plaintiffs attempt to distinguish Serrano v. United States by arguing that, unlike in that

 case, “Howard’s criminal history was not known to the Defendants and Mr. Howard was not

 known to be armed and have a history of fleeing and being combative with law enforcement.”

 Response at 13. The Court agrees that those factors were relevant to the Tenth Circuit’s analysis,

 but the Tenth Circuit’s conclusion regarding the second defendant United States Marshal -- the

 one whose use of force is most analogous to that used in this case -- turned on the fact that the



                                                     - 85 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 86 of 90 PageID #: 899



 Marshal reasonably believed the plaintiff was armed and not complying with his demands to yield

 both of his hands for arrest. See 766 F. App’x at 567-8. The Tenth Circuit refers to the plaintiff’s

 criminal history only when discussing whether the defendant United States Marshal acted

 reasonably in pulling the plaintiff out of his truck; the plaintiff’s apparent resistance and the

 defendant United States Marshal’s reasonable fear that the plaintiff was hiding a weapon in the

 hand that he withheld justified the defendant United States Marshal’s striking the plaintiff in the

 head. See 766 F. App’x at 567-69. Here, although there is no evidence that Franco was aware of

 Howard’s criminal history, he sought to arrest him for committing a felony and, before Howard

 fled the bait vehicle, officers saw him moving about inside the vehicle. The Plaintiffs assert that

 Howard attempted to submit to his arrest and was unable to immediately yield his left hand, which

 was pinned underneath his torso. See Response ¶ 7, at 3. Just as one defendant United States

 Marshal feared the plaintiff in Serrano v. United States, however, Franco reasonably feared that

 Howard may have been armed and reasonably believed he was resisting arrest. Although both

 Howard and the Serrano v. United States plaintiff were unable to comply with officers’ commands

 that they yield both hands for arrest, both Franco and the defendant United States Marshal in

 Serrano v. United States reasonably construed their suspects’ unresponsiveness as resistance, and

 both reasonably feared that resistance as a threat. See 766 F. App’x at 567-69. When viewing

 these facts in the light most favorable to the Plaintiffs, the Court concludes that a reasonable officer

 in Franco’s position would not have known that delivering a knee strike to Howard’s head clearly

 violated the Fourth Amendment.

         Although the Plaintiffs do not cite to specific caselaw in the Response, the Plaintiffs

 asserted at the hearing that Tennessee v. Garner and Cordova v. Aragon clearly establish Howard’s

 asserted Fourth Amendment right. See Tr. at 28:17-18 (Oliveros). In Tennessee v. Garner, the



                                                      - 86 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 87 of 90 PageID #: 900



 Supreme Court held that it is unconstitutional to use deadly force against a fleeing suspect when

 there is no probable cause that the suspect poses a threat of serious physical harm to the officer or

 to others. See 471 U.S. at 11. In that case, an officer responded to a “prowler inside call” and,

 when he arrived at the scene, saw the suspect trying to climb a fence to evade arrest. 471 U.S.

 at 3. The officer “saw no sign of a weapon, and, though not certain,” was reasonably sure that the

 suspect was unarmed. 471 U.S. at 3. The officer identified himself as police and called for the

 suspect to halt. See 471 U.S. at 3. When the suspect continued to climb the fence, the officer shot

 the suspect in the back of his head. See 471 U.S. at 4. The Supreme Court concluded that deadly

 force was not justified, as there was no reason to believe that the fleeing suspect posed a threat to

 the officer or to others. See 471 U.S. at 11. The Supreme Court has asserted that Tennessee v.

 Garner and Graham v. Connor “do not by themselves create clearly established law outside ‘an

 obvious case.’” White v. Pauly, 137 S. Ct. at 552 (quoting Brousseau v. Haugen, 543 U.S. at 199).

 The Supreme Court stated in Tennessee v. Garner that, “if the suspect threatens the officer with a

 weapon . . . , deadly force may be used if necessary to prevent escape, and if where feasible, some

 warning has been given.” 471 U.S. at 11. The Tenth Circuit construed this statement to be “merely

 . . . an example, and not a limitation, on the type of circumstances that would justify an officer’s

 belief that the suspect was threatening immediate harm.” Ryder v. City of Topeka, 814 F.2d 1412,

 1419 n.16 (10th Cir. 1987). The Tenth Circuit concluded that “whether a particular seizure is

 reasonable is dependent on the ‘totality of the circumstance,’ and not simply on whether the suspect

 was actually armed.” Ryder v. City of Topeka, 814 F.2d at 1419 n.16 (quoting Tennessee v.

 Garner, 471 U.S. at 9). Here, an officer in Franco’s position could reasonably conclude that

 Howard might have held a weapon in his hidden hand, and Franco acted accordingly -- using




                                                    - 87 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 88 of 90 PageID #: 901



 significant but nondeadly force -- to subdue that threat. Tennessee v. Garner is so factually

 dissimilar that it cannot establish clearly Howard’s asserted constitutional right.

         The Plaintiffs’ reliance on Cordova v. Aragon is misplaced. In that case, the parties agreed

 that the officer was in no immediate danger. See 569 F.3d at 1187. Here, in contrast, the

 undisputed facts show that Franco reasonably feared that Howard’s hidden hand might have posed

 a danger to himself and the other officers. See supra n.10 and accompanying text, at 8; Franco

 Depo. at 42:13-18; id. at 43:15-21.      Further, unlike in Cordova v. Aragon, Franco did not use

 lethal force in subduing the danger that he perceived. See Thomson v. Salt Lake Cty., 584 F.3d at

 1312. The Plaintiffs have not pointed to any caselaw clearly establishing Howard’s asserted Fourth

 Amendment rights, and the cases which they seek to distinguish are similar to the present case.

 While “[t]he degree of physical coercion that law enforcement officers may use is not unlimited[,]

 . . . the excessive force inquiry evaluates the force used in a given arrest or detention against the

 force reasonably necessary to effect a lawful arrest or detention under the circumstances of the

 case.” Cortez v. McCauley, 478 F.3d at 1125-26. Courts must also consider, however, that “[n]ot

 every push or shove, even if it may later seem unnecessary in the peace of a judge’s chambers,

 violates the Fourth Amendment.” Graham v. Connor, 490 U.S. at 396. The rights that the

 Plaintiffs assert are not clearly established.

 III.    FRANCO IS ENTITLED TO SUMMARY JUDGMENT ON THE PLAINTIFFS’
         LOSS-OF-CONSORTIUM CLAIM.

         The Complaint’s Count III alleges that Howard’s children, Majesty Howard, Majestic

 Howard, Jr., and Karisma Strong, “have suffered and will continue to suffer emotional distress and

 loss of love, companionship, guidance and comfort.” Complaint ¶ 60, at 10. Franco argues that a

 claim for loss of consortium derives from other torts and is “not an injury in and of itself.” MSJ




                                                    - 88 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 89 of 90 PageID #: 902



 at 11 (citing Fitzjerrell v. City of Gallup ex rel. Gallup Police Dep’t, 2003-NMCA-125, ¶ 12, 79

 P.3d 836, 840-41). Franco contends that he is liable for the Plaintiffs’ loss of consortium only if

 he is directly liable to Howard for the underlying injury. See MSJ at 11 (citing Weise v. Wash.

 Tru Sols., L.L.C., 2008-NMCA-121, ¶ 30, 192 P.3d 1244, 1255). Franco argues that, because

 Howard is not entitled to recovery against Franco, the Court must dismiss his children’s claim for

 loss of consortium against Franco. See MSJ at 11. The Plaintiffs concede that, if there is not an

 underlying claim, there cannot be a derivative loss of consortium claim.” Response at 13.

        Loss-of-consortium damages are consequential or special damages, and so “are contingent

 upon the injured person’s entitlement to general damages.” Archer v. Roadrunner Trucking, Inc.,

 1997-NMSC-003, ¶ 11, 930 P.2d 1155. “Where the defendant is not liable to the injured person

 for physical injuries there can be no derivative claim for consequential damages by the injured

 person’s” dependents. Archer v. Roadrunner Trucking, Inc., 1997-NMSC-003, ¶ 12, 930 P.2d

 1155. Here, the Court has concluded that the undisputed facts show that, although Franco violated

 Howard’s Fourth Amendment rights when he struck Howard’s face, Franco is entitled to qualified

 immunity, because Howard’s asserted rights are not clearly established. Franco, accordingly, is

 not liable to Howard for his injuries. Howard’s children thus have no derivative claim against the

 Movants, and so Franco is entitled to summary judgment on Count III.

        IT IS ORDERED that Officer Franco’s Motion for Summary Judgment Based on

 Qualified Immunity, filed January 15, 2020 (Doc. 122), is granted.




                                                            UNITED STATES DISTRICT JUDGE



                                                   - 89 -
Case 1:17-cv-00855-JB-LF Document 143 Filed 04/18/20 Page 90 of 90 PageID #: 903



 Counsel:

 Louren Oliveros
 Robert J. Gorence
 Gorence & Oliveros, P.C.
 Albuquerque, New Mexico

        Attorneys for the Plaintiffs

 Jonlyn M. Martinez
 Law Firm of Jonlyn M. Martinez
 Albuquerque, New Mexico

        Attorney for Defendant Jonathan Franco

 David Roman
 Robles, Rael, & Anaya, P.C.
 Albuquerque, New Mexico

        Attorneys for Defendants Ben Daffron, Joshua Chafin, and Sonny Molina



 Esteban Aguilar
   City Attorney for the City of Albuquerque
 Stephanie Griffin, Esq.
   Deputy City Attorney for the City of Albuquerque
 Albuquerque, New Mexico

        Attorneys for Defendant City of Albuquerque




                                                 - 90 -
